Exhibit 10.1

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
June 29, 2018, is by and among TARGA RESOURCES CORP., a Delaware corporation
(the “Borrower”), the Guarantors party hereto, the Lenders party hereto
(including such Existing Lenders (as defined below) and New Lenders (as defined
below) party hereto), and Bank of America, N.A., as administrative Agent (in
such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”).

RECITALS:

A. The Borrower, the Lenders party thereto, the Administrative Agent and the
Collateral Agent are parties to that certain Credit Agreement, dated as of
February 27, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”; and the Existing Credit Agreement as amended by this First Amendment
and as may be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
made certain credit extensions to and on behalf of the Borrower.

B. By executing and delivering a signature page to this First Amendment, each
Lender with outstanding Revolving Credit Commitments (as defined in the Credit
Agreement) immediately prior to the First Amendment Effective Date (as defined
below) (each an “Existing Lender”) will, upon the First Amendment Effective
Date, either (i) have the Revolving Credit Commitments in the principal amount
set forth on Schedule 2.01 attached hereto (such Existing Lenders, the
“Continuing Lenders”) or (ii) to the extent such Existing Lender is set forth on
Annex B hereto and not set forth on Schedule 2.01 hereto, cease to be a Lender
for purposes of the Credit Agreement (such Existing Lenders, the “Exiting
Lenders”).

C. On the First Amendment Effective Date, (i) certain banks and other financial
institutions or entities not party to the Existing Credit Agreement prior to the
First Amendment Effective Date but that are party hereto, (ii) the Continuing
Lenders whose Revolving Credit Commitments are being increased pursuant to this
First Amendment (collectively, the entities described in clauses (i) and (ii),
the “New Lenders”) and (iii) the Continuing Lenders whose Revolving Credit
Commitments are remaining the same or being decreased pursuant to this First
Amendment intend to make available the Revolving Credit Facility, in each case,
in accordance with Schedule 2.01 attached hereto and on the terms and subject to
the conditions of this First Amendment.

D. The Borrower, the Lenders, the Administrative Agent and the Collateral Agent
desire to amend certain provisions of the Existing Credit Agreement as provided
herein.

E. NOW, THEREFORE, in consideration of the promises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Credit Agreement.
Unless the context otherwise requires, all section references in this First
Amendment refer to sections of the Credit Agreement.



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement. Upon satisfaction (or waiver in
accordance with Section 10.01 of the Credit Agreement) of the conditions
specified in Section 4 of this First Amendment and, unless otherwise specified,
effective as of the First Amendment Effective Date:

 

  (a) the Existing Credit Agreement (exclusive of Annexes, Schedules and
Exhibits thereto) is hereby amended by deleting the stricken text (indicated
textually in the same manner as the following example: stricken text) and by
inserting the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached hereto as Annex A; and

 

  (b) Schedule 2.01 of the Existing Credit Agreement is hereby amended and
restated in its entirety as Schedule 2.01 attached hereto.

Section 3. Revolving Credit Commitments.

3.1 On the First Amendment Effective Date, each of the Existing Lenders
(including each Exiting Lender) hereby sells, assigns, transfers and conveys to
the Continuing Lenders and New Lenders, and each of the Continuing Lenders and
New Lenders hereunder hereby purchases and accepts, so much of the aggregate
Revolving Credit Commitments under, and Loans and participations in Letters of
Credit outstanding under, the Existing Credit Agreement such that, immediately
after giving effect to the effectiveness of this First Amendment, the relevant
Revolving Credit Commitments (as defined in the Credit Agreement) of each
Continuing Lender and New Lender shall be as set forth on Schedule 2.01 attached
hereto (it being understood that if any Letters of Credit are outstanding under
the Existing Credit Agreement as of the First Amendment Effective Date, then
each of the Continuing Lenders and New Lenders shall have purchased and accepted
from the Existing Lenders, a participation in such outstanding Letters of Credit
based on its respective Pro Rata Share as set forth on Schedule 2.01 attached
hereto). The foregoing assignments, transfers and conveyances are without
recourse to any Existing Lender and without any warranties whatsoever by the
Administrative Agent, the Collateral Agent, the L/C Issuer or any Existing
Lender as to title, enforceability, collectability, documentation or freedom
from liens or encumbrances, in whole or in part, other than the warranty of any
such Existing Lender that it has not previously sold, transferred, conveyed or
encumbered such interests. The Continuing Lenders and New Lenders shall, if
appropriate, make all appropriate adjustments in payments under the Credit
Agreement, the Notes and the other Loan Documents for periods prior to the
adjustment date among themselves. In furtherance of the foregoing, (a) the
Administrative Agent hereby waives the payment of any fee pursuant to
Section 10.06(b)(iv) of the Credit Agreement solely with respect to the
assignments set forth in this Section 3.1, (b) the Administrative Agent, the
Borrower, each L/C Issuer and the Swing Line Lender each hereby consents to the
assignments set forth in this Section 3.1 and (c) each Lender (including each
Exiting Lender) hereby waives any costs required to be paid by the Borrower
pursuant to Section 3.05 solely as a result of the assignments set forth in this
Section 3.1.



--------------------------------------------------------------------------------

3.2 Subject to the terms and conditions set forth herein, each Continuing Lender
severally agrees that (a) the Revolving Credit Commitment and, if outstanding,
any Revolving Credit Loans of such Continuing Lender immediately prior to the
First Amendment Effective Date shall remain outstanding to the extent of (but
not in excess of) the amount set forth under the heading “Revolving Credit
Commitment” opposite such Continuing Lender’s name on Schedule 2.01 attached
hereto, and shall continue to constitute its Revolving Credit Commitment and
Revolving Credit Loans, respectively, under the Credit Agreement, and (b) to the
extent such Revolving Credit Commitment and, if outstanding, any Revolving
Credit Loans of such Continuing Lender immediately prior to the First Amendment
Effective Date exceeds the amount set forth under the heading “Revolving Credit
Commitment” opposite such Continuing Lender’s name on Schedule 2.01 attached
hereto, such excess shall be deemed to have been assigned to the other Lenders
listed on Schedule 2.01 as contemplated by Section 3.1.

3.3 Subject to the terms and conditions set forth herein, each New Lender
(including each Continuing Lender whose Revolving Credit Commitment is being
increased pursuant to this Amendment, solely in respect of such increase) agrees
that, after giving effect to this Agreement, its Revolving Credit Commitment (as
defined in the Credit Agreement) shall be deemed to be the amount set forth
under the heading “Revolving Credit Commitment” opposite such New Lender’s name
on Schedule 2.01 attached hereto.

3.4 The aggregate principal amount of the Revolving Credit Commitments (as
defined in the Credit Agreement) as of the First Amendment Effective Date shall
be $670,000,000.

3.5 From and after the First Amendment Effective Date, (a) upon receipt by each
Exiting Lender of an amount equal to all principal, interest, fees and breakage
costs (if any) in respect of outstanding Loans and other Loan Obligations owing
to such Exiting Lender under the Credit Agreement and the other Loan Document,
such Exiting Lender shall cease with immediate effect to be a party to and a
Lender under the Credit Agreement and the other Loan Documents, (b) no Exiting
Lender shall have any obligations or liabilities under the Credit Agreement with
respect to the period from and after the First Amendment Effective Date and,
without limiting the foregoing, no Exiting Lender shall have any Revolving
Credit Commitment under the Credit Agreement or any L/C Obligations outstanding
under the Credit Agreement and (iii) no Exiting Lender shall have any rights
under the Credit Agreement or any other Loan Document; provided that the rights
under the Credit Agreement expressly stated to survive the termination of the
Credit Agreement and the repayment of amounts outstanding thereunder shall
survive for the benefit of each Exiting Lender. Each Exiting Lender joins in the
execution of this First Amendment solely for purposes of effectuating this First
Amendment pursuant to Section 4 hereof and assigning its interests pursuant to
Section 3 hereof.

3.6 Effective as of the First Amendment Effective Date, the Borrower and the
Guarantors, for themselves and each of their Affiliates, hereby release each
Exiting Lender from any and all obligations owing under or in connection with
the Credit Agreement and the other Loan Documents and release each Exiting
Lender and each of its Affiliates, agents, officers, directors and employees
from any and all claims, causes of action, damages, costs, expenses and
liabilities now existing or hereafter arising out of or with respect to or in
connection with any of the Loan Documents and the transactions contemplated
hereby or thereby; provided that it is



--------------------------------------------------------------------------------

understood and agreed by the parties hereto that neither the Borrower nor any
Guarantor is releasing, waiving, or discharging any defenses to expense
reimbursement or indemnification it may have which are expressly provided in
Section 10.04 of the Credit Agreement.

Section 4. Conditions Precedent. This First Amendment shall become effective on
the date (such date, the “First Amendment Effective Date”) when each of the
following conditions is satisfied (or waived in accordance with Section 10.01 of
the Credit Agreement):

4.1 The Administrative Agent’s receipt of the following, each in form and
substance reasonably satisfactory to the Administrative Agent:

 

  (a) from each of the Lenders (including the Exiting Lenders) and the Borrower,
counterparts (in such number as may be requested by the Administrative Agent) of
this First Amendment signed on behalf of such Person;

 

  (b) an officer’s closing certificate signed by a Responsible Officer of the
Borrower, on behalf of itself and the other Loan Parties, certifying as to each
of the following as of the First Amendment Effective Date (after giving effect
to this First Amendment), and each such certification shall be true and correct:

(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct (or, in the case of representations and
warranties not qualified as to materiality, true and correct in all material
respects), except to the extent any such representations and warranties
specifically relate to an earlier date, in which case they shall be true and
correct as of such earlier date, and the representations and warranties
contained in Section 5.05(a) of the Credit Agreement shall be deemed to refer to
the most recent statements furnished pursuant to Section 6.01(a) and 6.01(b) of
the Credit Agreement; and

(ii) no Default or Event of Default has occurred and is continuing.

 

  (c) a certificate of incumbency signed by the secretary or assistant secretary
of each Loan Party evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this First Amendment, the Credit Agreement and the other Loan
Documents to which such Loan Party is a party, together with a certification of
incumbency attesting to the identity, authority and capacity of such secretary
or assistant secretary executing such certificate on behalf of each Loan Party
signed by a Responsible Officer of such Loan Party, and resolutions with respect
to each Loan Party authorizing each such Loan Party to enter into amendments to
the Existing Credit Agreement of this type (including this First Amendment);

 

  (d)

either (i) copies of each Loan Party’s Organization Documents, as amended,
modified, or supplemented as of the First Amendment Effective Date or
(ii) confirmation that there have been no changes to each Loan Party’s
Organization Documents since the Effective Date, certified by the secretary or
assistant secretary



--------------------------------------------------------------------------------

  of such Loan Party together with certificates of status with respect to each
Loan Party, such certificates indicating that such Loan Party is in good
standing in its jurisdiction of organization and each other jurisdiction in
which its failure to be duly qualified or licensed would have a Material Adverse
Effect;

 

  (e) copies of all Uniform Commercial Code, judgment and tax lien search
results reasonably requested by the Administrative Agent, together with copies
of the financing statements (or similar documents) disclosed in such search
results, and accompanied by evidence that any Liens indicated in any such
financing statement that are not Permitted Liens have been or will be released
or terminated concurrently with the First Amendment Effective Date (or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent);

 

  (f) evidence that the Collateral Agent, on behalf of the Secured Parties, has
a valid and perfected first-priority Lien (subject to Permitted Prior Liens) on
all of the Collateral;

 

  (g) an opinion of Vinson & Elkins LLP, counsel to the Loan Parties, addressed
to the Administrative Agent, the Collateral Agent, the L/C Issuers, the Swing
Line Lender and each Lender; and

 

  (h) on behalf of the Lenders, (i)(A) the financial statements required by
Section 6.01(a) of the Existing Credit Agreement for the fiscal years ended
December 31, 2015, December 31, 2016 and December 31, 2017, and (B) the
financial statements required by Section 6.01(b) of the Existing Credit
Agreement for the fiscal quarter ended March 31, 2018 and (ii) customary
forecasts of the Borrower prepared by management of the Borrower; and

 

  (i) evidence satisfactory to it that no amounts shall be owing under the
Existing Credit Agreement to any Exiting Lender.

4.2 All (a) fees required to be paid by the Borrower on the First Amendment
Effective Date under (i) that certain Commitment and Engagement Letter, dated as
of June 4, 2018 (the “Engagement Letter”), among the Borrower, TRP, the
Administrative Agent, the Arrangers and the other parties party thereto and
(ii) that certain Fee Letter, dated as of June 4, 2018 (the “Fee Letter”), among
the Borrower, TRP, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, and (b) to the extent invoiced in reasonable detail at least
two (2) Business Days before the First Amendment Effective Date (or such later
time as the Borrower may agree in its reasonable discretion), reasonable
out-of-pocket expenses required to be paid by the Borrower on the First
Amendment Effective Date under the Engagement Letter, in the case of each of
clause (a) and (b), shall have been paid.

4.3 The Administrative Agent and the Lenders shall have received at least four
(4) days prior to the First Amendment Effective Date all documentation and other
information about the Borrower and the Guarantors that the Lenders have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act, and have requested at least eleven
(11) days prior to the First Amendment Effective Date.



--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 10.01 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Existing Credit Agreement, as amended by
this First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment. On and after the First Amendment
Effective Date, this First Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents. On and after the
First Amendment Effective Date, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Credit Agreement, shall, unless the context otherwise requires, mean the
Existing Credit Agreement, as amended by this First Amendment. Each reference to
the Credit Agreement in the other Loan Documents shall mean the Existing Credit
Agreement, as amended by this First Amendment.

5.2 Ratification and Affirmation. Each Loan Party hereby ratifies and affirms
its obligations under, and acknowledges its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect as expressly amended hereby.

5.3 Counterparts. This First Amendment may be executed by one or more of the
parties to this First Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this First Amendment
by facsimile transmission or in portable document format (.pdf) shall be
effective as delivery of a manually executed counterpart hereof.

5.4 ENTIRE AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

5.5 GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL. SECTIONS 10.14 and 10.15
OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN, MUTATIS MUTANDIS, AS IF A PART
HEREOF.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

TARGA RESOURCES CORP. By:   /s/ Jennifer R. Kneale Name: Jennifer R. Kneale
Title: Chief Financial Officer

 

TARGA RESOURCES INVESTMENTS SUB INC. TRI RESOURCES INC. TARGA RESOURCES LLC
TARGA GP INC. TARGA LP INC. TARGA RESOURCES GP LLC By:   /s/ Jennifer R. Kneale
Name: Jennifer R. Kneale Title: Chief Financial Officer

 

TARGA VERSADO HOLDINGS LP By:   Targa GP Inc.,
its General Partner       By:   /s/ Jennifer R. Kneale       Name: Jennifer R.
Kneale       Title: Chief Financial Officer

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent and Collateral Agent

By:   /s/ Paley Chen   Name: Paley Chen   Title: Vice President

 

BANK OF AMERICA, N.A., as Swing Line Lender,

L/C Issuer and Lender

By:   /s/ Christopher DiBiase   Name: Christopher DiBiase   Title: Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender

By:   /s/ Sydney G. Dennis   Name: Sydney G. Dennis   Title: Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL

ASSOCIATION,

as Lender

By:   /s/ Stuart Gibson   Name:   Stuart Gibson   Title:   Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

CITIBANK, NA,

as Lender

By:   /s/ Michael Zeller   Name:   Michael Zeller   Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Lender

By:   /s/ Jason S. York   Name:   Jason S. York   Title:   Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as Lender

By:   /s/ Emily Williamson   Name:   Emily Williamson   Title:   Assistant Vice
President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

Compass Bank,

as Lender

By:   /s/ Mark H. Wolf   Name:   Mark H. Wolf   Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender

By:   /s/ Ryan Durkin   Name:   Ryan Durkin   Title:   Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender

By:   /s/ Jorge Diaz Granados   Name:   Jorge Diaz Granados   Title:  
Authorized Officer

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as Lender

By:   /s/ Sherwin Brandford   Name:   Sherwin Brandford   Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Lender

By:   /s/ Kyle T. Helfrich   Name:   Kyle T. Helfrich   Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

The Toronto-Dominion (Texas) LLC,
as Lender By:   /s/ Annie Dorval   Name:   Annie Dorval   Title:   Authorized
Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,
as Lender By:   /s/ Darrell Holley   Name:   Darrell Holley   Title:   Managing
Director By:   /s/ Casey Lowary   Name:   Casey Lowary   Title:   Managing
Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

ING Capital LLC,

as Lender

By:   /s/ Hans Beekmans   Name:   Hans Beekmans   Title:   Director

ING Capital LLC,

as Lender

By:   /s/ Tanja van der Woude   Name:   Tanja van der Woude   Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A,

as Lender

By:   /s/ Michael King   Name:   Michael King   Title:   Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,

as Lender

By:   /s/ Joe Lattanzi   Name:   Joe Lattanzi   Title:   Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

as Lender

By:   /s/ Katsuyuki Kubo   Name:   Katsuyuki Kubo   Title:   Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

SunTrust Bank,

as Lender

By:   /s/ Justin Lien   Name:   Justin Lien   Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as Lender

By:   /s/ Ryan K. Michael   Name:   Ryan K. Michael   Title:   Senior Vice
President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.,

as Lender

By:   /s/ Kevin Utsey   Name:   Kevin Utsey   Title:   Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as Lender

By:   /s/ Robert Long   Name:   Robert Long   Title:   Authorized Signatory By:
  /s/ Donovan C. Broussard   Name:   Donovan C. Broussard   Title:   Authorized
Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

as Lender

By:   /s/ David Baron   Name:   David Baron   Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Lender

By:   /s/ Dixon Schultz   Name:   Dixon Schultz   Title:   Managing Director By:
  /s/ Nimisha Srivastav   Name:   Nimisha Srivastav   Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

Fifth Third Bank,

as Lender

By:   /s/ Larry Hayes   Name:   Larry Hayes   Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

REGIONS BANK,

as Lender

By:   /s/ David Valentine   Name:   David Valentine   Title:   Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

The Huntington National Bank,

as Lender

By:   /s/ Jason A. Zilewicz   Name:   Jason A. Zilewicz   Title:   Vice
President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ John C. Lozano   Name:   John C. Lozano   Title:   Senior Vice
President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

ZB, N.A. dba Amegy Bank,

as Lender

By:   /s/ Miles Sedillo   Name:   Miles Sedillo   Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as Lender

By:   /s/ Alexander L. Rody   Name:  

Alexander L. Rody

  Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

BNP Paribas,

as an Exiting Lender

By:   /s/ Joe Onischuk   Name:   Joe Onischuk   Title:   Managing Director By:  
/s/ Mark Renaud   Name:   Mark Renaud   Title:   Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

Deutsche Bank AG – New York Branch,

as an Exiting Lender

By:   /s/ Shai Bandner   Name:   Shai Bandner   Title:   Director By:   /s/
Chris Chapman   Name:   Chris Chapman   Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

Mizuho Bank, Ltd.,

as an Exiting Lender

By:   /s/ Donna DeMagistris   Name:   Donna DeMagistris   Title:   Authorized
Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

CADENCE BANK, N.A.,

as an Exiting Lender

By:   /s/ William W. Brown   Name:   William W. Brown   Title:   Executive Vice
President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.,

as an Exiting Lender

By:   /s/ Andres Barbosa   Name:   Andres Barbosa   Title:   Executive Director
By:   /s/ Carolina Gutierrez   Name:   Carolina Gutierrez   Title:   Vice
President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT

TARGA RESOURCES CORP.



--------------------------------------------------------------------------------

Annex A

Credit Agreement

[see attached]



--------------------------------------------------------------------------------

Execution Version

CONFORMED COPY

As amended by:

First Amendment to Credit Agreement, dated June 29, 2018

 

[Published CUSIP No. 87611EAC1]

[Revolver CUSIP No. 87611EAD9]

[Term Loan CUSIP No. 87611EAE7]

CREDIT AGREEMENT

Dated as of February 27, 2015

Among

TARGA RESOURCES CORP.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender,

BANK OF AMERICA, N.A.,

MERRILL LYNCH PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

CAPITAL ONE, NATIONAL ASSOCIATION,

RBS SECURITIESCITIGROUP GLOBAL MARKETS INC.and,

RBC CAPITAL MARKETS,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners ,

BANK OF AMERICA, N.A.,

MERRILL LYNCH PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

CAPITAL ONE, NATIONAL ASSOCIATION,

RBS SECURITIES CITIGROUP GLOBAL MARKETS INC.,

WELLS FARGO SECURITIES, LLC,

INGRBC CAPITAL LLC andMARKETS,

MUFG UNION BANK, N.A.

as Joint Book Runners,

and

THE ROYAL BANK OF SCOTLAND PLC and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

ING CAPITAL LLC

and

MUFG UNIONCOMPASS BANK, GOLDMAN SACHS BANK USA, JPMORGAN

CHASE BANK, N.A., MUFG BANK, N.A., PNC BANK, NATIONAL ASSOCIATION

and

TORONTO DOMINION (TEXAS) LLC

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page        ARTICLE I.             DEFINITIONS AND ACCOUNTING TERMS     
  Section 1.01    Defined Terms      1   Section 1.02    Other Interpretive
Provisions      3941   Section 1.03    Accounting Terms      3942   Section 1.04
   Rounding      4042   Section 1.05    Times of Day      4042   Section 1.06   
Letter of Credit Amounts      4042   Section 1.07    References to Agreements,
Laws, Etc      4043   Section 1.08    Timing of Payment or Performance      4043
  Section 1.09    Compliance Calculations      4143        ARTICLE II.         
   THE COMMITMENTS AND CREDIT EXTENSIONS        Section 2.01    The Loans     
4143   Section 2.02    Borrowings, Conversions and Continuations of Loans     
4144   Section 2.03    Letters of Credit      4346   Section 2.04    Swing Line
Loans      5659   Section 2.05    Prepayments      6062   Section 2.06   
Termination or Reduction of Commitments      6467   Section 2.07    Repayment of
Loans      6567   Section 2.08    Interest      6668   Section 2.09    Fees     
6669   Section 2.10    Computation of Interest and Fees      6770   Section 2.11
   Evidence of Debt      6770   Section 2.12    Payments Generally;
Administrative Agent’s Clawback      6871   Section 2.13    Sharing of Payments
by Lenders      7073   Section 2.14    Increase in Commitments.      7173  
Section 2.15    Extensions of Term Loans and Revolving Commitments.      7376  
Section 2.16    Impacted Lender Waterfall.      7780        ARTICLE III.       
     TAXES, YIELD PROTECTION AND ILLEGALITY        Section 3.01    Taxes.     
7881   Section 3.02    Illegality      8285  

 

ii



--------------------------------------------------------------------------------

Section 3.03    Inability to Determine Rates      8386   Section 3.04   
Increased Costs; Reserves on Eurodollar Rate Loans      8388   Section 3.05   
Compensation for Losses      8590   Section 3.06    Mitigation Obligations;
Replacement of Lenders      8590   Section 3.07    Survival      8691       
ARTICLE IV.             CONDITIONS PRECEDENT TO CREDIT EXTENSIONS       
Section 4.01    Conditions of the Closing Date      8691   Section 4.02   
Conditions to All Credit Extensions      9095        ARTICLE V.            
REPRESENTATIONS AND WARRANTIES        Section 5.01    Existence, Qualification
and Power; Compliance with Laws      9196   Section 5.02    Authorization; No
Contravention      9196   Section 5.03    Governmental Authorization; Other
Consents      9296   Section 5.04    Binding Effect      9297   Section 5.05   
Financial Statements; No Material Adverse Effect      9297   Section 5.06   
Litigation      9397   Section 5.07    Ownership of Property; Liens      9398  
Section 5.08    Environmental Compliance      9398   Section 5.09    Insurance
     9398   Section 5.10    Taxes      9498   Section 5.11    ERISA Compliance
     9499   Section 5.12    Subsidiaries; Equity Interests; Taxpayer
Identification Number      9499   Section 5.13    Margin Regulations; Investment
Company Act      95100   Section 5.14    Disclosure      95100   Section 5.15   
Compliance with Laws      95100   Section 5.16    Intellectual Property;
Licenses, Etc      95100   Section 5.17    Labor Disputes and Acts of God     
96101   Section 5.18    Solvency      96101   Section 5.19    Real Property     
96101  

Section 5.20

   Sanctions; FCPA; USA PATRIOT Act      97102        ARTICLE VI.            
AFFIRMATIVE COVENANTS        Section 6.01    Financial Statements      98103  
Section 6.02    Certificates; Other Information      98103   Section 6.03   
Notices      101106   Section 6.04    Payment of Obligations      101106  
Section 6.05    Preservation of Existence, Etc      101106  

 

iii



--------------------------------------------------------------------------------

Section 6.06    Maintenance of Properties      102107   Section 6.07   
Maintenance of Insurance      102107   Section 6.08    Compliance with Laws     
102107   Section 6.09    Books and Records      102107   Section 6.10   
Inspection Rights      102107   Section 6.11    Use of Proceeds      103108  
Section 6.12    Additional Subsidiaries; Guarantors and Pledgors; Security
Documents; Further Assurances      103108   Section 6.13    Environmental
Matters; Environmental Reviews      106112   Section 6.14    Designation and
Conversion of Restricted and Unrestricted Subsidiaries      106112   Section
6.15    Maintenance of Corporate Separateness      108113   Section 6.16   
Anti-Corruption Laws      108113   Section 6.17    Anti-Money Laundering Laws   
  113      ARTICLE VII.         NEGATIVE COVENANTS        Section 7.01    Liens
     108114   Section 7.02    Investments      111117   Section 7.03   
Indebtedness      113118   Section 7.04    Prepayment of Certain Indebtedness   
  114120   Section 7.05    Fundamental Changes      115121   Section 7.06   
Dispositions      116122   Section 7.07    Restricted Payments      117123  
Section 7.08    Change in Nature of Business      119125   Section 7.09   
Transactions with Affiliates      119125   Section 7.10    Burdensome Agreements
     119125   Section 7.11    Financial Covenant      120126   Section 7.12   
Amendment of Other Indebtedness      120126   Section 7.13    Anti-Corruption
Laws      120126   Section 7.14    Sanctions      121127        ARTICLE VIII.   
         EVENTS OF DEFAULT AND REMEDIES        Section 8.01    Events of Default
     121127   Section 8.02    Remedies upon Event of Default      124130  
Section 8.03    Exclusion of Immaterial Subsidiaries      124130   Section 8.04
   Application of Funds      124131   Section 8.05    Borrower’s Right to Cure
     125131  

 

iv



--------------------------------------------------------------------------------

     ARTICLE IX.             ADMINISTRATIVE AGENT        Section 9.01   
Appointment and Authority      126132   Section 9.02    Rights as a Lender     
127133   Section 9.03    Exculpatory Provisions      127134   Section 9.04   
Reliance by Agent      128134   Section 9.05    Delegation of Duties      129135
  Section 9.06    Resignation of Agent      129135   Section 9.07   
Non-Reliance on Agent and Other Lenders      130136   Section 9.08    No Other
Duties, Etc.      130137   Section 9.09    Administrative Agent May File Proofs
of Claim      130137   Section 9.10    Collateral and Guarantee Matters     
132138   Section 9.11    Indemnification of Agents, each L/C Issuer and the
Swing Line Lender      133139   Section 9.12    Withholding Taxes      134140  
Section 9.13    Secured Swap Obligations and Cash Management Obligations     
135141   Section 9.14    Intercreditor Agreement      135141   Section 9.15   
ERISA Lender Representation      142        ARTICLE X.             MISCELLANEOUS
       Section 10.01    Amendments, Etc.      135144   Section 10.02    Notices;
Effectiveness; Electronic Communication      138147   Section 10.03    No
Waiver; Cumulative Remedies      141150   Section 10.04    Expenses; Indemnity;
Damage Waiver      142151   Section 10.05    Payments Set Aside      144153  
Section 10.06    Successors and Assigns      145153   Section 10.07    Treatment
of Certain Information; Confidentiality      151160   Section 10.08    Deposit
Accounts; Right of Setoff      152161   Section 10.09    Interest Rate
Limitation      153162   Section 10.10    Counterparts; Integration;
Effectiveness      153162   Section 10.11    Survival of Representations and
Warranties      153162   Section 10.12    Severability      153162   Section
10.13    Replacement of Lenders      154163   Section 10.14    Governing Law;
Jurisdiction, Etc      155164   Section 10.15    Waiver of Jury Trial and
Special Damages      157166   Section 10.16    No Advisory or Fiduciary
Responsibility      158166   Section 10.17    Electronic Execution of
Assignments and Certain Other Documents      158167   Section 10.18    USA
PATRIOT Act Notice      159167   Section 10.19    Acknowledgement and Consent to
Bail-In of EEA Financial Institutions      168   Section 10.1910.20    Entire
Agreement      159168  

SIGNATURES

     S-1  

 

v



--------------------------------------------------------------------------------

ANNEX

  I Amortization Schedule

SCHEDULES

1.01 Excluded Subsidiaries

2.01 Commitments

5.12 Subsidiaries; Equity Interests; Taxpayer Identification Number

5.19 Material Real Property

6.12 Real Estate Deliverables

7.01 Existing Liens

7.02 Existing Investments

7.03 Existing Indebtedness

7.09 Affiliate Transactions

7.10 Burdensome Agreements

10.02 Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

  A Borrowing Notice

  B Swing Line Loan Notice

  C-1 Revolving Credit Note

  C-2 Swing Line Note

  C-3 Term Loan Note

  D Compliance Certificate

  E-1 Assignment and Assumption

  E-2 Assignment and Assumption (Borrower or Restricted Subsidiaries)

  F Guarantee Agreement

  G Letter of Credit Request

  H Pledge and Security Agreement

  I Legal Opinions

  J-1 Non-Bank Tax Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

  J-2 Non-Bank Tax Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

  J-3 Non-Bank Tax Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

  J-4 Non-Bank Tax Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

  K-1 Pari Passu Intercreditor Agreement

  K-2 Second Lien Intercreditor Agreement

  L Solvency Certificate

 

vi



--------------------------------------------------------------------------------

Execution Version

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of February 27, 2015
among Targa Resources Corp., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and Bank of America, N.A., as Administrative Agent,
Collateral Agent, Swing Line Lender and the L/C Issuer.

The Borrower has requested that (i) the Revolving Credit Lenders provide a
Revolving Credit Facility and (ii) the Term Loan Lenders provide a Term Loan
Facility, and each of the Revolving Credit Lenders and Term Loan Lenders are
willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquired Entity or Business” means any Person, property, business or asset
acquired by or invested in by the Borrower or any Restricted Subsidiary (but not
any related Person, property, business or assets to the extent not so acquired),
to the extent not subsequently Disposed by the Borrower or such Restricted
Subsidiary.

“Acquisition” means the purchase or other acquisition of property and assets or
a business of any Person or of assets constituting a business unit, a line of
business or division of any Person, or Equity Interests in a Person (including
as a result of a merger or consolidation).

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
October 13, 2014, by and among the Borrower, Trident GP Merger Sub LLC, a
Delaware limited liability company, the Target and Atlas Energy GP, LLC, a
Delaware limited liability company and the general partner of the Target.

“Acquisition Transaction” means the acquisition by the Borrower (following the
consummation of the Spin-Off) of all of the issued and outstanding Equity
Interests in the Target from the owners of such Equity Interests pursuant to the
Acquisition Agreement for a combination of cash and stock consideration issued
by the Borrower.

“Additional Improved Real Property” has the meaning specified in
Section 6.12(h)(v).

“Additional Lender” has the meaning specified in Section 2.14(b).

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America, acting through one or more of its
branches or Affiliates, in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Person” means, with respect to any Agent, such Agent, together
with its Affiliates, and the officers, directors, employees, agents, sub-agents,
advisors and attorneys-in-fact of such Agent and its Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Arrangers, the joint book runners named on the cover page hereto, the
co-syndication agents named on the cover page hereto and the co-documentation
agents named on the cover page hereto.

“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments as of the ClosingFirst Amendment Effective Date are
$1,100,000,000670,000,000.

“Aggregate Revolving Credit Commitments” means the Revolving Commitments of all
the Revolving Credit Lenders. The Aggregate Revolving Credit Commitments as of
the Closing Date are $670,000,000.

“Agreement” means this Credit Agreement.

“APL Merger Agreement” means that certain Agreement and Plan of Merger, dated as
of October 13, 2014, by and among the Borrower, TRP, TRP GP, TRP Merger Sub,
Target, Atlas Pipeline and Atlas Pipeline Partners GP, LLC, a Delaware limited
liability company and the general partner of Atlas Pipeline, whereby TRP Merger
Sub will merge with and into Atlas Pipeline, with Atlas Pipeline being the
surviving entity following such merger.

“Applicable Percentage” means, with respect to any Lender for any Class of Loans
or Commitments, a percentage equal to a fraction the numerator of which is the
aggregate outstanding principal amount of the Commitments (or, if no Commitments
are then outstanding, the Loans) of such Lender under the applicable Class and
the denominator of which is the aggregate outstanding principal amount of the
Commitments (or, if no Commitments are then outstanding, the Loans) under the
applicable Class of all Lenders under such Class; provided that, when there is a
Defaulting Lender, any such Defaulting Lender’s Commitments and Loans shall be
disregarded in any such calculations.

 

2



--------------------------------------------------------------------------------

“Applicable Period” has the meaning specified in the definition of “Applicable
Rate.” “Applicable Rate” means a percentage per annum equal to:

(a) with respect to the Term Loans made on the Closing Date, 4.75% for
Eurodollar Rate Loans and 3.75% for Base Rate Loans;

(b) with respect to Revolving Credit Loans made under the Revolving Credit
Facility, (i) until delivery of financial statements for the fiscal quarter
ending June 30, 20152018, (A) for Eurodollar Rate Loans, 2.751.75% and (B) for
Base Rate Loans, 1.750.75%, and (ii) thereafter, the percentages per annum set
forth in the table below, based upon the Consolidated Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a); and

(c) with respect to commitment fees (“Commitment Fees”) payable pursuant to
Section 2.09(a) with respect to the Revolving Credit Facility, (i) until
delivery of financial statements for the fiscal quarter ending June 30,
20152018, 0.5000.375%, and (ii) thereafter, the percentages per annum set forth
in the table below, based upon the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a).

Applicable Rate

 

Pricing

Level

  

Consolidated

Leverage

                             Ratio                             

   Eurocurrency
Rate Loans   Base Rate
Loans   Commitment
Fee 1    > 4:00    2.75%   1.75%   0.500% 2    > 3:50 but < 4.00    2.50%  
1.50%   0.500% 3    > 3.00 but < 3.50    2.25%   1.25%   0.375% 4    > 2.50 but
< 3.00    2.00%   1.00%   0.375% 5    < 2.50    1.75%   0.75%   0.375%

With respect to clauses (b) and (c) above, any increase or decrease in the
Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided that
(x) at the option of the Administrative Agent or Required Revolving Lenders, the
Applicable Rate for Revolving Credit Loans made under the Revolving Credit
Facility shall be determined by reference to Pricing Level 1 as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance

 

3



--------------------------------------------------------------------------------

Certificate is so delivered (and thereafter the Applicable Rate shall be
otherwise determined in accordance with clause (b)) and (y) at the option of the
Administrative Agent or Required Revolving Lenders, the Applicable Rate for
Commitment Fees shall be 0.500% as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the Applicable Rate
shall be otherwise determined in accordance with clause (c)).

In the event that any financial statements under Section 6.01 or a Compliance
Certificate is shown to be inaccurate at any time that this Agreement is in
effect and any Loans or Commitments are outstanding hereunder when such
inaccuracy is discovered prior to the date on which all Loans have been repaid
and all Commitments have been terminated, and such inaccuracy, if corrected,
would have led to a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then
(i) the Borrower shall promptly (and in no event later than five (5) Business
Days thereafter) deliver to the Administrative Agent a correct Compliance
Certificate for such Applicable Period, (ii) the Applicable Rate shall be
determined by reference to the corrected Compliance Certificate (but in no event
shall the Lenders owe any amounts to the Borrower), and (iii) the Borrower shall
pay to the Administrative Agent promptly upon demand (and in no event later than
five (5) Business Days after demand) any additional interest owing as a result
of such increased Applicable Rate for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with the
terms hereof. Notwithstanding anything to the contrary in this Agreement, any
additional interest hereunder shall not be due and payable until demand is made
for such payment pursuant to clause (iii) above and accordingly, any nonpayment
of such interest as a result of any such inaccuracy shall not constitute a
Default (whether retroactively or otherwise), and no such amounts shall be
deemed overdue (and no amounts shall accrue interest at the Default Rate), at
any time prior to the date that is five (5) Business Days following such demand.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Bank of America, RBS Securities Inc. Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, Capital One, National
Association, Citigroup Global Markets Inc., RBC Capital Markets, and Wells Fargo
Securities, LLC, each in its capacity as a joint lead arranger and joint
bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent; provided that, with respect to any assignment to the
Borrower or any Restricted Subsidiary, the assignment and assumption shall be
substantially in the form of Exhibit E-2 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Atlas Pipeline” means Atlas Pipeline Partners, L.P., a Delaware limited
partnership.

“Atlas Pipeline Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of August 28, 2014, by and among Atlas Pipeline
Partners, L.P., as borrower, the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent for the lenders and as collateral
agent for the secured parties.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means (a) the audited consolidated financial
statements of the Borrower and its Subsidiaries as of December 31, 2012,
December 31, 2013 and December 31, 2014 and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for such periods of
the Borrower and its Subsidiaries, including the notes thereto and (b) the
pre-Spin-Off audited consolidated financial statements of the Target and its
Subsidiaries as of December 31, 2011, December 31, 2012 and December 31, 2013
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such periods of the Target and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Loan Maturity Date, (b) the date of
termination in full of the Revolving Credit Commitments pursuant to
Section 2.06, and (c) the date of termination of the Revolving Credit
Commitments pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”; and (c) the Eurodollar Rate for an Interest Period of one month
commencing on such day (or, if such day is not a Business Day, commencing on the
preceding Business Day) plus 1%; provided that (x) the Base Rate for

 

5



--------------------------------------------------------------------------------

any Term Loans made on the Closing Date shall not be less than 2.00% and (y) in
no event shall the Base Rate be less than 0.00% at any time. The “prime rate” is
a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same
Class and Type, and, in the case of Eurodollar Rate Loans, having the same
Interest Period.

“Borrowing Notice” means a notice of (a) a Term Loan Borrowing, (b) a Revolving
Credit Borrowing, (c) an Incremental Term Borrowing, (d) a conversion of Loans
from one Type to the other, or (e) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02, which shall be substantially in the form of Exhibit A
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower, as applicable.

“Building” means a “Building” or “Mobile Home”, each as defined in the Flood
Insurance Laws.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Call Premium” has the meaning set forth in Section 2.05(d).

“Capital Contribution” means, at the election of TRP GP, any capital
contribution made in connection with the Transaction to maintain its 2% general
partner interest in TRP.

 

6



--------------------------------------------------------------------------------

“Capital Lease” means any lease that has been or should be, in accordance with
GAAP, recorded as a capital lease. Any lease that was treated as an operating
lease under GAAP at the time it was entered into that later becomes a capital
lease as a result of a change in GAAP during the life of such lease shall be
treated as an operating lease for all purposes under this Agreement.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at the Administrative Agent in
the name of the Administrative Agent and under the control (within the meaning
of Section 9-104 or 8-106 of the UCC, as applicable) of the Administrative
Agent, and otherwise established in a manner satisfactory to the Administrative
Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Management Counterparty” means any Person that (a) on the Closing Date is
an Agent, a Lender or an Affiliate of an Agent or a Lender that is owed any Cash
Management Obligations by any Loan Party or Restricted Subsidiary thereof or
(b) is an Agent, a Lender or an Affiliate of an Agent or a Lender at the time
any Loan Party or Restricted Subsidiary thereof becomes obligated to such Person
with respect to any Cash Management Obligations.

“Cash Management Obligations” means obligations owed by any Loan Party to any
Agent or Lender or any Affiliate of an Agent or Lender on the Closing Date or at
the time any such obligations in respect of any overdraft and liabilities
arising from treasury, depository and cash management services or any automated
clearing house transfers of funds were provided to such Loan Party.

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

7



--------------------------------------------------------------------------------

“Change of Control” means the earlier to occur of:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act (but excluding any employee benefit plan of such person and
its Subsidiaries, or any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan)), shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act),
directly or indirectly, of more than forty percent (40%) of outstanding Voting
Stock of the Borrower; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower shall
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Class” (a) as to any Loan, means its status as a Revolving Credit Loan, Swing
Line Loan, Term Loan, Incremental Term Loan (of a specified tranche), Extended
Term Loan, extended Loan pursuant to Extended Revolving Credit Commitments, or
any Loan under a Refinancing Term Facility or Refinancing Revolving Facility, as
applicable, and (b) with respect to any Commitment, means its status as a
Revolving Credit Commitment, a Term Loan Commitment, an Incremental Term Loan
Commitment (of a specified tranche), an Extended Revolving Credit Commitment or
commitment in respect of Extended Term Loans, a Refinancing Revolving Facility
or Refinancing Term Facility.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property of any kind that is subject to a Lien in favor
of Secured Parties (or in favor of the Administrative Agent or the Collateral
Agent for the benefit of Secured Parties) or which, under the terms of any
Security Document, is purported to be subject to such a Lien, in each case
granted or created to secure all or part of the Obligations.

“Collateral Agent” means Bank of America, acting through one or more of its
branches or Affiliates, in its capacity as collateral agent under any of the
Loan Documents, or any successor collateral agent.

“Commitment” means, as to each Lender, its Revolving Credit Commitment, Term
Loan Commitment and Incremental Term Loan Commitment, as applicable.

 

8



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA;
provided that, if, during such period ending on the date for which Consolidated
EBITDA is determined, the Borrower or any Restricted Subsidiary shall have made
any Pro Forma Transaction, Consolidated Adjusted EBITDA shall mean Consolidated
EBITDA calculated on a Pro Forma Basis.

For purposes of calculating the Consolidated Leverage Ratio: (i) Consolidated
Adjusted EBITDA for the Test Period ending June 30, 2015 shall equal
Consolidated Adjusted EBITDA for the fiscal quarter ending on such date
multiplied by four; (ii) Consolidated Adjusted EBITDA for the Test Period ending
September 30, 2015 shall equal Consolidated Adjusted EBITDA for the two fiscal
quarter period ending on such date multiplied by two; and (iii) Consolidated
Adjusted EBITDA for the Test Period ending December 31, 2015 shall equal
Consolidated Adjusted EBITDA for the three fiscal quarter period ending on such
date multiplied by 4/3.

“Consolidated EBITDA” means, for any period, the sum of the Consolidated Net
Income of the Borrower and its Restricted Subsidiaries during such period, plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) all Consolidated Interest Expense for such period, (ii) all Federal,
state, local and foreign income taxes (including any franchise taxes to the
extent based upon net income) for such period, (iii) all depreciation,
amortization (including amortization of goodwill, debt issue costs and
amortization under FAS Rule 123) and other non-cash charges, any provision for
the reduction in the carrying value of assets recorded in accordance with GAAP,
any unusual or nonrecurring charges and any non-cash gains (or losses) resulting
from mark to market activity (as a result of the implementation of Statement of
Financial Accounting Standards 133, “Accounting for Derivative Instruments and
Hedging Activities,” and not treating write-downs or write-offs of receivables
as non-cash charge) for such period and (iv) all fees, costs and expenses
incurred in connection with the Transaction and minus (b) the following to the
extent included in calculating such Consolidated Net Income, (i) all Federal,
state, local and foreign income tax credits for such period, (ii) all non-cash
items of income (other than account receivables and similar items arising from
the normal course of business and reflected as income under accrual methods of
accounting consistent with past practices) for such period and (iii) any cash
expenditures in respect of non-cash charges added back to any previous period
pursuant to clause (a)(iii) above.

“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, an amount not less than zero equal to (a) the aggregate
principal amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Acquisition),
consisting of Indebtedness for borrowed money, obligations in respect of Capital
Leases and debt obligations evidenced by promissory notes or similar instruments
(or Guarantees of any of the foregoing), minus (b) the aggregate amount of cash
and cash equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens and Liens permitted by clause (a) or (l) of Section 7.01)
included in the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of such date. Without limitation on the foregoing, Consolidated
Funded Indebtedness shall not include (i) any letters of credit and
(ii) obligations under any Swap Contracts or other hedging agreements.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of the interest expense (including that attributable to Capital Leases), net
of interest income, of the Borrower and its Restricted Subsidiaries (plus the
Borrower’s and its Restricted Subsidiaries’ pro rata share of the consolidated
interest expense (including that attributable to Capital Leases)), determined on
a consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination
(a) Consolidated Funded Indebtedness on such date of determination to
(b) Consolidated Adjusted EBITDA for the Test Period ending on, or (other than
for purposes of Section 7.11) most recently ended prior to, such date.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) any income (loss) for such period attributable to
the early extinguishment of Indebtedness and (d) gains and losses on
Dispositions outside the ordinary course of business. There shall be excluded
from Consolidated Net Income for any period the purchase accounting effects of
adjustments to property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements, as a result of any Acquisition or the amortization
or write-off of any amounts thereof. There also shall be excluded from
Consolidated Net Income for any period any net income (loss) of any Person that
is not a Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for
by the equity method of accounting; provided that Consolidated Net Income shall
be increased by the amount of dividends, distributions or other payments from
such Person that are actually paid in cash (or to the extent promptly converted
into cash) to the Borrower or a Restricted Subsidiary thereof in respect of such
period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
longterm debt); and (b) the value (net of any applicable reserves) of all
goodwill, trade names, trademarks, patents and other like intangible assets, all
as set forth, or on a pro forma basis would be set forth, on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries for the most
recently completed fiscal quarter, prepared in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

10



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Increase” has the meaning specified in Section 2.14(a).

“Cure Amount” has the meaning specified in Section 8.05(a).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.05(b)(ii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Loan Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate with
respect to Eurodollar Rate Loans plus 2% per annum.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Designated Jurisdiction” has the meaning specified in Section 5.20.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” or “Dispose” shall not be deemed to include any issuance by the
Borrower of any of its Equity Interest to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Loan Obligations that are

 

11



--------------------------------------------------------------------------------

accrued and payable and the termination of the Commitments and all outstanding
Letters of Credit), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash which cannot be converted into
payments in kind or which the failure to pay would create a default under the
documentation governing the terms of such Equity Interests that would require
the issuer thereof to purchase, redeem or otherwise make payments in respect of
such Equity Interests whether at the option of the holder of such Equity
Interests or otherwise, or (d) is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is
ninety-one (91) days after the Latest Maturity Date. The amount of Disqualified
Equity Interests deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount of the voluntary or involuntary liquidation
preference and other amounts that the Loan Parties and the Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Equity Interests, in
each case, plus accrued and unpaid dividends thereon.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Lender” means any Lender that is not a Foreign Lender.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

“Eligible Equity Interests” means all shares of capital stock or other Equity
Interests of whatever class of any First-Tier Foreign Subsidiary that are owned
by the Borrower or any Guarantor, in each case together with any certificates
evidencing the same, excluding, however, all shares of capital stock or other
Equity Interests of such First-Tier Foreign Subsidiary which represent in excess
of 65% of the combined voting power of all classes of the Equity Interests of
such First-Tier Foreign Subsidiary.

 

12



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, authorizations, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of the Borrower, any other Loan Party or any of their
respective Subsidiaries (whether imposed by Law or imposed or assumed by any
contract, agreement or other consensual arrangement or otherwise), and directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, or
(d) the release or threatened release of any Hazardous Materials into the
environment.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
For the avoidance of doubt, IDRs shall be deemed to be Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code solely for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

13



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) (or a comparable or
successor rate that is approved by the Administrative Agent and agreed to by the
Borrower), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided further
that, notwithstanding anything else to the contrary contained herein, (a) the
Eurodollar Rate for any Term Loan made on the Closing Date shall not be less
than 1.00% and (b) in no event shall the Eurodollar Rate be less than 0.00% at
any time.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Collateral” means any of the following assets now owned or hereafter
acquired by the Borrower or any Guarantor: (a) Equity Interests in joint
ventures (excluding Wholly Owned Subsidiaries) owned by the Borrower or any
Restricted Subsidiary, to the extent a pledge thereof would violate or require
the consent of a counterparty under the relevant joint venture arrangements,
(b) vehicles, (c) interests in real property other than Material Leases,
Material Fee Owned Properties and Material Pipelines, (d) assets to which the
granting or perfecting a security interest would violate any applicable Law,
(e) any lease, license or other agreement to the extent the grant of a security
interest therein would result in an invalidation

 

14



--------------------------------------------------------------------------------

thereof or constitute a breach or violation of such agreement (except to the
extent such non-assignment provisions are unenforceable under the UCC), (f) any
assets in respect of which, in the reasonable judgment of the Administrative
Agent (confirmed in writing by notice to the Borrower), the cost of providing or
obtaining a security interest in such assets is excessive in relation to the
value of the security to be afforded thereby or obtaining such a security
interest is not commercially practicable, (g) any asset of any Subsidiary that
is not a Guarantor, (h) Equity Interests of any Foreign Subsidiary of the
Borrower or any Guarantor that are not Eligible Equity Interests and (i) any
“intent-to-use” trademark applications for which a statement of use has not been
filed with and duly accepted by the United States Patent and Trademark Office
(but only until such statement is filed and accepted).

“Excluded Subsidiary” means (a) any Subsidiary that is (i) not a Wholly Owned
Subsidiary, (ii) an Unrestricted Subsidiary or (iii) an Immaterial Subsidiary,
(b) each Restricted Subsidiary listed on Schedule 1.01 hereto, (c) any
Restricted Subsidiary that is prohibited by applicable Law from guaranteeing the
Obligations, (d) any Subsidiary that is a Domestic Subsidiary but is also a
direct or indirect Subsidiary of a Foreign Subsidiary, (e) any Subsidiary that
is a Foreign Subsidiary and (f) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Borrower), the cost or other consequences (including any adverse
tax consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders or any other Secured Party therefrom;
provided, however, that in no event shall any Subsidiary that is required to
deliver a mortgage under Section 6.12 constitute an Excluded Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on or measured by its net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office in, or in the case of any Lender having its applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender or
Foreign Administrative Agent, U.S. federal withholding Taxes imposed on amounts
payable (i) to or for the account of such Lender or Administrative Agent with
respect to an applicable interest in a Loan or Commitment or (ii) to the
Administrative Agent for its own account, in each case, pursuant to a law in
effect on the date on which (A) such Lender or Administrative Agent acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 3.06), (B) such Lender changes its
applicable Lending Office or (C) the Administrative Agent becomes a party to
this Agreement, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s or Administrative Agent’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
applicable Lending Office, (c) Taxes attributable to such recipient’s failure to
comply with Section 3.01(e) and Section 3.01(g) and (d) any United States
federal withholding tax imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 3, 2012 (as amended, restated, supplemented or otherwise modified prior
to the Closing Date), among the Borrower, each lender from time to time party
thereto and Deutsche Bank Trust Company Americas, as administrative agent,
collateral agent, swing line lender and l/c issuer.

 

15



--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.15(a).

“Extending Lender” has the meaning specified in Section 2.15(a).

“Extending Revolving Lender” has the meaning specified in Section 2.15(a).

“Extending Term Lender” has the meaning specified in Section 2.15(a).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Amendment” has the meaning specified in Section 2.15(c).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of or at the direction of any Person as proceeds of insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings) and any other cash payments, in each
case, in respect of casualty events and condemnation awards (and payments in
lieu thereof).

“Facilities” means, collectively, the Revolving Credit Facility, the Term Loan
Facility, the Incremental Term Loan Facilities, any Refinancing Revolving
Facility (if applicable) and any Refinancing Term Facility (if applicable), in
each case, after giving effect to any applicable Extension.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

16



--------------------------------------------------------------------------------

“Fee Letters” mean each of (a) that certain Project Atlantis Fee Letter, dated
October 13, 2014, among the Borrower, the Administrative Agent and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as supplemented by that certain
Project Atlantis Joinder to Commitment Letter and Fee Letter, dated October 31,
2014, among the Borrower, the Administrative Agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, The Royal Bank of Scotland plc, RBS Securities
Inc., Wells Fargo Bank, National Association, Wells Fargo Securities, LLC, ING
Capital LLC and MUFG Union Bank, N.A. and, (b) that certain Project Atlantis Fee
Letter, dated October 13, 2014, among the Borrower, the Administrative Agent and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and (c) that certain Fee
Letter, dated as of June 4, 2018, by and among the Borrower, Targa Resources
Partners LP, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Financial Covenant” means the covenant set forth in Section 7.11.

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, among the Borrower, the Administrative
Agent, the Lenders party thereto and the other parties thereto.

“First Amendment Effective Date” means June 29, 2018.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of the Borrower or any Guarantor.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) any regulations promulgated under any of the foregoing
statutes (including, without limitation, any applicable flood regulations
promulgated by the FRB).

“Foreign Administrative Agent” means any Administrative Agent that is not a U.S.
Person.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary and any Domestic Subsidiary
substantially all of the assets (held directly or indirectly) of which are
Equity Interests (or Equity Interests and debt interests) in Subsidiaries that
are not Domestic Subsidiaries.

 

17



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Agreement” means the Guarantee Agreement made by the Borrower and the
Guarantors in favor of the Collateral Agent, for the benefit of the L/C Issuers,
the Lenders and the other Secured Parties, substantially in the form of Exhibit
F.

 

18



--------------------------------------------------------------------------------

“Guarantors” means, collectively, each Restricted Subsidiary of the Borrower
that has become party to the Guarantee Agreement on the Closing Date or at any
time thereafter, including pursuant to the requirements of Section 6.12, that
has not been released from the Guarantee Agreement; provided, however, that no
Foreign Subsidiary shall be a Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IDR” means incentive distribution rights with respect to TRP or any other
master limited partnership.

“Immaterial Subsidiary” means any one or more Restricted Subsidiary that is a
Domestic Subsidiary of the Borrower or any of its Restricted Subsidiaries that,
together with all other such Restricted Subsidiaries that have not executed and
delivered the Guarantee Agreement, contribute less than 0.5% of Consolidated Net
Tangible Assets and contribute less than 5 % to Consolidated EBITDA.

“Impacted Lender” means any Lender (a) that has given verbal or written notice
to the Borrower, the Administrative Agent, any L/C Issuer or any other Lender or
has otherwise announced that such Lender believes it will fail, or that fails,
to comply with its obligations under this Agreement to make available its
portion of any incurrence of Loans or reimbursement obligations under this
Agreement in circumstances where such non-compliance would constitute a breach
of such Lender’s obligations hereunder, (b) with respect to which one or more
Lender-Related Distress Events have occurred or (c) that is a Defaulting Lender.
Any determination by the Administrative Agent that a Lender is an Impacted
Lender under any one or more of clauses (a) through (c) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be an Impacted Lender (subject to Section 2.03(a)(ix)) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer, the Swing Line
Lender and each Lender.

“Incremental Amendment” has the meaning specified in Section 2.14(b).

“Incremental Equivalent Notes” means secured or unsecured notes issued by the
Borrower; provided that (a) the aggregate outstanding principal amount of all
Incremental Equivalent Notes shall not exceed (x) the sum of $200 million plus
the amount of all voluntary prepayments applied to the principal amount of the
Term Loans (less the aggregate principal amount of all Credit Increases made
under the Term Loan Free and Clear Basket) plus (y) an unlimited amount so long
as on the date of incurrence thereof, the Borrower is in compliance on a Pro
Forma Basis as of the last day of the most recent fiscal quarter for which a
Compliance Certificate has been delivered pursuant to Section 6.02(a) with a
Consolidated Leverage Ratio of no greater than 4.00:1.00, (b) such Indebtedness
does not mature on or prior to the date that is 91 days after the Latest
Maturity Date in effect at the time such Incremental Equivalent Notes are
issued, (c) to the extent secured, such Indebtedness is secured by all or a
portion of the Collateral on a pari passu basis or a junior Lien basis with the
Obligations and is

 

19



--------------------------------------------------------------------------------

not secured by any Lien on any asset that does not also secure the Obligations,
(d) such Indebtedness is not guaranteed by any Person other than the Guarantors,
(e) such Indebtedness does not require any mandatory prepayments to be made
except to the extent required to be applied pro rata to the Term Loan Facility
and any Incremental Term Loan Facility and any other Indebtedness (other than
the Revolving Credit Facility) that is secured on a pari passu basis with the
Term Loan Facility and (f) (x) if secured by all or a portion of the Collateral
on a pari passu basis with the Obligations, such Indebtedness shall be subject
to the Pari Passu Intercreditor Agreement and, if then in effect, the Second
Lien Intercreditor Agreement and (y) if secured by all or a portion of all of
the Collateral on a basis junior to the Obligations, such Indebtedness shall be
subject to the Second Lien Intercreditor Agreement.

“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.14(b).

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

“Incremental Term Loan Commitment” means the commitment of any Lender to make
Incremental Term Loans to the Borrower.

“Incremental Term Loan Facility” means, at any time, the Incremental Term Loan
Commitments of a given Class at such time (or, if the Incremental Term Loan
Commitments of a given Class have terminated, the sum of all Incremental Term
Loans outstanding at such time that were funded in connection with such
Incremental Term Loan Commitments).

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Amendment (as
such date may be extended pursuant to Section 2.15).

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Amendment (as such dates may be extended or modified
pursuant to Section 2.15).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

20



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bonds, industrial development bonds and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness in respect of Capital Lease Obligations and
Synthetic Lease Obligations of such Person;

(g) all obligations of such Person with regards to Disqualified Equity
Interests; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) if and to the
extent such Indebtedness is limited in recourse to the property encumbered, the
fair market value of the property encumbered thereby as determined by such
Person in good faith.

Notwithstanding the foregoing, Indebtedness will be deemed not to include
Indebtedness of an MLP GP with respect to Indebtedness of the applicable MLP
arising by operation of law due to such MLP GP’s position as a general partner
of such MLP (or corresponding Indebtedness of any general partner of such MLP GP
arising by operation of law due to such entity’s position as a general partner
of such MLP GP); provided, however, that such Indebtedness is non-recourse to
the Borrower and its Restricted Subsidiaries (other than such MLP GP and, if
such MLP GP is a limited partnership, the general partner of such MLP GP).

 

21



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means a Pari Passu Intercreditor Agreement or a Second
Lien Intercreditor Agreement, as applicable.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
applicable Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months,
or if agreed by all applicable Lenders, twelve months, thereafter, as selected
by the Borrower in its Borrowing Notice or such other period that is twelve
months or less requested by the Borrower and consented to by all applicable
Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets that constitute a
business unit, line of business or division of another Person.

 

22



--------------------------------------------------------------------------------

“Investment Increase” has the meaning specified in Section 6.14(b).

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Request and any other document, agreement and instrument entered into by
the applicable L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to any such Letter of Credit.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest of (a) any Incremental Term Loan Maturity Date, (b) the
Term Loan Maturity Date, (c) the Revolving Loan Maturity Date, (d) any
Refinancing Revolving Facility Maturity Date, (e) any Refinancing Term Facility
Maturity Date or (f) any maturity or expiration date of any Extended Term Loans
or Extended Revolving Credit Commitments at such time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a (or with a) Revolving Credit Loan.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder;
provided, that with the consent of the applicable Revolving Credit Lender being
so designated, the Borrower may designate one or more additional Revolving
Credit Lenders as L/C Issuers hereunder. Any reference herein to “the L/C
Issuer” shall, as the context requires, refer to the entity that is the issuer
of a specified Letter of Credit.

 

23



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Default” means, with respect to any given Lender, (a) the wrongful
failure to fund any portion of the Loans, L/C Advances or participations in
Swing Line Loans required to be funded by such Lender hereunder within two
Business Days of the date required to be funded by such Lender hereunder, unless
such failure has been cured or such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default, shall be
specifically identified in such writing) has not been satisfied, (b) the failure
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by such Lender hereunder within two Business Days of the
date when due, unless the subject of a good faith dispute or unless such failure
has been cured, (c) such Lender has failed, within three Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that there shall cease
to be a Lender Default pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) such Lender
has admitted in writing that such Lender is insolvent or such Lender becomes
subject to a Lender-Related Distress Event; provided that for purposes of (and
only for purposes of) Section 2.03(a)(iv)(F) and any documentation entered into
pursuant thereto (and the term “Impacted Lender” as used therein), the term
“Lender Default” shall also include, as to any Revolving Credit Lender, any
previously cured Lender Default of such Revolving Credit Lender under this
Agreement, unless such Lender Default has ceased to exist for a period of at
least 90 consecutive days.

“Lender-Related Distress Event” means, with respect to any given Lender or any
Person that directly or indirectly controls such Lender (each, a “Distressed
Person”), as the case may be, a voluntary or involuntary case with respect to
such Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, merger, sale or other change of control
supported in whole or in part by guaranties or other support of (including
without limitation the nationalization or assumption of ownership or operating
control by) the U.S. government or other Governmental Authority, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise

 

24



--------------------------------------------------------------------------------

adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of (i) the ownership or acquisition of any Equity
Interest in any Lender or any Person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof or (ii) in the
case of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed so long as, in any such case, such action does not result in
or provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder.

“Letter of Credit Expiration Date” means the day that is nine days prior to the
Revolving Loan Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Request” has the meaning specified in Section 2.03(b)(i).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) but excluding
any right of first refusal. For the avoidance of doubt, “Lien” shall not be
deemed to include any license or sublicense of IP Rights.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan, Term Loan, Incremental Term Loan or
Swing Line Loan and any Extended Loans contemplated by Section 2.15 or any
extension of credit in the form of loans constituting Refinancing Debt.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Security Documents, (d) each Letter of Credit Request, (e) the Pari Passu
Intercreditor Agreement (if any), (f) the Second Lien Intercreditor Agreement
(if any) and (g) the Fee Letters.

 

25



--------------------------------------------------------------------------------

“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Acquisition” means any of the following having a fair market value in
excess of $10,000,000: (a) any acquisition of or Investment in any Acquired
Entity or Business, and (b) all mergers and consolidations of the type referred
to in Sections 7.05(d) and (e) that are in furtherance of an Acquisition by the
Borrower or a Restricted Subsidiary.

“Material Acquisition or Disposition” means, collectively, a Material
Acquisition or a Material Disposition.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Borrower or the Loan Parties (taken as a
whole) to perform their respective payment obligations under any Loan Document
to which the Borrower or any of the other Loan Parties is a party or (c) a
material adverse effect on the rights and remedies of the Lenders under the Loan
Documents taken as a whole.

“Material Disposition” means any of the following having a fair market value in
excess of $10,000,000: (a) the Disposition of any assets (including Equity
Interests) by the Borrower or any of its Restricted Subsidiaries, and (b) all
mergers and consolidations of the type referred to in Sections 7.05(d) and
(f) that are in furtherance of a Disposition by the Borrower or a Restricted
Subsidiary.

“Material Fee Owned Property” means any real property owned in fee by the
Borrower or any Restricted Subsidiary (a) listed on Schedule 5.19 or (b) with
respect to real property acquired after the Closing Date, with a book value at
the date of (and after giving effect to) such acquisition in excess of
$40,000,000; provided that, if any real property owned in fee by a Loan Party
does not constitute a Material Fee Owned Property but the Administrative Agent
reasonably determines that such real property is material (as a result of
expansion thereof or capital improvements thereto) and notifies the Borrower of
such determination, then such real property shall become a Material Fee Owned
Property unless the Borrower certifies to the Administrative Agent that the book
value thereof is not more than $40,000,000.

“Material Indebtedness” means Indebtedness (other than Indebtedness incurred
under this Agreement), or obligations in respect of one or more Swap Contracts,
of any one or more Loan Parties or Restricted Subsidiaries in an aggregate
principal amount equal to or exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of any Loan
Party or any Subsidiary in respect of any Swap Contract at any time shall be the
Swap Termination Value.

 

26



--------------------------------------------------------------------------------

“Material Leases” means (a) the leases listed on Schedule 5.19 and (b) any lease
with respect to real property, other than office space, leased by a Loan Party,
in each case requiring aggregate annual rental payments in excess of $5,000,000.

“Material Pipelines” means (a) the pipelines and gathering systems described on
Schedule 5.19 and (b) any pipelines and gathering systems acquired by a Loan
Party after the Closing Date, with a book value at the date of (and after giving
effect to) such acquisition in excess of $40,000,000; provided that, if any
pipelines or gathering systems owned by a Loan Party do not constitute a
Material Pipeline but the Administrative Agent reasonably determines that such
pipelines or gathering systems are material (as a result of expansion thereof or
capital improvements thereto) and notifies the Borrower of such determination,
then such pipelines or gathering systems shall become a Material Pipeline unless
the Borrower certifies to the Administrative Agent that the book value thereof
is not more than $40,000,000.

“Maturity Date” means an Incremental Term Loan Maturity Date, the Term Loan
Maturity Date, the Revolving Loan Maturity Date, a Refinancing Term Facility
Maturity Date, a Refinancing Revolving Facility Maturity Date or the final
maturity date of an Extension, as the context shall require.

“Minimum Extension Commitment” has the meaning specified in Section 2.15(b).

“MLP” means (a) TRP and (b) any other master limited partnership that is not a
Restricted Subsidiary that is formed or acquired as permitted by this Agreement
by the Borrower or a Restricted Subsidiary.

“MLP GP” means (a) TRP GP and (b) any other Subsidiary of the Borrower that is
the general partner of a master limited partnership and is formed or acquired as
permitted by this Agreement by the Borrower or a Restricted Subsidiary for the
purpose of being the general partner of any MLP that is Controlled by the
Borrower or a Restricted Subsidiary.

“MLP GP Units” means any Equity Interests of an MLP GP.

“MLP Subsidiary” means any Subsidiary of an MLP.

“MLP Units” means any Equity Interests (other than IDRs) of an MLP.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions.

 

27



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any Restricted
Subsidiary, or any Extraordinary Receipt received by or paid to or for the
account of or at the direction of the Borrower or any Restricted Subsidiary, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such transaction (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid and is repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by the Borrower or such
Restricted Subsidiary in connection with such transaction, (C) Taxes reasonably
estimated to be paid or payable by the Borrower or any Restricted Subsidiary as
a result thereof; provided that if the amount of any estimated Taxes pursuant to
this subclause (C) exceeds the amount of Taxes actually required to be paid in
respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds and (D) cash reserves for adjustments in respect of
the sale price of such asset, established in accordance with GAAP; provided that
to the extent and at the time that any such amounts are released from such
reserve (other than for application to such sale price), such amounts shall
constitute Net Cash Proceeds; and

(b) with respect to the sale or issuance of any Equity Interest by the Borrower
or any of its Restricted Subsidiaries, or the incurrence or issuance of any
Indebtedness by the Borrower or any of its Restricted Subsidiaries, the excess
of (i) the sum of the cash and cash equivalents received in connection with such
transaction over (ii) the underwriting discounts, fees and commissions, and
other reasonable and customary out-of-pocket expenses, incurred by the Borrower
or such Restricted Subsidiary in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders (or all Lenders or all affected Lenders of a given Class) in
accordance with the terms of Section 10.01 and (ii) has been approved by the
Required Lenders (or the Required Revolving Lenders or Required Class Lenders
(as applicable)).

“Note” means a Term Loan Note, Revolving Credit Note or Swing Line Note, as the
context may require.

“Obligations” means all (a) Loan Obligations, (b) Secured Swap Obligations and
(c) Cash Management Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offer Date” has the meaning specified in Section 2.05(b)(ii).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect

 

28



--------------------------------------------------------------------------------

to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any recipient of any payment
under any Loan Document, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K-1 or such other form as is reasonably
acceptable to the Collateral Agent.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Partnership Agreement” means that certain Amended and Restated Agreement of
Limited Partnership of TRP dated February 14, 2007, as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Partnership SEC Documents” has the meaning specified in Section 4.01(h). “PBGC”
means the Pension Benefit Guaranty Corporation.

 

29



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Collateral Liens” means (a) in the case of Collateral other than
Equity Interests, Permitted Liens, and (b) in the case of Collateral consisting
of Equity Interests, (i) nonconsensual Permitted Liens and (ii) Permitted Liens
described in Section 7.01(a), Section 7.01(c), Section 7.01(h), Section 7.01(j),
Section 7.01(m)(ii), Section 7.01(r), Section 7.01(s), Section 7.01(t)
and Section 7.01(u).

“Permitted Liens” means any Lien permitted to exist under Section 7.01.

“Permitted Prior Liens” means Permitted Liens other than those described in
Section 7.01(a), Section 7.01(r), Section 7.01(s), and Section 7.01(t).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof and
after giving effect thereto, no Event of Default shall have occurred and be
continuing, and (d) if such Indebtedness being modified, refinanced, refunded,
renewed or extended is Indebtedness permitted pursuant to Section 7.03(b),
7.03(f), 7.03(h) or 7.03(o) (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least three Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the

 

30



--------------------------------------------------------------------------------

Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such three Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (iii) such modification, refinancing, refunding, renewal
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, and to be executed and delivered by the Borrower and the
other Pledgors in favor of the Collateral Agent, substantially in the form of
Exhibit H, as amended, restated, supplemented or otherwise modified from time to
time, including, without limitation, by any supplement thereto executed and
delivered after the Closing Date pursuant to Section 6.12 in order to (a) effect
the joinder of any additional Subsidiary or (b) subject thereto any additional
Equity Interests.

“Pledgors” means the Borrower, each Guarantor, and each of the Restricted
Subsidiaries from time to time parties to the Pledge and Security Agreement.

“Prepayment Offer Trigger Event” has the meaning specified in
Section 2.05(b)(ii).

“Pro Forma Basis” means, with respect to any determination for any period, that
such determination shall be made by giving pro forma effect to each Pro Forma
Transaction occurring during such period (or, in the case of any transaction the
permissibility of which is conditioned on compliance on a Pro Forma Basis with
any financial condition, occurring since the first day of such period and after
giving effect to such transaction and to all other Pro Forma Transactions to
occur in connection therewith) as if each such Pro Forma Transaction had been
consummated on the first day of such period, based on historical results
accounted for in accordance with GAAP and, to the extent applicable, reasonable
assumptions that are specified in detail by a Responsible Officer of the
Borrower in good faith in the relevant compliance certificate, financial
statement or other document provided to the Administrative Agent including cost
savings that the Borrower reasonably and in good faith believes will be realized
in connection with such Pro Forma Transaction within one year after the
applicable Pro Forma Transaction (it being understood that (a) for purposes of
any transfer of any assets of the Borrower or a Restricted Subsidiary to any
MLP, the Borrower (i) shall not assume any increased distribution with respect
to any Equity Interests in such MLP owned by the Borrower or any Restricted
Subsidiary prior to such transfer as a result of such transfer and (ii) may give
effect to distributions that would have been received on additional Equity
Interests received by the Borrower or any Restricted Subsidiary as

 

31



--------------------------------------------------------------------------------

consideration for such transfer as though such Equity Interests had been owned
for the relevant period and (b) in connection with any Acquisition, the Borrower
may give effect to distributions that would have been received on additional
Equity Interests received by the Borrower or any Restricted Subsidiary in
connection with such Acquisition as though such Equity Interests had been owned
for the relevant period).

“Pro Forma Transaction” means any Material Acquisition or Disposition, the
designation of a Subsidiary as either an Unrestricted Subsidiary or a Restricted
Subsidiary, the making of any Investment pursuant to Section 7.02(l) or (m) or
Restricted Payment pursuant to Section 7.07(g) or any incurrence or repayment of
Indebtedness outside the ordinary course of business.

“Pro Rata Share” means, with respect to each Revolving Credit Lender at any time
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Credit Commitment of such
Lender at such time and the denominator of which is the amount of the Aggregate
Revolving Credit Commitments at such time; provided that if the Revolving Credit
Commitments have been terminated, then the Pro Rata Share of each Revolving
Credit Lender shall be determined based on the Pro Rata Share of such Revolving
Credit Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemptions may be amended from time to time.

“Qualified Equity Interests” means any Equity Interests of the Borrower that are
not Disqualified Equity Interests.

“Refinancing” means, collectively, the repayment in full of all Indebtedness
under, termination of all commitments in respect of, and release of all
guarantees and security interests associated with each of (a) the Existing
Credit Agreement and (b) the Atlas Pipeline Credit Agreement.

“Refinancing Debt” means, collectively, any Refinancing Term Facility and any
Refinancing Revolving Facility.

“Refinancing Notes” means one or more series of senior unsecured notes or loans,
or senior secured notes or loans secured by all or a portion of the Collateral
on a pari passu basis with the Liens securing the Obligations or senior secured
notes or loans secured by all or a portion of the Collateral on a junior basis
to the Liens securing the Obligations, in each case issued by the Borrower the
proceeds of which will be used to prepay Term Loans pursuant to
Section 2.05(b)(i); provided that, (a) if such Refinancing Notes shall be
secured, then (i) such Refinancing Notes shall not be secured by any asset that
did not secure the Term Loans being refinanced, unless such asset also secures
the Obligations, and (ii) such Lien shall be permitted pursuant to and subject
to the terms of Section 7.01(t); (b) no Refinancing Notes shall (i) mature prior
to the date that is 91 days after the Latest Maturity Date in effect at such
time such Refinancing Notes are issued or (ii) be subject to any amortization
prior to the final maturity thereof, or be subject to any mandatory redemption
or prepayment provisions or rights (except customary mandatory redemption or
prepayment events relating to assets sales, casualty events and change of
control and customary acceleration rights after an event of default); and (c) no
Refinancing Notes shall be guaranteed by any Person other than the Guarantors.

 

32



--------------------------------------------------------------------------------

“Refinancing Revolving Facility” means any one or more revolving credit
facilities under this Agreement used to refinance the Revolving Credit Facility,
or any Refinancing Revolving Facility, as applicable, in whole or part, from
time to time.

“Refinancing Revolving Facility Maturity Date” means the applicable maturity or
expiration date of a Refinancing Revolving Facility.

“Refinancing Term Facility” means any one or more term loan facilities under
this Agreement used to refinance the Term Loan Facility, any Incremental Term
Facility or any Refinancing Term Facility, as applicable, in whole or part, from
time to time.

“Refinancing Term Facility Maturity Date” means the applicable maturity or
expiration date of a Refinancing Term Facility.

“Rejection Notice” has the meaning specified in Section 2.05(b)(ii).

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates,
controlling Person and controlled Affiliates and the partners, directors,
officers, employees, agents, advisors and other representatives of such Person
and of such Person’s Affiliates, controlling Person or controlled Affiliates,
and the successors and permitted assigns of any of the foregoing.

“RemainCo” means Target after giving effect to the Spin-Off.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.

“Repricing Transaction” means, other than in connection with a transaction
resulting in or triggering a Change of Control, (a) any prepayment or repayment
of Term Loans with the proceeds of, or any conversion of Term Loans into, any
new or replacement Indebtedness bearing interest with an “effective yield”
(taking into account, for example, upfront fees, interest rate spreads, interest
rate benchmark floors and original issue discount, but not arrangement,
structuring, syndication or other payments or fees that are not shared with all
applicable lenders) less than the “effective yield” applicable to the Term Loans
subject to such event (as such comparative yields are reasonably determined by
the Administrative Agent) and (b) any amendment to this Agreement or the other
Loan Documents which reduces the “effective yield” applicable to all or a
portion of the Term Loans.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived by
regulation.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, Term Loans or Incremental Term Loans,
a Borrowing Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Request and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

33



--------------------------------------------------------------------------------

“Required Class Lenders” means, as of any date of determination, (a) with
respect to Term Loans, Term Loan Lenders having more than 50% of all Term Loans
outstanding; provided that, the Term Loans held or deemed held by any Impacted
Lender shall be excluded for purposes of making a determination of Required
Class Lenders with regards to Lenders holding Term Loans and (b) with respect to
Revolving Credit Loans, Required Revolving Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of all Loans outstanding, L/C Obligations and unused
Commitments; provided that the Loans, L/C Obligations and unused Commitments
held or deemed held by any Impacted Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Lenders
having more than 50% of all Revolving Credit Commitments or, after the Revolving
Credit Commitments have terminated, more than 50% of all Revolving Credit
Exposures; provided that, the Revolving Credit Commitments held or deemed held
by any Impacted Lender shall be excluded for purposes of making a determination
of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, chief accounting
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Person’s stockholders, partners or members (or the equivalent of
any thereof), or any option, warrant or other right to acquire any such dividend
or other distribution or payment.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.14(b).

 

34



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed (in the aggregate) the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment”, in an Incremental Amendment and/or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including any increase pursuant to Section 2.14).

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations and Swing Line Loans
at such time.

“Revolving Credit Facility” means, at any time, the Aggregate Revolving Credit
Commitments at such time (or, if the Aggregate Revolving Credit Commitments have
terminated, the total Revolving Credit Exposure of all Revolving Credit Lenders
at such time).

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or Revolving Credit Exposure at such time.

“Revolving Credit Loans” means the revolving credit loans made by the Lenders to
the Borrower pursuant to Section 2.01(a) (including after a Revolving Commitment
Increase pursuant to Section 2.14).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Revolving Loan Maturity Date” means February 27June 29, 20202023 (as such date
may be extended pursuant to Section 2.15); provided however, that if such date
is not a Business Day, the Revolving Loan Maturity Date shall be the next
preceding Business Day.

“Sanctions” has the meaning specified in Section 5.20.

“Scheduled Unavailability Date” has the meaning specified in
Section 3.03(b)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K-2 or such other form as is reasonably
acceptable to the Collateral Agent.

 

35



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Collateral Agent, (c) the L/C Issuers, (d) the Lenders, (e) any Swap
Counterparty that is a party to a Secured Swap Agreement, (f) any Cash
Management Counterparty, and (g) each co-agent or sub-agent appointed by the
Administrative Agent or Collateral Agent from time to time pursuant to
Section 9.05.

“Secured Swap Agreement” means any Swap Contract that (a) is permitted under
Article VII and (b) is by and between any Loan Party and any Swap Counterparty.

“Secured Swap Obligations” means all obligations of the Loan Parties arising
from time to time under Secured Swap Agreements.

“Security Documents” means, collectively, the Pledge and Security Agreement,
each of the mortgages, collateral assignments, security agreements, pledge
agreements, supplements to any of the foregoing or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, the Guarantee
Agreement and each of the other agreements, instruments or documents that
creates or purports to create a Lien or Guarantee in favor of an Agent for the
benefit of the Secured Parties.

“Similar Business” means any business conducted by the Borrower and any of its
Restricted Subsidiaries or the MLP on the Closing Date (after giving effect to
the Acquisition Transaction and the Simultaneous Merger) or any business that is
similar, reasonably related, incidental or ancillary thereto, including, for the
avoidance of doubt, the gathering, treating, processing, storing, transportation
and marketing of oil, natural gas, natural gas liquids and related products.

“Simultaneous Merger” means, substantially concurrently with the Acquisition
Transaction, the merger of TRP Merger Sub with and into Atlas Pipeline, with
Atlas Pipeline being the surviving entity following the merger, pursuant to the
APL Merger Agreement, as a result of which Atlas Pipeline will become a Wholly
Owned Subsidiary of TRP.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair salable value of the assets of such Person and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured, and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

36



--------------------------------------------------------------------------------

“Solvency Certificate” means a certificate substantially in the form of Exhibit
L.

“Specified Acquisition Agreement Representations” means such of the
representations made by Target in the Acquisition Agreement as are material to
the interests of the Lenders, but only to the extent that the Borrower or its
Affiliates have the right to terminate the Borrower’s obligations under the
Acquisition Agreement or to decline to consummate the Acquisition Transaction as
a result of a breach of such representations in the Acquisition Agreement.

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Material Acquisition and ends on the
earliest of (a) the last day of the second full fiscal quarter occurring after
the consummation of such Material Acquisition or (b) the date designated by the
Borrower as the termination date of such Specified Acquisition Period.

“Specified Representations” means the representations and warranties set forth
in Section 5.01(a) (other than with respect to good standing) and (b)(2),
Section 5.02(a) and (b)(i) (with respect to Material Indebtedness only),
Section 5.04, Section 5.13, Section 5.18, Section 5.20 and Sections 2.03(g) and
3.02(c) of the Pledge and Security Agreement.

“Spin-Off” means the spin-off transaction completed by Target of all of the
Spin-Off Companies (as defined in the Acquisition Agreement as in effect on the
date hereof) to existing unitholders of Target pursuant to the terms of the
Acquisition Agreement prior to the consummation of the Acquisition Transaction.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless the context otherwise
requires, references to a Subsidiary in this Agreement refer to a Subsidiary of
the Borrower. Notwithstanding the foregoing, no MLP (or any Subsidiary of any
MLP) will be considered to be a Subsidiary of the Borrower unless the Borrower
or its Restricted Subsidiaries hold, directly or indirectly, a majority of the
economic interests of all Equity Interests of such MLP (or such Subsidiary of
such MLP).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange

 

37



--------------------------------------------------------------------------------

Master Agreement, or any other master agreement relating to transactions of the
type described in clause (a) above (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Counterparty” means, in each case in its capacity as a party to a Swap
Contract, any Person that is an Agent, a Lender or an Affiliate of an Agent or a
Lender on the Closing Date or at the time such Swap Contract is entered into.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the fair value(s)
for such Swap Contracts, as determined in accordance with GAAP.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, shall be substantially in the form of Exhibit B or such
other form as may be approved by the Administrative Agent (including any form on
an electric platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-2,
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

“Target” means Atlas Energy, L.P., a Delaware limited partnership.

 

38



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period, made by each applicable Term Loan Lender.

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make Term Loans to the Borrower pursuant to Section 2.01(b), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term Loan
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Term Loan Commitments
of all Term Loan Lenders shall be $430,000,0000 on the ClosingFirst Amendment
Effective Date.

“Term Loan Exposure” means, as to each Term Loan Lender, the sum of the
outstanding principal amount of such Term Loan Lender’s Term Loans at such time.

“Term Loan Facility” means, at any time, the Term Loan Commitments at such time
(or, if the Term Loan Commitments have terminated, the total Term Loan Exposure
at such time).

“Term Loan Free and Clear Basket” has the meaning specified in Section 2.14.

“Term Loan Lenders” means, at any time, any Lender that has a Term Loan
Commitment or Term Loan Exposure at such time.

“Term Loan Maturity Date” means February 27, 2022 (as such date may be extended
pursuant to Section 2.15); provided however, that if such date is not a Business
Day, the Term Loan Maturity Date shall be the next preceding Business Day.

“Term Loan Note” means a promissory note of the Borrower payable to any Term
Loan Lender or its registered assigns, in substantially the form of Exhibit C-3,
evidencing the aggregate Indebtedness of the Borrower to such Term Loan Lender
resulting from the Term Loans made by such Term Loan Lender.

“Term Loan Repayment Date” has the meaning specified in Section 2.07(c).

“Term Loans” means the term loans made by the Lenders to the Borrower pursuant
to (a) Section 2.01(b) and (b) to the extent part of the same tranche of Term
Loans as described in clause (a), Section 2.14 and the applicable Incremental
Amendment.

“Test Period” means, for any determination under this Agreement, a period of
four consecutive fiscal quarters of the Borrower.

“Threshold Amount” means $75,000,000.

 

39



--------------------------------------------------------------------------------

“Transaction” means the Credit Extensions made on the Closing Date pursuant to
the terms and conditions of this Agreement, the consummation of the Acquisition
Transaction, the Simultaneous Merger, the Refinancing and the Capital
Contribution (if applicable), and the payment of fees and expenses in connection
with the foregoing.

“TRP” means Targa Resources Partners LP, a Delaware limited partnership.

“TRP GP” means Targa Resources GP LLC, a Delaware limited liability company and
the general partner of TRP.

“TRP Merger Sub” means Trident MLP Merger Sub LLC, a Delaware limited liability
company and a Wholly Owned Subsidiary of TRP.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
a Responsible Officer of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date, (b) any Subsidiary of an
Unrestricted Subsidiary and (c) to the extent constituting a Subsidiary, TRP and
each of its direct or indirect Subsidiaries; provided that no MLP Units, MLP GP
Units, or IDRs owned directly by the Borrower or any Restricted Subsidiary of
the Borrower (after giving effect to the Transactions) on the Closing Date will
be held at any time on or after the Closing Date by an Unrestricted Subsidiary.

“U.S. Person” means a United States person within the meaning of
Section 7701(a)(30) of the Code.

“USA PATRIOT Act” has the meaning specified in Section 10.18.

“Voting Stock” of any Person means Equity Interests of any class or classes
having ordinary voting power for the election of directors or the equivalent
governing body of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

40



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means any Subsidiary of a Person all of the issued and
outstanding Equity Interests of which are directly or indirectly (through one or
more Subsidiaries) owned by such Person, excluding directors’ qualifying shares
if applicable.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

 

41



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, the treatment of leases for purposes of the
definition of Indebtedness and any other financial definition set forth herein
shall be in accordance with GAAP as in effect on the Closing Date.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the undrawn
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the undrawn stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such stated amount is in
effect at such time.

 

42



--------------------------------------------------------------------------------

Section 1.07 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing or supplementing such
Law.

Section 1.08 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as expressly provided herein, including as described in
the definition of “Interest Period”) or performance shall extend to the
immediately succeeding Business Day.

Section 1.09 Compliance Calculations. To the extent that any transaction under
this Agreement requires compliance with a financial level (whether on a Pro
Forma Basis or otherwise) as of the last day of the immediately preceding Test
Period for which a Compliance Certificate has been delivered and such
transaction is to be consummated prior to delivery of the Compliance Certificate
for the fiscal quarter ended June 30, 2015, (x) such Test Period shall be deemed
to be the most recent Test Period for which financial statements have been
delivered pursuant to Section 5.05(b) or Section 6.01, as applicable (whether or
not a Compliance Certificate was actually delivered pursuant to Section 6.02(a)
in connection therewith), (y) pro forma effect shall be given to the
Transactions and (z) if pro forma compliance with the Financial Covenant is
required, such compliance shall be determined based on the 4.75 to 1.00
Consolidated Leverage Ratio level.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) Each Revolving Credit Lender severally agrees to make revolving loans
denominated in Dollars to the Borrower pursuant to Section 2.02 from time to
time, on any Business Day during the Availability Period, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, the Revolving Credit Exposure of any Revolving
Credit Lender shall not exceed such Lender’s Revolving Credit Commitment. Within
the limits of each Lender’s Revolving Credit Commitment, and subject to all the
other terms and conditions of this Agreement, Revolving Credit Loans may be
repaid under Section 2.05 and reborrowed in accordance with this Section 2.01;
provided that the Revolving Credit Loans, if any, shall be repaid in full on the
Revolving Loan Maturity Date. Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans as provided herein. Notwithstanding anything else
contained herein or in any other Loan Document, in no event shall the aggregate
amount of Revolving Credit Loans made and Letters of Credit issued or deemed
issued on the ClosingFirst Amendment Effective Date exceed
$620,000,000670,000,000.

 

43



--------------------------------------------------------------------------------

(b) Each Term Loan Lender party hereto on the Closing Date severally agrees to
make a term loan denominated in Dollars to the Borrower pursuant to Section 2.02
on the Closing Date in an amount not to exceed such Term Loan Lender’s Term Loan
Commitment. Term Loans that are repaid or prepaid may not be reborrowed.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) Borrowing Notice; provided that any telephonic notice must
be confirmed promptly by delivery to the Administrative Agent of a Borrowing
Notice. Such notice must be received by the Administrative Agent not later than
(i) 12:30 p.m. three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurodollar Rate Loans or any conversion of Base
Rate Loans to Eurodollar Rate Loans, and (ii) 11:00 a.m. on the requested date
of any Borrowing of a Base Rate Loan. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans (other than Swing Line Loans as to which this Section 2.02 shall
not apply) shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof. Each Borrowing Notice shall specify (i) whether the
Borrower is requesting a Borrowing (and the Class thereof), a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Borrowing Notice or fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Borrowing Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its share of the
applicable Borrowing, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuations as
Eurodollar Rate Loans described in the preceding subsection. Each Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than (x) 1:00
p.m. on the Business Day specified in the applicable Borrowing Notice in the
case of a Borrowing of Eurodollar Rate Loans or (y) 2:00 p.m.

 

44



--------------------------------------------------------------------------------

on the Business Day specified in the applicable Borrowing Notice in the case of
a Borrowing of Base Rate Loans. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is a Credit Extension on the
Closing Date, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date the Borrowing Notice with respect to
such Borrowing is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen Interest Periods in effect with respect to all
Eurodollar Rate Loans.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent, and such Lender.

 

45



--------------------------------------------------------------------------------

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) [Reserved]

(ii) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit upon the request of the Borrower for the account of the
Borrower or any Restricted Subsidiary (or, an Unrestricted Subsidiary, an MLP or
any Subsidiary of an MLP in respect of general administrative obligations and
other corporate activities in the ordinary course of business, including
benefits or insurance obligations; provided that the aggregate stated amount of
all Letters of Credit for the account of Unrestricted Subsidiaries, MLPs and
Subsidiaries of MLPs shall not exceed $10,000,00025,000,000 at any time), and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit
issued by it; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of any such Person and
any drawings thereunder; provided that after taking such Letter of Credit into
account, the Revolving Credit Exposure of each Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment. Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Notwithstanding anything else contained herein or in any
other Loan Document, in no event shall the aggregate amount of Revolving Credit
Loans and Letters of Credit issued on the Closing Date exceed $620,000,000.

(iii) No L/C Issuer shall issue, amend or otherwise modify any Letter of Credit,
if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

 

46



--------------------------------------------------------------------------------

(iv) No L/C Issuer shall be under any obligation to issue, amend or otherwise
modify any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance, amendment or other modification of such Letter of Credit would
violate any Laws or one or more policies of such L/C Issuer applicable to
letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(F) a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time an
Impacted Lender, unless each applicable L/C Issuer has received (as set forth in
clause (a)(viii) below) Cash Collateral or similar security satisfactory to such
L/C Issuer (in its sole discretion) from either the Borrower or such Impacted
Lender or such Impacted Lender’s Pro Rata Share of the L/C Obligations has been
reallocated pursuant to clause (a)(viii) below in respect of such Impacted
Lender’s obligation to fund under Section 2.03(c); or

( ) the aggregate amount of the L/C Obligations outstanding at such time with
respect to Letters of Credit issued by the L/C Issuer would exceed $50,000,000
(or such greater amount with the consent of the L/C Issuer and the
Administrative Agent in their sole discretion).

(v) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

47



--------------------------------------------------------------------------------

(vi) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vii) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(viii) In the case where any Revolving Credit Lender is at any time an Impacted
Lender, the Borrower and such Impacted Lender each agree, within one Business
Day following notice by the Administrative Agent, to cause to be deposited with
the Administrative Agent for the benefit of each applicable L/C Issuer, Cash
Collateral in the full amount of such Impacted Lender’s Pro Rata Share of the
outstanding L/C Obligations; provided that, at the Borrower’s option, the
Borrower may, by notice to the Administrative Agent, elect to reallocate all or
any part of the Impacted Lender’s Pro Rata Share of the L/C Obligations among
all Revolving Credit Lenders that are not Impacted Lenders but only to the
extent (x) the total Revolving Credit Exposure of all Revolving Credit Lenders
that are not Impacted Lenders plus such Impacted Lender’s Pro Rata Share of the
L/C Obligations and any Swing Line Loans, in each case, except to the extent
Cash Collateralized, does not exceed the Aggregate Revolving Credit Commitments
(excluding the Revolving Credit Commitment of any Impacted Lender except to the
extent of any outstanding Revolving Credit Loans of such Impacted Lender), (y)
such reallocation does not cause the Revolving Credit Exposure of any
non-Impacted Lender to exceed such non-Impacted Lender’s Revolving Credit
Commitment and (z) the conditions set forth in Section 4.02 are satisfied at
such time (in which case the Revolving Credit Commitments of all Impacted
Lenders shall be deemed to be zero (except to the extent Cash Collateral has
been posted in respect of any portion of such Impacted Lender’s L/C Obligations
or participations in Swing Line Loans) solely for purposes of any determination
of the Revolving Credit Lenders’ respective Pro Rata Shares of L/C Obligations
(including for purposes of all fee calculations hereunder)). The Borrower and/or
such Impacted Lender hereby grant to the Administrative Agent, for the benefit
of such L/C Issuer, a security interest in any Cash Collateral and all proceeds
of the foregoing with respect to such Impacted Lender’s participations in
Letters of Credit deposited hereunder. Such Cash Collateral shall be maintained
in blocked deposit accounts at Bank of America and may be invested

 

48



--------------------------------------------------------------------------------

in cash equivalents reasonably acceptable to the Administrative Agent and the
Borrower. If at any time the Administrative Agent determines that any funds held
as Cash Collateral under this clause (a)(viii) are subject to any right or claim
of any Person other than the Administrative Agent for the benefit of such L/C
Issuer or that the total amount of such funds is less than such Impacted
Lender’s Pro Rata Share of all L/C Obligations that has not been reallocated as
provided above, the Borrower and/or such Impacted Lender will, promptly upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (I) such Impacted Lender’s Pro Rata Share of all L/C Obligations that
have not been so reallocated over (II) the total amount of funds, if any, then
held as Cash Collateral in respect thereof under this clause (a)(viii) that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse such L/C Issuer. If the Lender that triggers the
Cash Collateral requirement under this clause (a)(viii) ceases to be an Impacted
Lender (as determined in accordance with Section 2.03(a)(ix)), or if there are
no L/C Obligations outstanding, any funds held as Cash Collateral pursuant to
the foregoing provisions shall thereafter be returned to the Borrower or the
Impacted Lender, whichever provided the funds for the Cash Collateral, and the
Pro Rata Share of the L/C Obligations of each Revolving Credit Lender shall
thereafter take into account such Revolving Credit Lender’s Revolving Credit
Commitment.

(ix) If the Borrower, the Administrative Agent, the Swing Line Lender and the
L/C Issuers agree in writing that a Lender is no longer an Impacted Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent that such Lender is a Revolving Credit Lender
and to the extent applicable, purchase at par that portion of outstanding
Revolving Credit Loans of the other Revolving Credit Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held pro rata by the Revolving Credit Lenders
in accordance with the Revolving Credit Commitments (without giving effect to
Section 2.03(a)(viii)), whereupon such Lender will cease to be an Impacted
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was an Impacted Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Impacted Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been an Impacted Lender.

 

49



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto- Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
submission by the Borrower upon request for an issuance of a Letter of Credit (a
“Letter of Credit Request”), delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) substantially in the form of Exhibit G hereto (or,
with respect to the issuance or amendment of any Letter of Credit, such other
form as such L/C Issuer may reasonably request), appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit Request
may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the L/C Issuer, by personal
delivery or by any other means acceptable to the L/C Issuer. Such Letter of
Credit Request must be received by the applicable L/C Issuer and the
Administrative Agent not later than 12:00 noon at least three (3) Business Days
(or such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Request
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be prepared by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of any requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Request shall specify in form and detail satisfactory to such L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Request, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,

 

50



--------------------------------------------------------------------------------

subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to such Revolving
Credit Lender’s Pro Rata Share of the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Request,
such L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (iii) of Section 2.03(a) or otherwise), or (B) it has
received notice (which may be by telephone (confirmed promptly thereafter in
writing) or in writing) on or before the day that is five (5) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension; provided, further, that such L/C Issuer shall be under no obligations
to permit any such extension if such L/C Issuer has determined that it would be
under no obligation at such time to permit the issuance of such Letter of Credit
in its revised form (as extended) pursuant to the terms hereof (by reason of the
provisions of clause (iv) of Section 2.03(a) or otherwise).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, such L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

51



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, such L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. In the event a drawing of a Letter of
Credit occurs prior to 10:00 a.m., then not later than 12:00 noon on the date of
any payment by such L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer in an amount equal
to the amount of such drawing; provided that, if a drawing under a Letter of
Credit occurs after 10:00 a.m., then the Borrower shall reimburse such L/C
Issuer an amount equal to the amount of such drawing prior to 12:00 noon on the
next Business Day. If the Borrower fails to so reimburse such L/C Issuer by such
time, upon receipt from such L/C Issuer of notice of such failure, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Pro Rata Share thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing of Revolving
Credit Loans that are Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing Notice). Any notice given by such L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of such L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a
Revolving Credit Loan that is a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to such L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Credit Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from such L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall

 

52



--------------------------------------------------------------------------------

bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse such L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Pro Rata Share of such amount shall be solely for the account of
such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse such L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against such L/C Issuer, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) (but not L/C
Advances) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Borrowing Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse such L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of such L/C Issuer any amount required to
be paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such L/C Issuer
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of such L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 

53



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such
Revolving Credit Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
such L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its Pro
Rata Share thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of such
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Credit Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement regardless of any
circumstances, including any of the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

54



--------------------------------------------------------------------------------

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders, the Required
Revolving Lenders or the Required Class Lenders, as applicable; (ii) any action
taken or omitted in the absence

 

55



--------------------------------------------------------------------------------

of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower and each Loan Party
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower or
a Loan Party, as the case may be, from pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of any L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of
such L/C Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (viii) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower or a Loan
Party, as the case may be, may have a claim against such L/C Issuer, and such
L/C Issuer may be liable to the Borrower or a Loan Party, as the case may be, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower or such Loan Party, as the case
may be, which the Borrower or such Loan Party proves were caused by such L/C
Issuer’s willful misconduct or gross negligence as determined in a final and
non-appealable judgment of a court of competent jurisdiction or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, such L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each L/C Issuer shall deliver to the Borrower copies of any documents purporting
to assign or transfer a Letter of Credit issued by such L/C Issuer; provided
that, each L/C Issuer may send or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary. The failure of any L/C Issuer to
deliver such documents will not relieve the Borrower of its obligations
hereunder or under the other Loan Documents.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing and the conditions set
forth in Section 4.02 to a Borrowing of Revolving Credit Loans cannot then be
met, or (ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation
for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.03(a)(viii), 2.05, 2.16, 8.02(c) and 8.04(d) set forth
certain additional requirements to deliver Cash Collateral hereunder. “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the applicable L/C Issuer and the Revolving Credit
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance satisfactory
to the Administrative Agent

 

56



--------------------------------------------------------------------------------

and such L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America and may be
invested in cash equivalents reasonably acceptable to the Administrative Agent.
If at any time during which Cash Collateral is required to be maintained in
respect of L/C Obligations, the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent or that the total amount of such funds is less
than the aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse such L/C Issuer. To the extent that the amount of any such Cash
Collateral exceeds the then Outstanding Amount of L/C Obligations and so long as
no Event of Default has occurred and is continuing, the excess shall be refunded
to the Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower, when a Letter of Credit is issued,
(i) the Borrower may specify that either the rules of the ISP or the rules of
the Uniform Customs and Practice for Documentary Credits (“UCP”), as most
recently published by the International Chamber of Commerce at the time of
issuance, apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrower for, and the L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required under any law, order, or practice
that is required to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade (BAFT), or
the Institute of International Banking Law & Practice.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate with
respect to Eurodollar Rate Loans times the daily amount then available to be
drawn under such Letter of Credit (whether or not such amount is then in effect
under such Letter of Credit if such amount increases periodically pursuant to
the terms of such Letter of Credit) on a quarterly basis in arrears; provided
that (x) if any portion of an Impacted Lender’s Pro Rata Share of any Letter of
Credit is Cash Collateralized by the Borrower or reallocated to the other

 

57



--------------------------------------------------------------------------------

Revolving Credit Lenders pursuant to Section 2.03(a)(viii), then the Borrower
shall not be required to pay to such Impacted Lender a Letter of Credit Fee with
respect to such portion of such Impacted Lender’s Pro Rata Share so long as it
is Cash Collateralized by the Borrower or reallocated to the other Revolving
Credit Lenders (but, if so reallocated, then the Borrower instead shall pay such
fee to the Revolving Credit Lenders to whom such portion has been reallocated)
and (y) if any portion of an Impacted Lender’s Pro Rata Share is not Cash
Collateralized or reallocated pursuant to Section 2.03(a)(viii), then the Letter
of Credit Fee with respect to such Impacted Lender’s Pro Rata Share shall be
payable to the applicable L/C Issuer until such Pro Rata Share is Cash
Collateralized or such Revolving Credit Lender ceases to be an Impacted Lender.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the tenth Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. Notwithstanding
anything to the contrary contained herein, upon the request of Administrative
Agent or the Required Revolving Lenders, while any Loan Obligation bears
interest at the Default Rate pursuant to Section 2.08(b), all Letter of Credit
Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it equal to the
greater of (i) $125 or (ii) one-quarter of one percent (0.25%) per annum,
computed on the daily amount available to be drawn under such Letter of Credit
(whether or not such amount is then in effect under such Letter of Credit if
such amount increases periodically pursuant to the terms of such Letter of
Credit) and on a quarterly basis in arrears, and due and payable on the tenth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries or an MLP. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary or an MLP, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of any other Person inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Person.

 

58



--------------------------------------------------------------------------------

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this Section 2.04, agree in its sole discretion to
make loans (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Revolving Credit Exposure of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the aggregate Revolving Credit
Exposure of all Revolving Credit Lenders shall not exceed the Aggregate
Revolving Credit Commitments and (ii) the aggregate Revolving Credit Exposure of
any Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to such Lender’s Pro Rata Share of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given (A) by telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice
appropriately signed and completed by a Responsible Officer. Such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. (or such later time as may be agreed by the Swing Line Lender) on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the

 

59



--------------------------------------------------------------------------------

limitations set forth in the provisos to the first sentence of Section 2.04, or
(B) that one or more of the applicable conditions specified in Article IV is not
then satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Revolving Credit Loan that is a Base Rate Loan in an amount equal
to such Revolving Credit Lender’s Pro Rata Share of the amount of Swing Line
Loans then outstanding (or, so long as the Revolving Credit Exposure of each
Revolving Credit Lender would not exceed its Revolving Credit Commitment as a
result thereof, such greater amount as is required to repay all outstanding
Swing Line Loans). Such request shall be made in writing (which written request
shall be deemed to be a Borrowing Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Borrowing Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Borrowing Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Borrowing
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the Borrowing
Notice submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

 

60



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
(but not to fund its risk participation) pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(v) Notwithstanding anything to the contrary contained in this Section 2.04, the
Swing Line Lender shall not be obligated to make any Swing Line Loans at a time
when a Lender Default exists with respect to a Revolving Credit Lender unless
the Swing Line Lender has entered into arrangements satisfactory to it and the
Borrower to eliminate the Swing Line Lender’s risk with respect to each such
Impacted Lender’s participation in such Swing Line Loans (which arrangements are
hereby consented to by the Revolving Credit Lenders), including by cash
collateralizing such Impacted Lender’s Pro Rata Share of the outstanding Swing
Line Loans.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Pro Rata Share thereof (or
greater share of the amount funded) in the same funds as those received by the
Swing Line Lender.

 

61



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Loan Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Revolving Credit Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share of such Swing Line Loan shall be solely for the account of the Swing
Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Section 2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Credit Loans or any Class of Term
Loans in whole or in part without premium or penalty except as set forth in
Section 2.05(d); provided that (i) such notice must be received by the
Administrative Agent not later than (A) 12:00 noon three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) 11:00 a.m. one
Business Day prior to the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $2,000,000
or a whole multiple of $1,000,000 in excess thereof or, in each case, if less,
the outstanding amount of such Loans; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount
outstanding of such Loans. Each such notice shall specify the date and amount of
such prepayment and the Class and Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each such notice and the amount of such Lender’s pro rata share of
such

 

62



--------------------------------------------------------------------------------

prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to prepay the Loans of the applicable Class on a pro
rata basis to the applicable Lenders in accordance with the respective amounts
of such Class of Loans held by each applicable Lender.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be in a form reasonably acceptable to the Administrative
Agent and be received by the Swing Line Lender and the Administrative Agent not
later than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $100,000 or, if less, the entire
principal amount of Swing Line Loans then outstanding. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement (but
subject to Section 3.05), the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted
from a refinancing of all or a portion of the applicable outstanding Loans,
which refinancing shall not be consummated or shall otherwise be delayed.

(iv) Voluntary prepayments of Term Loans shall be applied to the remaining
scheduled installments of principal thereof as directed by the Borrower.

(b) Mandatory Prepayments of the Term Loans.

(i) Upon the incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.03 (unless such Indebtedness is
permitted to be incurred or issued under Section 7.03 solely if the proceeds
thereof are applied to prepay the Term Loans)), the Borrower shall prepay an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
therefrom no later than one (1) Business Day after receipt thereof by the
Borrower or any such Restricted Subsidiary.

 

63



--------------------------------------------------------------------------------

(ii) In each of the following circumstances (each as described in clauses
(A)-(C) below, a “Prepayment Offer Trigger Event”):

(A) the occurrence of any Disposition by the Borrower or any Restricted
Subsidiary (including any issuance of Equity Interests by a Restricted
Subsidiary of the Borrower or the sale by the Borrower or any Restricted
Subsidiary of Equity Interests in any other Person held by it), pursuant to
Section 7.06(i) or (l), that results in the realization of Net Cash Proceeds in
excess of $5,000,000 individually for such Disposition, or $10,000,000 in the
aggregate for such Disposition and all other such Dispositions occurring during
the same fiscal year;

(B) any Extraordinary Receipt is received by or paid to or for the account of
the Borrower or any Restricted Subsidiary (that is not otherwise included in the
Net Cash Proceeds described in clause (A) above or clause (C) below); and

(C) the Borrower issues additional Equity Interests, other than pursuant to
Section 7.02(l) or Section 8.05;

the Borrower shall, no later than two (2) Business Days after the date on which
such Prepayment Offer Trigger Event occurs (such date, the “Offer Date”),
deliver to the Administrative Agent a written offer to prepay the Term Loans
and, if applicable, any Incremental Term Loans and any Refinancing Term
Facility, in an amount equal to the Net Cash Proceeds received by the Borrower
and its Restricted Subsidiaries in connection with such Prepayment Offer Trigger
Event as follows:

(1) in the case of a Prepayment Offer Trigger Event described in
Section 2.05(b)(ii)(A) or (B) above, to the extent necessary for the Borrower to
be in compliance on a Pro Forma Basis as of the last day of the most recent
fiscal quarter for which a Compliance Certificate has been delivered pursuant to
Section 6.02(a) ending prior to such Offer Date with a Consolidated Leverage
Ratio of not more than the ratio set forth below with respect to such fiscal
quarter:

 

Fiscal Quarter Ending

  

Maximum Consolidated Leverage Ratio

December 31, 2014 – December31, 2015    4.25 to 1.00 March 31, 2016 –
December 31, 2016    4.00 to 1.00 March 31, 2017 – Thereafter    3.50 to 1.00

 

64



--------------------------------------------------------------------------------

; provided, that no such prepayment offer shall be required under this
Section 2.05(b)(ii) with respect to the Prepayment Offer Trigger Events
described in Section 2.05(b)(ii)(A) or (B) above if and to the extent (x) the
Borrower, at its own election, provides a written notice to the Administrative
Agent on or prior to the date which is no later than three (3) Business Days
following receipt by or for the account of the Borrower or the applicable
Restricted Subsidiary of such Net Cash Proceeds of its intention to reinvest an
amount equal to such Net Cash Proceeds, (y) no Event of Default has occurred and
is continuing or shall result from such reinvestment, and (z) the Borrower or
such Restricted Subsidiary makes such reinvestment within 365 days after the
receipt of such Net Cash Proceeds; provided further that the Borrower may extend
such 365 day period by up to an additional 180 days if during the initial 365
day period the Borrower enters into a valid and binding contractual commitment
to reinvest an amount equal to such Net Cash Proceeds within such additional 180
day period; and provided further that if no such reinvestment is consummated
within the period set forth in clause (z), a written offer to prepay the Term
Loans as aforesaid shall be made prior to or at the end of such period and the
date of such offer shall be the Offer Date in respect of such Prepayment Offer
Trigger Event; and

(2) in the case of a Prepayment Offer Trigger Event described in
Section 2.05(b)(ii)(C) above, to the extent necessary for the Borrower to be in
compliance on a Pro Forma Basis with the Financial Covenant.

Each Term Loan Lender may reject all or a portion of its pro rata share of the
prepayment amount offered (such declined amounts, the “Declined Proceeds”) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m. one Business Day after the date
of such Term Loan Lender’s receipt of such prepayment offer, and such Rejection
Notice shall specify the principal amount being rejected. If a Term Loan Lender
fails to deliver a Rejection Notice within the time period specified in the
preceding sentence or to specify in a Rejection Notice the amount being
rejected, such failure will be deemed an acceptance of the total amount of such
Term Loan Lender’s pro rata share of the amount offered. Any Declined Proceeds
shall first be ratably offered to each Term Loan Lender that initially accepted
such offer under a process substantially similar to the process described above
for the initial offer, and thereafter, any remaining Declined Proceeds shall be
retained by the Borrower. All amounts required to be prepaid under this
Section 2.05(b)(ii) shall be prepaid within five Business Days of the Offer Date
(as such date may be extended upon the delivery of a reinvestment notice to the
extent permitted by Section 2.05(b)(ii)).

 

65



--------------------------------------------------------------------------------

(iii) If any Indebtedness permitted by Section 7.03(p) or (q) is secured by all
or any portion of the Collateral on a pari passu basis with the Obligations, and
any such Indebtedness requires that a prepayment be made in respect of, or an
offer be made to prepay or redeem, such Indebtedness under the circumstances
contemplated by this Section 2.05(b), then any prepayment of the Term Loans
required by this Section 2.05(b) shall be reduced by an amount equal to the
lesser of (x) the pro rata share of such Net Cash Proceeds allocable to such
other Indebtedness (taking into account the aggregate principal amount of such
other Indebtedness and the aggregate principal amount of the Term Loans) and
(y) the amount of such Net Cash Proceeds required to be applied to the
prepayment or redemption of such other Indebtedness in accordance with the terms
thereof.

(iv) Except as otherwise provided in an Incremental Amendment or any amendment
effectuating Refinancing Debt pursuant to Section 10.01 (which may provide for
Incremental Term Loans or loans made pursuant to a Refinancing Term Facility to
receive less than, but not more than, their ratable share), each prepayment of
Term Loans (or, as applicable, prepayment offer in respect thereof) pursuant to
this Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that any prepayment of Term Loans with the net proceeds of
any Refinancing Debt shall be applied to the applicable Class of Term Loans
being refinanced or replaced). With respect to each Class of Term Loans, all
accepted prepayments under this Section 2.05(b) shall be applied against the
remaining scheduled installments of principal due in respect of such Term Loans
as directed by the Borrower (or, in the absence of direction from the Borrower,
to the remaining scheduled amortization payments in respect of the Term Loans in
direct order of maturity), and each such prepayment shall be paid to the
applicable Lenders in accordance with their respective pro rata share and
applied on a pro rata basis to the Term Loans being prepaid irrespective of
whether such outstanding Term Loans are Base Rate Loans or Eurodollar Rate
Loans; provided that the amount of such mandatory prepayment shall be applied
first to Term Loans that are Base Rate Loans to the full extent thereof before
application to Term Loans that are Eurodollar Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05. Notwithstanding anything else to the contrary herein,
all payments pursuant to this Section 2.05(b) shall be accompanied by accrued
interest.

(c) Mandatory Prepayment of Revolving Credit Loans. If for any reason the
aggregate Revolving Credit Exposure of all Revolving Credit Lenders at any time
exceeds the Aggregate Revolving Credit Commitments then in effect, the Borrower
shall immediately prepay Revolving Credit Loans, prepay Swing Line Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans and Swing Line Loans the
aggregate Revolving Credit Exposure of all Revolving Credit Lenders exceeds the
Aggregate Revolving Credit Commitments then in effect.

 

66



--------------------------------------------------------------------------------

(d) Call Premium. With any prepayment made pursuant to Section 2.05, the
Borrower shall remain liable for any applicable breakage costs otherwise
required to be paid under Section 3.05. In addition, if on or prior to the
six-month anniversary of the Closing Date a Repricing Transaction occurs, the
Borrower will pay a premium (the “Call Premium”) in an amount equal to 1.0% of
the principal amount of the Term Loans that are subject to such Repricing
Transaction.

Section 2.06 Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Revolving Credit Commitments,
or from time to time permanently reduce the Revolving Credit Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate Revolving Credit Exposure would exceed the
Aggregate Revolving Credit Commitments. The Administrative Agent will promptly
notify the Revolving Credit Lenders of any such notice of termination or
reduction of the Revolving Credit Commitments. Any reduction of the Aggregate
Revolving Credit Commitments shall be applied to the Revolving Credit Commitment
of each Revolving Credit Lender according to its Pro Rata Share. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Credit Commitments shall be paid on the effective date of such termination.
Notwithstanding anything herein to the contrary, the Borrower may rescind any
notice of termination of Revolving Credit Commitments under this Section 2.06
not later than 1:00 p.m. on the Business Day before such termination was
scheduled to take place if such termination would have resulted from a
refinancing of the Aggregate Revolving Credit Commitments, which refinancing
shall not be consummated or shall otherwise be delayed. Notwithstanding anything
else to the contrary contained herein, the Term Loan Commitments in effect on
the Closing Date shall automatically terminate at the earlier to occur of (a)
5:00 p.m. on the Closing Date and (b) the making of the Term Loans pursuant to
Section 2.01(b).

Section 2.07 Repayment of Loans.

(a) The Borrower shall repay to the Revolving Credit Lenders on the Revolving
Loan Maturity Date the aggregate principal amount of Revolving Credit Loans
outstanding on such date.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Loan Maturity Date.

(c) Except to the extent modified pursuant to an Extension pursuant to
Section 2.15, the Borrower shall repay to the Administrative Agent, for the
account of the applicable Term Loan Lenders, on the dates set forth on Annex I
(including the Term Loan Maturity Date), or if any such date is not a Business
Day, on the immediately

 

67



--------------------------------------------------------------------------------

preceding Business Day (each such date, a “Term Loan Repayment Date”), a
principal amount of the Term Loans made pursuant to Section 2.01(b) on the
Closing Date equal to the amount set forth on Annex I for such date (as adjusted
from time to time pursuant to Section 2.05), together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment. To the extent not previously paid, all Term Loans made pursuant
to Section 2.01(b) shall be due and payable on the Term Loan Maturity Date.

(d) The Borrower shall repay to the Administrative Agent for the account of the
applicable Incremental Term Loan Lenders on the dates set forth in the
applicable Incremental Amendment, or if any such date is not a Business Day, on
the immediately preceding Business Day, a principal amount of Incremental Term
Loans as set forth in the applicable Incremental Amendment. To the extent not
previously paid, all Incremental Term Loans shall be due and payable on the
applicable Incremental Term Loan Maturity Date. The Borrower shall repay to the
Administrative Agent for the account of the applicable Lenders on the dates set
forth in the applicable amendment providing for any Extension of Term Loans, or
if any such date is not a Business Day, on the immediately preceding Business
Day, a principal amount of Extended Term Loans as set forth in such amendment.
To the extent not previously paid, all Extended Term Loans shall be due and
payable on the applicable Maturity Date. The Borrower shall repay to the
Administrative Agent for the account of the applicable Lenders on the dates set
forth in the applicable amendment providing for any Refinancing Term Facility,
or if any such date is not a Business Day, on the immediately preceding Business
Day, a principal amount of term loans under such Refinancing Term Facility as
set forth in such amendment. To the extent not previously paid, all term loans
under such Refinancing Term Facility shall be due and payable on the applicable
Maturity Date.

Section 2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan of any Class shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate with respect to
Eurodollar Rate Loans of such Class; (ii) each Base Rate Loan of any Class shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate with respect to Base Rate Loans of such Class; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate with respect to Base Rate Loans of such Class.

(b) (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

68



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees. In addition to certain fees described in Section 2.03(i) and
(j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender, a non-refundable commitment fee equal
to the Applicable Rate with respect to Commitment Fees times the actual daily
amount by which the Revolving Credit Commitment of such Lender exceeds the
Outstanding Amount of such Lender’s Revolving Credit Loans and such Lender’s Pro
Rata Share of the Outstanding Amount of L/C Obligations (but excluding, for the
avoidance of doubt, the Swing Line Loans (unless such Revolving Credit Lender
has refinanced such Swing Line Loan with a Base Rate Loan in accordance with
Section 2.04(c)(i) or funded a participation with regards to such Swing Line
Loan in accordance with Section 2.04(c)(ii))); provided, however that no
commitment fee shall accrue with respect to the Revolving Credit Commitment of
an Impacted Lender during any period that it is an Impacted Lender until such
time as such failure has been cured (as determined in accordance with
Section 2.03(a)(ix)). The commitment fees shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV are not met, and shall be due and payable quarterly in
arrears on each March 31, June 30, September 30 and December 31, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fees shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees. (i) The Borrower shall pay to the Administrative Agent for its
own account (or for the account of the Persons entitled to payment thereof in
accordance therewith) fees in the amounts and at the times specified in the Fee
Letters. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

 

69



--------------------------------------------------------------------------------

Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business in accordance with its usual practice. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Loan Obligations. In the event of any conflict between
the accounts and records maintained by any Lender and the Register and the
corresponding accounts and records of the Administrative Agent in respect of
such matters, the Register and the corresponding accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and record thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the Register and the corresponding
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the Register and the
corresponding accounts and records of the Administrative Agent shall control in
the absence of manifest error.

 

70



--------------------------------------------------------------------------------

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its share of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall, at the election of the Administrative Agent, be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; except that this sentence shall
not apply to the applicable Maturity Date.

(b) Funding by Lenders; Presumption by Administrative Agent.

(i) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.01 or Section 2.02, as applicable and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate otherwise applicable to
such applicable Borrowing. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

71



--------------------------------------------------------------------------------

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or such L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds promptly (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c); provided, that the foregoing shall not preclude the
reallocation of the Commitments of Impacted Lenders in accordance with
Section 2.03(a)(viii).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties

 

72



--------------------------------------------------------------------------------

entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, toward payment of principal and L/C Borrowings
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and L/C Borrowings then due to such parties.

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans of any Class made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans or participations and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of such
Class and (if applicable) subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans of such Class and other amounts owing
them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, and to the extent that an Event of
Default has occurred and is then in effect, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Notwithstanding anything to the contrary contained herein, this Sections 2.13
and the other pro rata payment provisions hereunder shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to non-Impacted Lenders as opposed to Impacted Lenders.

Section 2.14 Increase in Commitments.

(a) Incremental Credit Extensions. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (a) one or more additions of incremental term loans, in each case which
may constitute a

 

73



--------------------------------------------------------------------------------

separate tranche of term loans or, if the same as any existing tranche of term
loans, constitute part of such existing tranche (the “Incremental Term Loans”),
or (b) one or more increases in the amount of the Revolving Credit Commitments
(each such increase, a “Revolving Commitment Increase,” and together with any
Incremental Term Loans, a “Credit Increase”), provided that (i) at the time that
any Revolving Commitment Increase is effective (and after giving effect
thereto), no Default or Event of Default shall exist, (ii) at the time that any
Incremental Term Loan is made (and after giving effect thereto) no Default or
Event of Default shall exist (except that, if the proceeds of such Incremental
Term Loan are to be used to finance an Acquisition by the Borrower or any other
Loan Party permitted under this Agreement, no Event of Default under
Section 8.01(a), (f) or (g) shall exist), (iii) on the date of the effectiveness
of any Revolving Commitment Increase and on the date of the making of any
Incremental Term Loans, the representations and warranties of the Loan Parties
set forth in the Loan Documents shall be true and correct; provided that, if the
proceeds of such Incremental Term Loan are used to finance an Acquisition by the
Borrower or any Restricted Subsidiary permitted by this Agreement, (A) only the
Specified Representations shall be required to be true and correct under this
clause (iii) on such date and (B) neither the Borrower nor any Affiliate of the
Borrower shall have the right to terminate its obligations under the acquisition
agreement related to such Acquisition or to otherwise decline to consummate such
Acquisition, in each case as a result of the breach of the representations made
in such agreement by or with respect to the subject of such Acquisition that are
material to the interests of the Lenders and (iv) the Borrower and the other
Loan Parties shall deliver such legal opinions, instruments and other documents
related to such Credit Increase as the Administrative Agent shall reasonably
request. Each Credit Increase shall be in an aggregate principal amount that is
not less than $5,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limits set forth
in the next two sentences). Notwithstanding anything to the contrary herein, the
aggregate amount of Revolving Commitment Increases shall not exceed
$200 million. Notwithstanding anything to the contrary herein, the aggregate
amount of Incremental Term Loans shall not exceed (x) the sum of (a)
$200 million plus (b) the amount of all voluntary prepayments applied to the
principal amount of the Term Loans (the “Term Loan Free and Clear Basket”);
provided that the Term Loan Free and Clear Basket shall be reduced by the
aggregate principal amount of all Incremental Equivalent Notes issued in
reliance on clause (a)(x) to the proviso in the definition thereof; plus (y) an
unlimited amount so long as on the date of incurrence thereof, the Borrower is
in compliance on a Pro Forma Basis as of the last day of the most recent fiscal
quarter for which a Compliance Certificate has been delivered pursuant to
Section 6.02(a) with a Consolidated Leverage Ratio of no greater than 4.00:1.00.

(b) (i) The Incremental Term Loans (x) shall rank pari passu in right of payment
and of security with the Revolving Credit Loans and other Incremental Term Loans
(if any) and (y) shall not mature earlier than the then-effective Latest
Maturity Date and shall not have a Weighted Average Life to Maturity that is
shorter than the Weighted Average Life to Maturity of the Term Loan Facility
immediately prior to such Credit Increase, (ii) the interest rates and call
premium (if any) applicable to any Incremental Term Loans shall be determined by
the Borrower and the

 

74



--------------------------------------------------------------------------------

applicable Incremental Term Loan Lenders; provided that if the initial yield for
any Incremental Term Loans is more than 0.50% per annum greater than the
applicable interest rate (including any floors, any original issue discount and
any upfront fees) under the Term Loan Facility in effect immediately prior to
such Credit Increase, the Applicable Margin under the Term Loan Facility shall
be increased to the extent necessary so that the applicable interest rate
(including any floors, any original issue discount and any upfront fees) under
the Term Loan Facility is equal to the initial yield for such Incremental Term
Loans minus 0.50% per annum, and and (iii) except as provided in clauses (i)(y)
and (ii) above or as may be approved by the Administrative Agent in its
reasonable discretion, the terms and conditions applicablethat apply to
Incremental Term Loans shall be consistent in all material respects with the
terms and conditions applicableset forth in this Agreement as of the First
Amendment Effective Date that relate to the Term Loan Facility (as such terms
and conditions shall be in effect immediatelyhereunder that was repaid in full
prior to such Credit Increase)the First Amendment Effective Date. Each notice
from the Borrower pursuant to this Section shall set forth the requested amount
and proposed terms of the relevant Credit Increases. All terms and interest
rates applicable to any Revolving Commitment Increase shall be identical to
those applicable to the Revolving Credit Facility immediately prior to such
Credit Increase, except that the interest rates applicable to the Revolving
Credit Facility may be increased without the consent of any Lender to match
those applicable to any Revolving Commitment Increase. Incremental Term Loans
may be made, and Revolving Commitment Increases may be provided, by any existing
Lender or by any other bank or other financial institution that would constitute
an Eligible Assignee if such Loans or Commitments were being purchased by
assignment (any such other bank or other financial institution being called an
“Additional Lender”), provided that the Administrative Agent and, in the case of
a Revolving Commitment Increase, each L/C Issuer and Swing Line Lender shall
have consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases, as applicable, if such consent would be required under
Section 10.06(b) for an assignment of Loans or Commitments to such Lender or
Additional Lender. Commitments in respect of Credit Increases shall become
effective pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Credit Increases, if any, each
Additional Lender, if any, and the Administrative Agent, and, in the case of an
Incremental Amendment in respect of a Revolving Commitment Increase, the L/C
Issuers and the Swing Line Lender. The Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower to effect the provisions of
this Section. The effectiveness of any Incremental Amendment shall be subject to
the satisfaction on the date thereof (each, an “Incremental Facility Closing
Date”) of each of the conditions set forth in this Section 2.14 and such other
conditions as the parties thereto shall agree. The Borrower will use the
proceeds of the Incremental Term Loans and Revolving Commitment Increases and
Letters of Credit issued pursuant to the Revolving Commitment Increases for any
purpose not prohibited by this Agreement. No

 

75



--------------------------------------------------------------------------------

Lender shall be obligated to provide any Credit Increases, unless it so agrees
in writing. Upon each increase in the Revolving Credit Commitments pursuant to
this Section, (i) each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”) in respect of such increase, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Revolving Letters of Credit and Swing
Line Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(A) participations hereunder in Letters of Credit and (B) participations
hereunder in Swing Line Loans held by each Revolving Credit Lender (including
each such Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(ii) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall upon the effectiveness of such
Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid. To the extent the foregoing actions
result in any costs incurred by any Revolving Credit Lender pursuant to
Section 3.05, such costs shall be paid by the Borrower in accordance with the
terms thereof. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(c) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or Section 10.01 to the contrary.

Section 2.15 Extensions of Term Loans and Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like Maturity Date or with
Revolving Credit Commitments with a like Maturity Date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like Maturity Date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
Maturity Date of each such Lender’s Term Loans and/or Revolving Credit
Commitments, as applicable (provided that each Lender’s decision to accept such
Extension Offer shall be in such Lender’s sole and absolute discretion, and, for
the avoidance of doubt, the Loans of Lenders that decline such Extension Offer
shall be payable in full on the applicable existing Maturity Date in accordance
with Section 2.07), and otherwise modify the terms of such Term Loans and/or

 

76



--------------------------------------------------------------------------------

Revolving Credit Commitments, as applicable, pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Term Loans and/or Revolving
Credit Commitments (and related outstandings) and/or modifying the amortization
schedule in respect of such Lender’s Term Loans) (each, an “Extension,” and each
group of Term Loans or Revolving Credit Commitments, as applicable, in each case
as so extended, as well as the original Term Loans and the original Revolving
Credit Commitments (in each case not so extended), being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Credit Commitment shall constitute a separate tranche of Revolving Credit
Commitments from the tranche of Revolving Credit Commitments from which they
were converted), so long as the following terms are satisfied:

(i) no Event of Default pursuant to Section 8.01(a), (f) or (g) shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the applicable Lenders;

(ii) except as to interest rates, fees, optional prepayment terms, and final
maturity (which shall be determined by Borrower and the relevant Extending
Lenders and set forth in the relevant Extension Offer), the Revolving Credit
Commitment of any Extending Lender (an “Extending Revolving Lender”) extended
pursuant to an Extension (an “Extended Revolving Credit Commitment”), and the
related outstandings, shall be a Revolving Credit Commitment (or related
outstandings, as the case may be) with such other terms the same as the original
Revolving Credit Commitments (and related outstandings); provided that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the Maturity Date of the
non-extending Revolving Credit Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments) of Loans with respect
to Extended Revolving Credit Commitments after the applicable Extension date
shall be made on a pro rata basis with all other Revolving Credit Commitments,
(2) to the extent dealing with Letters of Credit which mature or expire after a
Maturity Date when there exist Extended Revolving Credit Commitments or a
Refinancing Revolving Facility with a longer Maturity Date, all Letters of
Credit shall be participated on a pro rata basis by all Lenders with Revolving
Credit Commitments in accordance with their percentage of the Revolving Credit
Commitments, (3) the permanent repayment of Revolving Credit Loans with respect
to, and termination of, Extended Revolving Credit Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolving Credit Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such Class on a better than a
pro rata basis as compared to any other Class with a later Maturity Date than
such Class, (4) assignments and participations of Extended Revolving Credit
Commitments and extended Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit

 

77



--------------------------------------------------------------------------------

Commitments and Revolving Credit Loans and (5) at no time shall there be
Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments and any original Revolving Credit Commitments) which have more than
three different Maturity Dates (or such greater number of Maturity Dates as the
Administrative Agent shall agree in its reasonable discretion);

(iii) except as to interest rates, fees, amortization, final maturity date,
optional prepayments, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iv), (v)
and (vi), be determined by Borrower and the Extending Term Lenders and set forth
in the relevant Extension Offer), the Term Loans of any Term Loan Lender that
agrees to an Extension with respect to such Term Loans (an “Extending Term
Lender” and, together with any Extending Revolving Lender, each an “Extending
Lender” and, collectively, the “Extending Lenders”) extended pursuant to any
Extension (“Extended Term Loans”) shall be the same as those applicable to the
Term Loans subject to such Extension Offer (except for covenants or other
provisions applicable only to periods after the Latest Maturity Date applicable
to Term Loans prior to such Extension);

(iv) the final maturity date of any Extended Term Loans shall be no earlier than
the Latest Maturity Date applicable to Term Loans immediately prior to such
extension hereunder;

(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby;

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer (it being understood that any voluntary prepayments shall not be
required to be made on a pro rata basis);

(vii) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Term Loan Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Loans, as the case may be, of such Term
Loan Lenders or Revolving Lenders, as the case may be, shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Term Loan Lenders
or Revolving Credit Lenders, as the case may be, have accepted such Extension
Offer;

 

78



--------------------------------------------------------------------------------

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing;

(ix) any applicable Minimum Extension Condition shall be satisfied unless waived
by Borrower; and

(x) at no time shall there be Term Loans (including Extended Term Loans,
Refinancing Term Loans and Term Loans made on the Closing Date) which have more
than four different Maturity Dates (or such greater number of Maturity Dates as
the Administrative Agent shall agree in its reasonable discretion).

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in Borrower’s sole
discretion, and which condition may be waived by Borrower) of Loans or
Commitments of any or all applicable tranches be tendered. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.15 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Loans
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (other than this
Section 2.15) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.15.

(c) No consent of any Lender shall be required to effectuate any Extensions,
other than (A) the consent of each Lender agreeing to such Extension with
respect to one or more of its Term Loans and/or Revolving Credit Commitments (or
a portion thereof) and (B) with respect to any Extension of the Revolving Credit
Commitments, the consent of the L/C Issuers and the Swing Line Lender. All
Extended Term Loans, Extended Revolving Credit Commitments and all obligations
in respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
Notwithstanding anything else to the contrary set forth herein or in any other
Loan Document, the Lenders hereby irrevocably authorize the Administrative Agent
and Collateral Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower and the other Loan Parties as may be necessary
or appropriate in order to establish new tranches in respect of Revolving Credit
Commitments or Term Loans so extended, in each case on terms consistent with
this Section 2.15 (each, an “Extension Amendment”). All such Extension
Amendments entered into with Borrower and any other Loan Parties by the
Administrative Agent or the Collateral Agent hereunder shall be binding and
conclusive on the Lenders. In addition, if so provided in any such Extension
Amendment and with the consent of each L/C Issuer, participations in Letters of
Credit expiring on or after the Latest Maturity

 

79



--------------------------------------------------------------------------------

Date in respect of the Revolving Credit Loans shall be re-allocated from
Revolving Credit Lenders holding Revolving Credit Commitments to Revolving
Credit Lenders holding Extended Revolving Loan Commitments in accordance with
the terms of such Extension Amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Revolving
Credit Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly. Without limiting
the foregoing, in connection with any Extensions, the Loan Parties shall (at
their expense) amend (and the Collateral Agent is hereby directed to amend) any
mortgage that has a maturity date prior to the Latest Maturity Date immediately
prior to an extension hereunder so that such maturity date is extended to the
Latest Maturity Date (or such later date as may be advised by local counsel to
the Collateral Agent) and make any filings or provide any documents or items
(including with respect to title insurance) reasonably requested by the
Collateral Agent.

(d) In connection with any Extension, Borrower shall provide the Administrative
Agent at least five (5) Business Days’ (or such shorter period as may be agreed
by the Administrative Agent) prior written notice thereof, and shall agree to
such procedures (including, without limitation, regarding timing, cut-back,
rounding and other adjustments and to ensure reasonable administrative
management of the Facilities hereunder after such Extension), if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.15.

Section 2.16 Impacted Lender Waterfall.

Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of an Impacted Lender (whether voluntary or
mandatory, at maturity, pursuant to Article VIII or otherwise) shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Impacted Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Impacted Lender to any L/C Issuer or Swing Line
Lender hereunder; third, to Cash Collateralize such Impacted Lender’s Pro Rata
Share of the L/C Obligations in accordance with Section 2.03(a)(viii); fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Impacted Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Impacted Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize such Impacted
Lender’s Pro Rata Share of the L/C Obligations with respect to future Letters of
Credit issued under this Agreement, in accordance with Section 2.03(a)(viii);
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, L/C Issuer or Swing Line Lender against
such Impacted Lender as a result of such Impacted Lender’s breach of its
obligations under this Agreement; seventh, so long

 

80



--------------------------------------------------------------------------------

as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Impacted Lender as a result of such
Impacted Lender’s breach of its obligations under this Agreement; and eighth, to
such Impacted Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Obligations in respect of which such Impacted Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all applicable non-Impacted
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Impacted Lender until such time as all
applicable Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the applicable Lenders pro rata in accordance with
the Commitments under the applicable Facility without giving effect to
Section 2.03(a)(viii). Any payments, prepayments or other amounts paid or
payable to an Impacted Lender that are applied (or held) to pay amounts owed by
an Impacted Lender or to post Cash Collateral pursuant to this Section 2.16
shall be deemed paid to and redirected by such Impacted Lender, and each Lender
irrevocably consents hereto.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes. Unless required by applicable Law, any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, provided that if the applicable Withholding Agent
shall be required by applicable Law (as determined in the good faith discretion
of an applicable Withholding Agent) to deduct any Taxes from such payments, then
(i) if such Taxes are Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after all required deductions
(including deductions of Indemnified Taxes applicable to additional sums payable
under this Section) have been made, the Administrative Agent, applicable Lender
or the applicable L/C Issuer, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable Withholding Agent shall make such deductions and (iii) the applicable
Withholding Agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of any
Other Taxes.

(c) Indemnification by the Loan Parties. Without duplication of the Loan
Parties’ obligations under clause (a) of Section 3.01, the Loan Parties shall
jointly and severally indemnify the Administrative Agent, each Lender and each
L/C Issuer, within 10

 

81



--------------------------------------------------------------------------------

days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable by the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or any L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or L/C Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as reasonably practicable after any payment of
Taxes by a Loan Party to a Governmental Authority pursuant to this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), Section 3.01(e)(ii)(C) and
Section 3.01(e)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), but in each case only if such Foreign
Lender is legally entitled to do so, whichever of the following is applicable:

 

82



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty,

(2) duly completed and executed originals of IRS Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 certifying that such Foreign Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments in connection
with the Loan Documents are effectively connected with such Foreign Lender’s
conduct of a U.S. trade or business and (y) duly completed and executed
originals of IRS Form W-8BEN or W-8BEN-E, or

(4) to the extent a Foreign Lender is not the beneficial owner for United States
federal income tax purposes of any payment received by it under any Loan
Document (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), duly completed and
executed originals of IRS Form W-8IMY, accompanied by duly completed and
executed originals of IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, certificates
in substantially the form of Exhibit J-3 or J-4 (as applicable), IRS Form W-9,
and/or other required certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender shall, in lieu of causing each beneficial owner to provide a certificate,
provide a certificate, in substantially the form of Exhibit J-2 on behalf of
such beneficial owner(s);

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement

 

83



--------------------------------------------------------------------------------

(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made;

(C) each Domestic Lender as of the date of this Agreement and each person that
becomes a Domestic Lender after the date of this Agreement shall deliver to the
Borrower and the Administrative Agent duly completed and executed originals of
IRS Form W-9, certifying that such Domestic Lender is exempt from United States
backup withholding tax, on or before the date such Domestic Lender becomes a
party to this Agreement (and from time to time thereafter upon written request
by the Administrative Agent or Borrower); and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, or (2) notify the Borrower and the
Administrative Agent of its inability to deliver any such forms, certificates or
other evidence.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this Section, it shall pay to such Loan Party an amount equal to
such refund (but only to the extent of

 

84



--------------------------------------------------------------------------------

indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Lender, or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent, such Lender, or such L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender, or such L/C Issuer in the event the
Administrative Agent, such Lender, or such L/C Issuer is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (f), in no event will the Administrative Agent, any Lender or
any L/C Issuer be required to pay any amount to an indemnifying party pursuant
to this subsection (f) the payment of which would place the Administrative
Agent, such Lender or such L/C Issuer in a less favorable net after-Tax position
than it would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender, or any L/C Issuer to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other person.

(g) Administrative Agent. The Administrative Agent shall deliver to the Borrower
two duly executed originals of (i) if it is a U.S. Person, IRS Form W-9 or
(ii) if it is not a U.S. Person, to the extent it is legally entitled to do so,
an applicable IRS Form W-8, together with such other documentation as will
establish that the Borrower can make payments to the Administrative Agent in its
capacity as such without deduction or withholding of any Taxes imposed by the
United States, including Taxes imposed under FATCA.

(h) Terms. For purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer and the term “applicable Law” includes FATCA.

(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or L/C Issuer, the termination of
Commitments and repayment, satisfaction or discharge of all other Obligations.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain, continue or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make, maintain, continue or fund Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the

 

85



--------------------------------------------------------------------------------

Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

Section 3.03 Inability to Determine Rates.

(a) If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate (as defined below) is not available or published on a current basis
and such circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

86



--------------------------------------------------------------------------------

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR

 

87



--------------------------------------------------------------------------------

Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Loan made by it, or change the basis of taxation of payments to
such Lender or such L/C Issuer in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 3.01 (for the avoidance of doubt, no
duplication of the Borrower’s obligation under Section 3.01 with respect to
Indemnified Taxes or Other Taxes is intended under this clause (ii)) and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or L/C Issuer); or

(iii) impose on any Lender or such L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or such L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or L/C Issuer, the Borrower will pay to such Lender
or L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on

 

88



--------------------------------------------------------------------------------

such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

 

89



--------------------------------------------------------------------------------

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any calculated
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any calculated loss of anticipated profits and any calculated loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained; provided that no Lender may use the Eurodollar Rate
floor in this agreement as a basis for such calculations.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Article III, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Article III or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender delivers to the Borrower a notice pursuant to
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

 

90



--------------------------------------------------------------------------------

Section 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Loan Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions of the Closing Date. The obligations of each L/C Issuer
and each Lender hereunder are subject to satisfaction on or prior to the Closing
Date of the following conditions precedent:

(a) the Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or “.pdf” images (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, and each in form and substance reasonably satisfactory to
the Administrative Agent:

(i) executed counterparts of this Agreement and the Guarantee Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) an executed perfection certificate in the form provided by the
Administrative Agent;

(iv) the Pledge and Security Agreement duly executed by each Loan Party,
together with:

(1) proper financing statements in form appropriate for filing under the UCC of
all jurisdictions necessary in order to perfect in the United States the Liens
in and to the Collateral in which a security interest can be perfected by filing
such financing statement;

(2) certificates representing the Pledged Equity referred to in the Pledge and
Security Agreement (to the extent certificated) accompanied by undated stock
powers executed in blank and instruments evidencing the Pledged Debt (as defined
in the Pledge and Security Agreement) indorsed in blank;

(3) copies of all Uniform Commercial Code, judgment and tax lien search results
reasonably requested by the Administrative Agent, together with copies of the
financing statements (or similar documents) disclosed in such search results,

 

91



--------------------------------------------------------------------------------

and accompanied by evidence that any Liens indicated in any such financing
statement that are not Permitted Liens have been or will be released or
terminated concurrently with the Closing Date (or otherwise provided for in a
manner reasonably satisfactory to the Collateral Agent), and all proper
financing statements, duly prepared for filing under the Uniform Commercial
Code, necessary in order to perfect the Liens created under the Security
Documents (in the circumstances and to the extent required under such Security
Documents), covering the Collateral of the Loan Parties described in the
Security Documents;

(4) evidence of arrangements for the completion of all other actions, recordings
and filings of or with respect to the Pledge and Security Agreement that the
Administrative Agent may deem necessary or desirable in order to perfect on a
first-priority basis the Liens created thereby (subject to Permitted Prior
Liens) (including receipt of a duly executed payoff letter, UCC-3 termination
statements and other customary collateral release documents, in each case,
evidencing that each of the Existing Credit Agreement and the Atlas Pipeline
Credit Agreement has been, or concurrently with the Closing Date is being,
terminated and all Liens securing obligations under the Existing Credit
Agreement and the Atlas Pipeline Credit Agreement have been, or concurrently
with the Closing Date are being, released);

(v) a certificate of incumbency signed by the secretary or assistant secretary
of each Loan Party evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party, together with a certification of incumbency attesting to the
identity, authority and capacity of such secretary or assistant secretary
executing such certificate on behalf of each Loan Party signed by a Responsible
Officer of such Loan Party;

(vi) copies of each Loan Party’s Organization Documents, as amended, modified,
or supplemented as of the Closing Date, certified by the secretary or assistant
secretary of such Loan Party together with certificates of status with respect
to each Loan Party, such certificates indicating that such Loan Party is in good
standing in its jurisdiction of organization and each other jurisdiction in
which its failure to be duly qualified or licensed would have a Material Adverse
Effect;

(vii) an opinion of Vinson & Elkins LLP, counsel to the Loan Parties, addressed
to the Administrative Agent, the Collateral Agent, the L/C Issuers, the Swing
Line Lender and each Lender, substantially in the form of Exhibit I;

 

92



--------------------------------------------------------------------------------

(viii) a Solvency Certificate of the Borrower and RemainCo and their respective
Subsidiaries on a consolidated basis after giving effect to the Transactions and
the Spin-Off, signed by the chief financial officer of the Borrower; and

(ix) a Form U-1 and a Form G-3 appropriately completed by the Borrower;

(b) all fees and expenses required to be paid hereunder or in connection
herewith and invoiced in reasonable detail at least two (2) Business Days before
the Closing Date shall have been paid;

(c) the Administrative Agent’s receipt of reasonably satisfactory confirmation
that the Refinancing has occurred or is occurring concurrently with the Closing
Date;

(d) neither the Acquisition Agreement nor the APL Merger Agreement (nor the
schedules or exhibits to either) shall have been amended or any provision
thereof waived in any material respect since they were executed on October 13,
2014, by the Borrower or any Subsidiary thereof, and the Borrower and its
Subsidiaries shall not have granted any consents under the Acquisition Agreement
or the APL Merger Agreement, in each case, in a manner materially adverse to the
Lenders (in their capacities as such) without the consent of the Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned); provided that
(A) any amendment, waiver or consent increasing the amount of consideration
required to consummate the Acquisition Transaction shall be deemed not to be
materially adverse to the Lenders so long as such increased consideration is
funded with Equity Interests of the Borrower or the proceeds of the issuance
thereof, (B) any amendment, waiver or consent decreasing the amount of
consideration required to consummate the Acquisition Transaction shall be deemed
not to be materially adverse to the Lenders so long as such decrease is not more
than ten percent (10%) of such consideration set forth therein as of October 13,
2014 and (C) any amendment, waiver or consent regarding the definition of
“Partnership Material Adverse Effect” set forth in the Acquisition Agreement
shall be deemed to be materially adverse to the Lenders;

(e) the Acquisition Transaction and the Simultaneous Merger shall have been
consummated (or shall be consummated substantially simultaneously with the
Closing Date) in accordance with the terms of the Acquisition Agreement and the
APL Merger Agreement, without any amendment or waiver or the granting of any
consent prohibited by Section 4.01(d) without the consent of the Arrangers;

(f) the Administrative Agent shall have received evidence that the Spin-Off has
been, or concurrently with the Closing Date is being, consummated, and evidence
that any Indebtedness under the Amended and Restated Credit Agreement, dated as
of July 31, 2013, among the Target, as borrower, the lenders party thereto and
Wells Fargo Bank, National Association, as administrative agent for the lenders,
has been, or concurrently with the Closing Date is being, terminated and all
Liens securing obligations under such agreement and all guarantees of any such
obligations have been, or concurrently with the Closing Date are being,
released;

 

93



--------------------------------------------------------------------------------

(g) (x) neither the Borrower nor any Affiliate has the right to terminate its
obligations under the Acquisition Agreement or to otherwise decline to
consummate the Acquisition Transaction, in each case as a result of the breach
of the Specified Acquisition Agreement Representations as of the Closing Date
and (y) the Specified Representations shall be true and correct in all material
respects (unless any such representation is qualified by materiality, in which
case such representation shall be true and correct in all respects) on and as of
the Closing Date;

(h) except as set forth in (i) all forms, registration statements, reports,
schedules and statements filed by the Target or Atlas Pipeline with the
Securities and Exchange Commission under the Securities and Exchange Act of 1934
or the Securities Act of 1933 since January 1, 2012 and prior to the date of the
Acquisition Agreement, and in each case excluding all exhibits and schedules
thereto and documents incorporated by reference therein (collectively, the
“Partnership SEC Documents”) (but excluding any disclosure contained in any such
Partnership SEC Documents under the heading “Risk Factors” or “Cautionary Note
Regarding Forward-Looking Statements” or any similar heading (other than any
historical factual information contained within such headings, disclosure or
statements)) or (ii) the Partnership Disclosure Schedule (as defined in the
Acquisition Agreement) prior to the execution of the Acquisition Agreement
(provided, that disclosure in any section of such Partnership Disclosure
Schedule is deemed to be disclosed with respect to any other section of the
Acquisition Agreement to the extent that it is reasonably apparent on the face
of the Partnership Disclosure Schedule that such disclosure is applicable to
such other section notwithstanding the omission of a reference or cross
reference thereto), since June 30, 2014, there has not been any change, event,
development, circumstance, occurrence or effect that has had or would reasonably
be expected to have, individually or in the aggregate, a Partnership Material
Adverse Effect (as defined in the Acquisition Agreement);

(i) the Agents and the Lenders shall have received: (A) (1) the Audited
Financial Statements, (2) unaudited consolidated financial statements of the
Target for the fiscal quarters ended March 31, 2014, June 30, 2014 and
September 30, 2014, and (3) pro forma financial statements giving effect to the
Transaction and the Spin-Off for the fiscal year ended December 31, 2013 and the
period commencing with the end of such fiscal year and ending with September 30,
2014; and (B) customary forecasts of the Borrower (giving pro forma effect to
the Transaction and the Spin-Off) prepared by management of the Borrower of
balance sheets, income statements and cash flow statements for each fiscal
quarter for the four fiscal quarters following the Closing Date and for each
fiscal year ending December 31, 2015, December 31, 2016, December 31, 2017 and
December 31, 2018; provided that, for the avoidance of doubt, the financial
statements of the Target shall be prepared prior to giving effect to the
Spin-Off;

 

94



--------------------------------------------------------------------------------

(j) the Administrative Agent shall have received an officer’s closing
certificate signed by a Responsible Officer of the Borrower on behalf of itself
and the other Loan Parties as to the matters set forth in clauses (d), (e) and
(g)-(i);

(k) the Administrative Agent and each Lender, as applicable, shall have received
at least 4 days prior to the Closing Date all documentation and other
information about the Borrower and the Guarantors that the Lenders have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act, that has been requested at least 11 days
prior to the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02 Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Borrowing Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) Except in the case of the initial Credit Extension on the Closing Date and
as otherwise set forth in Section 2.14, the representations and warranties of
the Borrower and each other Loan Party contained in Article V or in any other
Loan Document shall be true and correct (or, in the case of representations and
warranties not qualified as to materiality, true and correct in all material
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically relate to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Section 5.05(a) shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a) and 6.01(b).

(b) Except in the case of the initial Credit Extension on the Closing Date and
as otherwise set forth in Section 2.14, no Default shall exist or would result
from the making of such proposed Credit Extension or from the application of the
proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof. Each Request for Credit Extension
(other than a Borrowing Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurodollar Rate Loans) submitted by the Borrower
shall, except in the case of the initial Credit Extension on the Closing Date,
be deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and 4.02(b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

95



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (1) own or lease its assets and carry on its business and (2) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license and (d) is in compliance with all Laws (excluding
Environmental Laws that are the subject of Section 5.08, federal, state and
local income tax Laws that are the subject of Section 5.10 and ERISA that is the
subject of Section 5.11); except in each case referred to in clause (b)(1), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. .

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than
any Permitted Lien), or require any payment to be made under (i) any Contractual
Obligation (including any Contractual Obligation relating to Material
Indebtedness) (other than the Loan Documents) to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries (except that a change of control offer and related payments may be
made in connection with senior notes of Atlas Pipeline in connection with the
Acquisition Transaction) or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except with respect to any
conflict, breach, contravention or payment (but not creation of Liens) referred
to in, or violation of, clause (b) or (c), to the extent that such conflict,
breach, contravention, payment or violation could not reasonably be expected to
have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security

 

96



--------------------------------------------------------------------------------

Documents (including the first priority nature thereof) to the extent required
at such time or (d) the exercise by the Administrative Agent or any other
Secured Party of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Security Documents, except for (i) filings
necessary to perfect and maintain the perfection of the Liens on the Collateral
granted by the Loan Parties in favor of the Collateral Agent for the benefit of
the Secured Parties, (ii) the authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect and (iii) those approvals, consents, exemptions, authorizations
or other action, notices or filings the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries and the Target and its
Subsidiaries, as the case may be, as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b) The unaudited consolidated balance sheets and consolidated statements of
income and cash flows of the Target and its Subsidiaries prior to the Spin-Off
delivered to the Agents and the Lenders pursuant to Section 4.01(i)(A)(2) (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of the Target and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

(c) Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Restricted Subsidiaries or
against any of their properties or revenues that (a) individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(b) on the Closing Date, involve any of the Loan Documents or that would
prohibit the consummation of the Transaction or the Spin-Off.

 

97



--------------------------------------------------------------------------------

Section 5.07 Ownership of Property; Liens. Each Loan Party and each Restricted
Subsidiary thereof has good and valid title, license or right to use all of its
personal property necessary in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of the Loan Parties
and any of their Restricted Subsidiaries is subject to no Liens other than
Permitted Collateral Liens in the case of Collateral and Permitted Liens in the
case of any other property. All of the plants, offices, or facilities and other
tangible assets owned, leased or used by any Loan Party or any Restricted
Subsidiary thereof in the conduct of their respective businesses are (a) insured
to the extent and in a manner required by Section 6.07, (b) structurally sound
with no known defects which have or could reasonably be expected to have a
Material Adverse Effect, (c) in good operating condition and repair, subject to
ordinary wear and tear and except to the extent failure could not reasonably be
expected to have a Material Adverse Effect, (d) not in need of maintenance or
repair except for ordinary, routine maintenance and repair and except to the
extent failure to so maintain and repair could not reasonably be expected to
have a Material Adverse Effect, (e) sufficient for the operation of the
businesses of such Loan Party and its Restricted Subsidiaries as currently
conducted, except to the extent failure to be so sufficient could not reasonably
be expected to have a Material Adverse Effect and (f) in conformity with all
applicable Laws, ordinances, orders, regulations and other requirements
(including applicable zoning, environmental, motor vehicle safety, occupational
safety and health laws and regulations) relating thereto, except where the
failure to conform could not reasonably be expected to have a Material Adverse
Effect.

Section 5.08 Environmental Compliance. The Borrower and its Restricted
Subsidiaries periodically conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.09 Insurance. As of the Closing Date, all insurance maintained by or
on behalf of the Loan Parties is in full force and effect and all premiums due
in respect of such insurance have been duly paid. The Borrower believes that the
insurance maintained by or on behalf of the Borrower and the Subsidiaries is
adequate and in accordance with normal industry practice.

Section 5.10 Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Borrower and its Restricted Subsidiaries have filed all Tax returns and reports
required to be filed, and have paid all Taxes levied or imposed upon them or
their properties, income or assets that have become due and payable, except
(a) those which are not overdue by more than thirty (30) days or (b) Taxes which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

 

98



--------------------------------------------------------------------------------

Section 5.11 ERISA Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Plan from time to time in effect has been maintained in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state applicable Laws, (ii) each such Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would be reasonably likely to prevent, or cause the loss of, such
qualification, and (iii) each Loan Party, the Borrower and each ERISA Affiliate
has made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has had or could reasonably
be expected to have a Material Adverse Effect.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would reasonably be
expected to result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that would reasonably be expected to be
subject to Section 4069 or 4212(c) of ERISA.

Section 5.12 Subsidiaries; Equity Interests; Taxpayer Identification Number. In
each case, as of the Closing Date, neither the Borrower nor any other Loan Party
has any Subsidiaries other than those specifically disclosed in Schedule 5.12,
and all of the outstanding Equity Interests in material Subsidiaries have been
validly issued, are, in the case of Equity Interests issued by corporations,
fully paid and nonassessable and all Equity Interests owned directly by the
Borrower or any other Loan Party are owned free and clear of all Liens except
Permitted Collateral Liens. In each case, as of the Closing Date, Schedule 5.12
(a) sets forth the name and jurisdiction of each Subsidiary, (b) sets forth the
federal taxpayer identification number of each Subsidiary, (c) sets forth the
ownership interest of the Borrower and any other Subsidiary in each Subsidiary,
including the percentage of such ownership, (d) identifies each Subsidiary that
is a Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to Section 6.12, (e) identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, (f) identifies any
Subsidiary that is an Excluded Subsidiary and (g) identifies any Subsidiary that
is an Immaterial Subsidiary.

 

99



--------------------------------------------------------------------------------

Section 5.13 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) No Loan Party nor any Person Controlling any Loan Party nor any Subsidiary
thereof is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 5.14 Disclosure. Each Loan Party has disclosed to the Administrative
Agent all matters required to be disclosed pursuant to Section 6.03. No report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation.

Section 5.15 Compliance with Laws. Each Loan Party and each Restricted
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws (except for Environmental Laws, which are the subject
of Section 5.08, federal and state income tax Laws, which are the subject of
Section 5.10, and ERISA, which is the subject of Section 5.11) and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Section 5.16 Intellectual Property; Licenses, Etc. Each Loan Party and each
Restricted Subsidiary thereof owns, licenses, possesses or otherwise has the
right to use all of the trademarks, service marks, trade names, copyrights,
patents, patent rights and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses as currently conducted, and, to the knowledge of the Borrower,
without conflict with the rights of any other Person, except to the extent such
conflict, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed by any Loan Party or any Restricted Subsidiary
thereof infringes upon any IP Rights held by any other Person, except to the
extent such conflicts,

 

100



--------------------------------------------------------------------------------

either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is now pending or, to the knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 5.17 Labor Disputes and Acts of God. Neither the business nor the
properties of any Loan Party or any Restricted Subsidiary thereof has been
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

Section 5.18 Solvency. On the ClosingFirst Amendment Effective Date, upon giving
effect to the execution of this Agreement and the other Loan Documents by each
Loan Party and the consummation of the Transaction and the Spin Offeffectiveness
of the First Amendment, the Loan Parties on a consolidated basis, are Solvent.

Section 5.19 Real Property.

(a) As of the Closing Date, Schedule 5.19 sets forth the address or a
description of the location of each Material Fee Owned Property, each Material
Pipeline and each other parcel of real property that is the subject of a
Material Lease, together with a list of the lessors with respect to all such
Material Leases.

(b) To the extent any Loan Party or any of its Restricted Subsidiaries own
physical assets that are material to such Loan Party and its Restricted
Subsidiaries, each Loan Party and each of its Restricted Subsidiaries has good
and marketable title (or in the case of Material Fee Owned Property located in
the State of Texas, good and indefeasible title) in fee simple to, or, with
respect to each leasehold interest, a valid and enforceable leasehold interest
in, all real property necessary in the ordinary conduct of its business, free
and clear of all Liens except (i) Permitted Liens and (ii) where the failure to
have such title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(c) Each Loan Party and each of its Restricted Subsidiaries has complied with
all obligations under the Material Leases and, to its knowledge, all other
leases to which it is a party, except where the failure to comply in each case
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and all Material Leases and, to its knowledge, all
other leases to which it is a party are in full force and effect, except leases
in respect of which the failure to be in full force and effect would not in each
case reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Each Loan Party and each of its Restricted Subsidiaries
enjoys peaceful and undisturbed possession under all Material Leases and, to its
knowledge, all other leases to which it is a party, other than leases in respect
of which failure to enjoy peaceful and undisturbed possession would not in each
case reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

101



--------------------------------------------------------------------------------

(d) Other than as disclosed on Schedule 5.19, as of the Closing Date, none of
the Borrower or any Restricted Subsidiary has received any notice of, nor has
any knowledge of, any pending or contemplated condemnation proceeding affecting
all or any material portion of any Material Fee Owned Property or any sale or
disposition thereof in lieu of condemnation.

(e) As of the Closing Date, to the Borrower’s knowledge, other than as disclosed
on Schedule 5.19, and other than in the ordinary course of business relating to
easements, rights of way and similar rights relating to Material Pipelines, none
of the Borrower or any Restricted Subsidiary is obligated under any right of
first refusal, option or other contractual right to sell, assign or otherwise
dispose of any Material Fee Owned Property, Material Pipeline or any interest
therein.

Section 5.20 Sanctions; FCPA; USA PATRIOT Act. None of the Borrower, any of its
Subsidiaries, or, to the knowledge of the Borrower or its Subsidiaries, any of
the Borrower’s Affiliates or the Borrower’s, its Subsidiaries’ or its
Affiliates’ directors, officers, employees, agents or representatives is, or is
owned or controlled by any individual or entity that is, (i) the subject of
sanctions administered or enforced by (x) OFAC or the U.S. Department of State
(including by being listed on the list of Specially Designated Nationals and
Blocked Persons issued by OFAC) or (y) if so being subject to such sanctions
could reasonably be expected to have a Material Adverse Effect, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority (including by being listed on any list similar to
the list of Specially Designated Nationals and Blocked Persons issued by OFAC
enforced by any other relevant sanctions authority) (collectively, “Sanctions”),
or (ii) located, organized or resident in a country, region or territory that is
the subject of Sanctions (a “Designated Jurisdiction”). The Borrower and each of
its Subsidiaries, and, to the knowledge of the Borrower and its Subsidiaries,
the Borrower’s Affiliates and the Borrower’s, its Subsidiaries’ and its
Affiliates’ directors, officers, employees, agents and representatives are
(x) in compliance, in all material respects, with the USA PATRIOT Act and the
FCPA and (y) except to the extent the failure to so comply could reasonably be
expected to have a Material Adverse Effect, in compliance with any other
applicable law in other jurisdictions relating to bribery, corruption or
anti-money laundering.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent obligations with respect to which no claim has been asserted), or any
Letter of Credit shall remain outstanding (other than a Letter of Credit that
has been fully Cash Collateralized), the Borrower shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary to:

 

102



--------------------------------------------------------------------------------

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within thirty (30) days after the
date on which the Borrower is required under securities Laws to file a Form 10-K
annual report (without giving effect to any extension permitted by the SEC) for
each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2015, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or any other independent public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

(b) as soon as available, but in any event within thirty (30) days after the
date on which the Borrower is required under securities Laws to file a Form 10-Q
quarterly report (without giving effect to any extension permitted by the SEC)
for each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, commencing with the fiscal quarter ending March 31, 2015, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) no later than five (5) Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b) for any fiscal quarter or
fiscal year ended on or after March 31, 2015, a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower which shall, among
other things, calculate the Consolidated Leverage Ratio as of the end of such
fiscal quarter or fiscal year then ended for the Test Period ending on such date
(provided, however, that (i) compliance with the Financial Covenant pursuant to
Section 7.11 shall not be required until the Test Period ending June 30, 2015
and (ii) with respect to the calculation of the Consolidated Leverage Ratio for
periods ending prior to June 30, 2015, the provisions of Section 1.09 shall
control) and, if such Compliance Certificate demonstrates an Event of Default of
the Financial Covenant, the Borrower may deliver, together with such Compliance
Certificate, notice of its intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to Section 8.05;

 

103



--------------------------------------------------------------------------------

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement whichto the extent filed by the Borrower may file or be
required to file with the SEC (other than reports and registration statements
which the Borrower files with the SEC under Section 13 or 15(d) of the Exchange
Act, or with any national securities exchange), and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(c) [Reserved];

(d) [Reserved];

(e) within five Business Days after (i) a Responsible Officer’s receipt of any
written notice of any violation by any Loan Party of any Environmental Law,
(ii) a Responsible Officer’s obtaining knowledge that any Governmental Authority
has asserted that any Loan Party is not in compliance with any Environmental Law
or that any Governmental Authority is investigating any Loan Party’s compliance
therewith, (iii) a Responsible Officer’s receipt of any written notice from any
Governmental Authority or other Person, or otherwise obtaining knowledge, that
any Loan Party is or may be liable to any Person as a result of the Release or
threatened Release of any contaminant or that any Loan Party is subject to
investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to the Release or threatened Release of any
contaminant, or (iv) a Responsible Officer’s receipt of any written notice, or
otherwise obtaining knowledge, of the imposition of any Environmental Lien
against any property of any Loan Party which in any event under any of clause
(i), (ii), (iii) or (iv) could reasonably be expected to result in, or has
resulted in, a Material Adverse Effect, together with copies of such notice or a
written notice setting forth the matters in clause (ii) or (iv) above;

(f) not less than 3 Business Days prior to any change in any Loan Party’s
(i) name as it appears in the jurisdiction of its formation, incorporation, or
organization, (ii) type of entity, or (iii) organizational identification
number, written notice thereof;

(g) [Reserved];

(h) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request; and

(i) together with the delivery of each Compliance Certificate delivered in
connection with the delivery of the financial statements referred to in
Section 6.01(a), (i) a statement indicating whether any Material Fee Owned
Property was acquired or Material Lease was entered into during such fiscal
year, and, if so, identifying it, and (ii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted Subsidiary (and, as applicable, an
Excluded Subsidiary or Immaterial Subsidiary), or an Unrestricted Subsidiary as
of the date of delivery of such Compliance Certificate.

 

104



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01 or Section 6.02(a)
or (b) (to the extent such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the earliest of such date (i) on which such
documents are delivered by e-mail to the Administrative Agent, (ii) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02 or
(iii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its reasonable request
to the Borrower to deliver such paper copies and (B) the Borrower shall arrange
for the notification of the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents pursuant to clause (ii) or (iii)
(unless posted by the Administrative Agent). The Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar
or a substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (and prospective Lenders) may be “public side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information (within the meaning of the United States federal securities laws)
with respect to the Borrower, its Subsidiaries (including, for the avoidance of
doubt, the Target after giving effect to the Acquisition Transaction) and their
respective Affiliates or their securities and who may be engaged in investment
and other market-related activities with respect to such Person’s securities)
(each, a “Public Lender”, and each other Lender, a “Private Lender”). The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(w) all the Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking the Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all the Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor,” and (z) the Administrative Agent shall be entitled to treat any of
the Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower agrees that the Administrative Agent
on the Borrower’s behalf may distribute the following documents to all Lenders
(and prospective Lenders) (notwithstanding the fact that such documents are not
marked “PUBLIC”), unless the Borrower advises the Administrative Agent in
writing (including by email) within a reasonable

 

105



--------------------------------------------------------------------------------

time prior to their intended distributions (after the Borrower is given a
reasonable period of time to review such documents) that such material should
only be distributed to Private Lenders: (I) administrative materials related to
this Agreement (including, for example, lender meeting invitations and
memoranda), (II) notifications of changes to the terms of this Agreement or the
other Loan Documents and (III) drafts and final versions of the Loan Documents.

Section 6.03 Notices. Notify the Administrative Agent (which will distribute
such notice to the Lenders):

(a) Within five (5) Business Days of a Responsible Officer obtaining actual
knowledge of the occurrence of any Default;

(b) Promptly of (i) any matter that could reasonably be expected to result in a
Material Adverse Effect, (ii) any breach or non-performance of or default under
any contractual obligation by the Borrower or any Subsidiary, (iii) any dispute,
litigation, investigation, proceeding or suspension, or any material development
therein, between the Borrower or any Subsidiary and any Governmental Authority
or (iv) the commencement of, or any material development in, any litigation or
proceeding by any Person not a Governmental Authority affecting the Borrower or
any Subsidiary, and (v) the occurrence of any ERISA Event, in the case of
clauses (ii)-(v) above, that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

Section 6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all of its obligations and liabilities in
respect of Taxes, assessments and governmental charges or levies imposed upon
the Borrower or such Restricted Subsidiary or upon its or such Restricted
Subsidiary’s property, income or assets, except, in each case, to the extent
that (i) the failure to pay or discharge the same could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect or
(ii) such Taxes are being contested in good faith by appropriate proceedings and
adequate reserves have been made by the Borrower or the applicable Restricted
Subsidiary in accordance with GAAP.

Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) maintain or renew all of its
issued patents and registered trademarks, trade names and service marks to the
extent used or useful in the normal conduct of its business, except to the
extent failure to do any of the foregoing could not reasonably be expected to
have a Material Adverse Effect.

 

106



--------------------------------------------------------------------------------

Section 6.06 Maintenance of Properties. Except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof; and (c) use the standard of care typical in the industry
in the operation and maintenance of its facilities.

Section 6.07 Maintenance of Insurance. If the Borrower or any of its Restricted
Subsidiaries owns or acquires physical assets that are material to the Borrower
and its Restricted Subsidiaries, taken as a whole, maintain with financially
sound and reputable insurance companies insurance with respect to their
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. If the Borrower or any of its
Restricted Subsidiaries owns or acquires physical assets that are material to
the Borrower and its Restricted Subsidiaries, taken as a whole, the Borrower
covenants and agrees that the Collateral Agent, on behalf of the Secured
Parties, will be named as an additional insured or loss payee, as the case may
be, under all insurance policies of the Borrower and its Restricted Subsidiaries
and it will provide evidence of such insurance in form and substance reasonably
acceptable to the Collateral Agent. From and after delivery of any mortgages, if
any portion of any Building owned, leased or otherwise held by a Loan Party
located on any Material Fee Owned Property, Material Leases or Material
Pipelines that is subject to such mortgage is at any time situated in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, the Borrower and the Restricted Subsidiaries
shall (i) maintain or cause to be maintained flood insurance in an amount no
less than the maximum amount of coverage available under the applicable Flood
Insurance Laws and (ii) deliver to the Administrative Agent evidence of such
compliance in form and substance reasonably satisfactory to the Administrative
Agent.

Section 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and such Subsidiary, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that, excluding any such visits and inspections
during the continuation of an Event of Default, only the

 

107



--------------------------------------------------------------------------------

Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of an Event of Default and only
one (1) such time shall be at the Borrower’s expense absent the existence of an
Event of Default; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

Section 6.11 Use of Proceeds. The proceeds of extensions of credit under this
Agreement (whether Term Loans or Revolving Loans) shall be used (i) to finance
in part the Acquisition Transaction and the Capital Contribution in TRP (if
applicable), (ii) to pay fees and expenses incurred in connection with the
Transaction, (iii) to consummate the Refinancing, and (iv) in the case of the
Revolving Credit Commitments, for working capital and for general corporate
purposes not in contravention of any Law or of any Loan Document. In no event
shall the proceeds of any Loan or Letter of Credit be used directly or
indirectly for purposes of acquiring or carrying any margin stock (within the
meaning of Regulation U of the FRB) in violation of Regulation U.

Section 6.12 Additional Subsidiaries; Guarantors and Pledgors; Security
Documents; Further Assurances. At the Borrower’s sole cost and expense, take all
of the following actions:

(a) Notify the Administrative Agent and the Collateral Agent promptly after any
Person becomes a Subsidiary of the Borrower or any of its Subsidiaries, which
notice shall provide the information included in Schedule 5.12 as may be
necessary for Schedule 5.12 to be accurate and complete as of the date of such
notice and shall specify whether such Person is a Restricted Subsidiary that is
a Domestic Subsidiary (and if it is or is to be treated as an Immaterial
Subsidiary, information demonstrating to the reasonable satisfaction of the
Administrative Agent that such treatment is permitted), an Excluded Subsidiary
or an Unrestricted Subsidiary (and shall include compliance with the
requirements of Section 6.14 for designation as an Unrestricted Subsidiary).

( )

(i) promptly after any Person becomes a Restricted Subsidiary that is not an
Excluded Subsidiary (and in any event within 30 days thereafter (or such longer
period as the Administrative Agent may agree in its reasonable discretion)),
cause such Person to (A) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guarantee Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(B) deliver to the Administrative Agent documents of the types referred to in
Sections 4.01(a)(iii), (v) and (vi) and, if requested by the Administrative
Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (A)), all in form, content and scope
reasonably satisfactory to the Administrative Agent, (C) cause each such
Restricted Subsidiary to furnish to the Administrative Agent a description of
its Material Fee Owned Properties,

 

108



--------------------------------------------------------------------------------

Material Pipelines and Material Leases, in detail reasonably satisfactory to the
Administrative Agent, and (D) take and cause such Restricted Subsidiary and each
other Loan Party to take whatever action (including the filing of Uniform
Commercial Code financing statements and delivery of stock and membership
interest certificates) may be necessary in the reasonable opinion of the
Administrative Agent or the Collateral Agent to vest in the Collateral Agent for
the benefit of the Secured Parties valid Liens on the assets of such Person
constituting Collateral to secure the Obligations, enforceable against all third
parties in accordance with their terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity; and

(ii) within 30 days (or such longer period as the Administrative Agent may agree
in its reasonable discretion) after any Loan Party directly acquires any Equity
Interests that are not Excluded Collateral: (A) cause all of such Equity
Interests, or Eligible Equity Interests in the case of a First-Tier Foreign
Subsidiary, to be pledged to the Collateral Agent for the benefit of the Secured
Parties to secure the Obligations by executing and delivering the Pledge and
Security Agreement or a joinder thereto, (B) pursuant to the Pledge and Security
Agreement, deliver or cause to be delivered to the Collateral Agent all
certificates, stock powers and other documents required by the Pledge and
Security Agreement with respect to all such Equity Interests or Eligible Equity
Interests, as applicable, in any such Person, (C) take or cause to be taken such
other actions, all as may be necessary to provide the Collateral Agent for the
benefit of the Secured Parties with a first priority perfected pledge on and
security interest in such Equity Interests or Eligible Equity Interests, as
applicable, to secure the Obligations (subject to Permitted Collateral Liens)
and (D) deliver to the Collateral Agent documents of the types referred to in
Sections 4.01(a)(iii) through (a)(v) and, if requested by the Collateral Agent,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (A)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(c) In the case of an acquisition of any Material Fee Owned Property, Material
Pipeline or Material Lease (including the renewal of any Material Lease) by any
Loan Party (or in the event any Material Fee Owned Property, Material Pipeline
or Material Lease is owned by a Person that becomes a Restricted Subsidiary that
is not an Excluded Subsidiary), which Material Fee Owned Property, Material
Pipeline or Material Lease is not already subject to a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties to secure the
Obligations, the Borrower shall not later than ninety (90) days (or such longer
period as the Administrative Agent may agree in its reasonable discretion) after
such acquisition (or the date such property or lease becomes a Material Fee
Owned Property, a Material Pipeline or a Material Lease or such Person becomes a
Restricted Subsidiary that is not an Excluded Subsidiary), deliver to the
Collateral Agent counterparts to any mortgages or collateral assignments (as
applicable) that the Collateral Agent may require, title policies (other than
with respect to any Material Pipeline) and other documents in respect of such
Material Fee Owned Property, Material Pipelines and Material Leases that the
Collateral Agent may reasonably require of a type described on Schedule 6.12.

 

109



--------------------------------------------------------------------------------

(d) Deliver to further secure the Obligations whenever requested by the
Administrative Agent or Collateral Agent in their sole and absolute discretion,
deeds of trust, mortgages, chattel mortgages, security agreements, flood hazard
certification, evidence of title, financing statements and other Security
Documents in form and substance reasonably satisfactory to the Administrative
Agent and Collateral Agent for the purpose of granting, confirming, and
perfecting first and prior Liens or security interests in favor of the
Collateral Agent for the benefit of the Secured Parties, subject only to
Permitted Collateral Liens, on any real or personal property now owned or
hereafter acquired by such Persons of a type that would otherwise constitute
Collateral under the Security Documents.

(e) Subject to the limitations set forth herein, deliver and to cause each
Guarantor to deliver to the Collateral Agent any financing statements,
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by such Persons in form
and substance reasonably satisfactory to the Collateral Agent and the
Administrative Agent (including without limitation in connection with any action
taken pursuant to Section 7.05), which the Collateral Agent requests for the
purpose of perfecting, confirming, or protecting any Liens or other rights in
any Collateral securing any Obligations.

(f) The Borrower further agrees to promptly, upon request by the Administrative
Agent or Collateral Agent, or any Lender through the Administrative Agent,
(i) correct any material defect or error that may be discovered in any Security
Document or in the execution, acknowledgment, filing or recordation thereof or
other document or instrument relating to any Collateral and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and reregister
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or the Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
this Agreement and the Security Documents.

(g) The Borrower shall provide updates to Schedule 5.19 upon the reasonable
request of the Administrative Agent.

(h) Notwithstanding the foregoing:

( ) (A) the Collateral shall not include any Excluded Collateral (and no actions
shall be required to be taken hereunder with respect thereto) and (B) neither
the Borrower nor any Guarantor will be required to enter into any control
agreement or deposit account agreement with any entity holding deposit accounts
or securities accounts of the Borrower or any Guarantor;

 

110



--------------------------------------------------------------------------------

(ii) nothing set forth herein shall require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (after consultation with the Borrower), the cost of
creating or perfecting such pledges or security interests in such assets or
obtaining title insurance or surveys in respect of such assets is unreasonable
in relation to the benefits to be obtained by the Lenders therefrom; it being
understood that no surveys (other than previously conducted surveys) shall be
obtained or delivered with respect to Material Leases or Material Pipelines and
no title insurance shall be provided in respect of any Material Pipelines;

(iii) the Borrower shall not be required to take any action with respect to the
creation or perfection of security interests in any Material Lease other than to
use its commercially reasonable efforts (subject to the immediately preceding
paragraph and without any obligation to make any payment or provide any
concession to any landlord in order to obtain any required consent) to create or
perfect such security interests, such efforts not to extend beyond the date such
security interests would otherwise be deliverable; and

(iv) the Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of title insurance with respect to
particular assets where it reasonably determines, in consultation with the
Borrower, that perfection cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the Security Documents. and

(v) to the extent that the Borrower or any Restricted Subsidiary is required to
grant a mortgage on or after the First Amendment Effective Date on any real
property (other than Excluded Collateral) on which any Building (to the extent
not constituting Excluded Collateral) is located (the “Additional Improved Real
Property”), prior to the execution and delivery of such mortgage with respect to
such Additional Improved Real Property, the Administrative Agent shall provide
to the Lenders (which may be delivered electronically) (i) a standard life of
loan flood hazard determination form for such Additional Improved Real Property,
and (ii) if such Additional Improved Real Property is in a special flood hazard
area, (A) a notice acknowledged by the Borrower or applicable Restricted
Subsidiary of that fact and (if applicable) that flood insurance coverage is not
available and (B) if flood insurance is available in the community in which such
Additional Improved Real Property is located, a policy of flood insurance in
compliance with Flood Insurance Regulations. To the extent that any such
Additional Improved Real Property is subject to the provisions of the Flood
Insurance Laws, upon the earlier of (i) twenty (20) Business Days from the date
the information required by the immediately preceding sentence is provided to
the Lenders and (ii) receipt by the Administrative Agent of a notice from each
Lender (which may be delivered electronically) that such Lender has completed
all necessary flood insurance diligence with respect to such Additional Improved
Real Property, the Administrative Agent may permit the execution and delivery of
the applicable mortgage in favor of the Collateral Agent.

 

111



--------------------------------------------------------------------------------

Section 6.13 Environmental Matters; Environmental Reviews. Except, in each case,
to the extent that the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (a) comply in
all material respects with all Environmental Laws now or hereafter applicable to
such Loan Party as well as all contractual obligations and agreements with
respect to environmental remediation or other environmental matters, (b) obtain,
at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations, and maintain such authorizations in full force and
effect, (c) conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws, and (d) promptly pay and discharge
when due all Environmental Liabilities and debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply with Environmental Laws unless, in each case, the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the applicable
Loan Party or Restricted Subsidiary.

Section 6.14 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated after the Closing Date in writing to the Administrative
Agent pursuant to this Section or as otherwise defined as an Unrestricted
Subsidiary pursuant to clause (b) or (c) of the definition thereof, any Person
that becomes a Subsidiary of the Borrower or any of its Restricted Subsidiaries
shall be classified as a Restricted Subsidiary.

(b) Subject to the limitations set forth in the definition of “Unrestricted
Subsidiary” and the following sentence, a Responsible Officer of the Borrower
may designate any Subsidiary (including (x) a newly formed or newly acquired
Subsidiary and (y) any Subsidiary that is formed after the Closing Date solely
for the purpose of acquiring MLP Units purchased or acquired after the Closing
Date (provided that, (1) such Subsidiary purchases or acquires such MLP Units
from any Person other than the Borrower or any Restricted Subsidiary and (2) the
capital stock in such Subsidiary shall constitute Collateral)) as an
Unrestricted Subsidiary if (i) the representations and warranties of the Loan
Parties contained in each of the Loan Documents are true and correct in all
material respects on and as of such date as if made on and as of the date of
such designation (or, if stated to have been made expressly as of an earlier
date, were true and correct as of such date), (ii) after giving effect to such
designation, no Default or Event of Default would exist, (iii) immediately after
giving effect to such designation, the Borrower and its Restricted Subsidiaries
shall be in pro forma compliance with the Financial Covenant as of the last day
of the immediately preceding Test Period for which a Compliance Certificate has
been delivered (determined on a Pro Forma Basis giving effect to such
designation), and (iv) no Subsidiary may be designated as an Unrestricted
Subsidiary if it will be treated as a “restricted subsidiary” for purposes of
any indenture or agreement governing Indebtedness in an aggregate principal
amount of at least

 

112



--------------------------------------------------------------------------------

$25,000,000. Notwithstanding the foregoing, the Borrower may not designate
(A) the MLP GP or (B) any holder of MLP GP Units as an Unrestricted Subsidiary.
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower and the Restricted Subsidiaries therein
at the date of designation in an amount equal to the net book value of their
aggregate investments therein at the time of such designation. In the event any
Person becomes a Subsidiary as a result of the Borrower or a Restricted
Subsidiary making a further Investment (an “Investment Increase”) in a Person in
which the Borrower or such Restricted Subsidiary had previously made or had an
Investment and such Person was not then a Subsidiary, the Borrower or such
Restricted Subsidiary may designate such Subsidiary as an Unrestricted
Subsidiary without any change or adjustment in the amount of any Investment
under Section 7.02 other than giving effect to the amount of such Investment
Increase.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects on and as of such date as if made on
and as of the date of such designation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii)
after giving effect to such designation, no Default or Event of Default would
exist and (iii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
the Financial Covenant as of the last day of the immediately preceding Test
Period for which a Compliance Certificate has been delivered (determined on a
Pro Forma Basis giving effect to such designation). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

Section 6.15 Maintenance of Corporate Separateness. Satisfy customary corporate
or limited liability company formalities in all material respects, including the
maintenance of corporate and business records.

Section 6.16 Anti-Corruption Laws. Conduct its businesses in material compliance
with the FCPA, and, to the extent the failure to so comply could reasonably be
expected to have a Material Adverse Effect, the UK Bribery Act of 2010 and other
applicable similar anti-corruption Laws in other jurisdictions, and maintain
policies and procedures designed to promote and achieve compliance with such
Laws.

Section 6.17 Anti-Money Laundering Laws. Following any reasonable request
therefor, provide information and documentation reasonably requested by the
Administrative Agent or any Lender as required for compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA PATRIOT Act and the Beneficial Ownership Regulation.

 

113



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Loan Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent obligations with respect to which no claim has been asserted), or any
Letter of Credit shall remain outstanding (other than a Letter of Credit that
has been fully Cash Collateralized), the Borrower shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly (provided that “directly or
indirectly” shall not apply to Section 7.13 and Section 7.14):

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the Lien does not extend to
any additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.03(o),
(iii) the direct or any contingent obligor with respect thereto is not changed
(except to the extent any Person ceases to be an obligor with respect thereto),
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(o);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) landlords, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, are unfiled and no other action has been take to enforce such
Lien or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP; provided that
such Liens (i) do not secure Indebtedness, (ii) arise by operation of Law or
contract and (iii) in the case of Liens arising by contract, do not preclude
Liens securing the Obligations;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any of its
Restricted Subsidiaries (or any Unrestricted Subsidiary, any MLP or any
Subsidiary of an MLP; provided that the aggregate of all such pledges and
deposits in connection with insurance for Unrestricted Subsidiaries, MLPs and
Subsidiaries of MLPs shall not exceed $10,000,000 at any time) and (iii) Liens
on proceeds of insurance policies securing Indebtedness permitted under
Section 7.03(l)(i);

 

114



--------------------------------------------------------------------------------

(f) deposits, prepayments or cash pledges to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(g) leases, licenses, subleases, sublicenses, easements, rights-of-way,
servitudes, permits, reservations, exceptions, covenants and other rights or
restrictions as to the use of real property, and other similar encumbrances
incurred in the ordinary course of business which, with respect to all of the
foregoing, do not secure the payment of Indebtedness of a Loan Party (other than
pursuant to the Loan Documents) and which do not individually or in the
aggregate materially detract from the value of the property subject thereto or
materially interfere individually or in the aggregate with the ordinary conduct
of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Capital Leases and purchase money Indebtedness permitted
under Section 7.03(e) and (to the extent in respect of Section 7.03(e))
Section 7.03(o) and any interest or title of, or Liens created by, a lessor
under any leases or subleases entered into by the Borrower or a Restricted
Subsidiary; provided that such Liens securing purchase money Indebtedness do not
at any time encumber any property other than the property financed by such
Indebtedness and the proceeds and products thereof; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

(j) Liens existing upon property acquired in an acquisition of any Person that
becomes a Restricted Subsidiary, existing at the time of such acquisition and
not incurred in contemplation thereof, and not upon any other property (other
than products and proceeds thereof and after-acquired property of such Person
and its Subsidiaries), securing only Indebtedness permitted by Section 7.03(h);

(k) Zoning, building codes and other land use laws regulating the use or
occupancy of any real property or the activities conducted thereon which are
imposed by any Governmental Authority having jurisdiction over such real
property which are not violated (or are not subject to a violation currently
being contested in good faith) by the current use or occupancy of such real
property or the operation of the business of the Borrower or any Restricted
Subsidiary thereon;

 

115



--------------------------------------------------------------------------------

(l) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business, (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of setoff) and which are within the
general parameters customary in the banking industry or (iv) in connection with
Cash Management Obligations and other obligations in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and that are
limited to Liens customary in such arrangements;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(m), to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens (i) on Swap Contracts or commodity trading accounts or other brokerage
accounts, (ii) on cash or other Investments posted as initial deposits or margin
deposits, (iii) on accounts receivable related to a Swap Contract or a commodity
trading account or other brokerage account, and (iv) on proceeds from the
property described in the foregoing clauses (i)-(iii) that secure obligations
incurred in the ordinary course of business and not for speculative purposes
(A) under Swap Contracts or under commodity trading accounts or other brokerage
accounts and (B) under netting arrangements in connection with Swap Contracts or
commodity trading accounts or other brokerage accounts; provided, that this
Section 7.01(n) shall not apply to Secured Swap Agreements;

(o) Liens on property of any Foreign Subsidiary, which Liens secure Indebtedness
of the applicable Foreign Subsidiary permitted under Section 7.03; provided that
such Liens do not at any time encumber any property other than the property of
such Foreign Subsidiary or any other Foreign Subsidiary;

(p) [Reserved];

(q) [Reserved];

(r) Liens on all or a portion of the Collateral that are subordinated to the
Liens securing the Obligations securing Indebtedness permitted under
Section 7.03(f) and any Permitted Refinancing thereof (other than Indebtedness
owed to the Borrower or any Subsidiary or Affiliate thereof) pursuant to the
Second Lien Intercreditor Agreement;

(s) Liens on all or a portion of the Collateral securing Incremental Equivalent
Notes and any Permitted Refinancing thereof; provided that such Liens shall be
pari passu with, or junior to, the Liens securing the Obligations and (i) if
such Liens are pari passu with the Liens securing the Obligations, such Liens
shall be subject to the Pari Passu Intercreditor Agreement and, if then in
effect, the Second Lien Intercreditor Agreement and (ii) if such Liens are
junior to the Liens securing the Obligations, such Liens shall be subject to the
Second Lien Intercreditor Agreement;

 

116



--------------------------------------------------------------------------------

(t) Liens on all or a portion of the Collateral securing Refinancing Notes and
any Permitted Refinancing thereof; provided that such Liens shall be pari passu
with, or junior to, the Liens securing the Obligations and (i) if such Liens are
pari passu with the Liens securing the Obligations, such Liens shall be subject
to the Pari Passu Intercreditor Agreement and, if then in effect, the Second
Lien Intercreditor Agreement and (ii) if such Liens are junior to the Liens
securing the Obligations, such Liens shall be subject to the Second Lien
Intercreditor Agreement; and

(u) other Liens securing obligations not exceeding $50,000,000 at any one time
outstanding.

Section 7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of cash equivalents;

(b) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party and (ii) by any Restricted Subsidiary that is not a Loan Party in any
other such Restricted Subsidiary that is also not a Loan Party;

(c) Investments consisting of, resulting from, or received in connection with,
as applicable, Liens, Indebtedness, fundamental changes, Dispositions and
Restricted Payments, respectively permitted under Sections 7.01, 7.03, 7.05
(other than 7.05(d)), 7.06 (other than 7.06(d)) or 7.07;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Investments existing or contemplated on the Closing Date and set forth on
Schedule 7.02;

(f) Investments in Swap Contracts permitted under Section 7.03;

(g) loans or advances to officers, directors and employees of the Borrower and
the Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) to fund the purchase of Equity Interests in the Borrower or any Restricted
Subsidiary under compensation plans approved by the Board of Directors of the
issuer of such Equity Interests in good faith (provided that the proceeds of
such loans or advances are promptly invested in such Equity Interests and
contributed to the Borrower) and (iii) for purposes not described in the
foregoing clause (i) or (ii), in an aggregate principal amount outstanding not
to exceed $10,000,000;

 

117



--------------------------------------------------------------------------------

(h) advances of payroll payments to employees in the ordinary course of
business;

(i) any Investment owned by a Person at the time such Person is acquired and
becomes a Restricted Subsidiary pursuant to any Acquisition not prohibited by
this Agreement; provided that (i) such Investment was not made in connection
with or in contemplation of such Acquisition of any Subsidiary, any assets or a
line of business and (ii) any incremental Investments shall not be permitted by
this clause (i);

(j) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the
Borrower;

(k) Guarantees by the Borrower or any Restricted Subsidiary of obligations that
do not constitute Indebtedness entered into in the ordinary course of business;

(l) any Investment made with net cash proceeds of issuances of Equity Interests
by the Borrower after the Closing Date (other than pursuant to Section 8.05)
which were issued for the purpose of enabling the Borrower or any Restricted
Subsidiary to make such Investments, so long as immediately after giving effect
to such issuance and the corresponding Investment pursuant to this
Section 7.02(l), (x) no Default or Event of Default has occurred and is
continuing and (y) the Borrower shall be in compliance with the Financial
Covenant as of the last day of the immediately preceding Test Period for which a
Compliance Certificate has been delivered (determined on a Pro Forma Basis
giving effect to such Investment); and

(m) Investments (other than in the form of a transfer of MLP GP Units, MLP Units
or IDRs by the Borrower or any Guarantor to any Person other than the Borrower
or a Guarantor) so long as on a Pro Forma Basis (x) no Default or Event of
Default has occurred and is continuing (provided, that if such Investment is
consummated pursuant to an acquisition agreement or similar agreement, (A) no
Default or Event of Default has occurred and is continuing at the time, or
immediately after, such agreement is executed and delivered and (B) no Event of
Default pursuant to Section 8.01(a), (f) or (g) has occurred and is continuing
at the time, or immediately after, such Investment is made pursuant to such
agreement) and (y) the Borrower would be in compliance with the Financial
Covenant as of the last day of the most recent Test Period for which a
Compliance Certificate has been delivered.

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03;

(c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Restricted Subsidiary;

 

118



--------------------------------------------------------------------------------

(d) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;

(e) Indebtedness in respect of Capital Lease Obligations, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets (secured
by Liens permitted pursuant to Section 7.01(i)) in an aggregate amount not to
exceed $35,000,000 at any time outstanding;

(f) Indebtedness of the Borrower and the Guarantors, provided that (i) no
principal of such Indebtedness is scheduled to mature earlier than 91 days after
the Latest Maturity Date existing on the date of the incurrence of such
Indebtedness and (ii) after giving effect to such Indebtedness and the
application of any of the proceeds thereof, no Event of Default shall exist and
the Borrower shall be in compliance with the Financial Covenant as of the last
day of the immediately preceding Test Period for which a Compliance Certificate
has been delivered (determined on a Pro Forma Basis giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof);

(g) Indebtedness of any Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary that is subordinated to the Obligations on terms
satisfactory to the Administrative Agent;

(h) Indebtedness of any Person acquired or assumed in an acquisition, existing
at the time of such acquisition and not incurred in contemplation thereof;
provided that (i) such Indebtedness shall not be secured except to the extent
such Indebtedness is secured by Liens permitted by Section 7.01(j), (ii) other
than as otherwise permitted hereunder no Person, other than the obligor or
obligors thereon at the time of such acquisition, shall become liable for such
Indebtedness, (iii) no Default or Event of Default shall exist at the time any
acquisition agreement or similar agreement is executed and delivered in
connection with such acquisition and (iv) after giving effect to such
Indebtedness and acquisition, (A) no Event of Default pursuant to
Section 8.01(a), (f) or (g) shall exist and (B) the Borrower shall be in
compliance with the Financial Covenant as of the last day of the immediately
preceding Test Period for which a Compliance Certificate has been delivered
(determined on a Pro Forma Basis giving effect to the incurrence of such
Indebtedness and such acquisition);

(i) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and
discharged within two Business Days of its incurrence;

(j) Indebtedness representing deferred compensation to employees of the Borrower
and its Restricted Subsidiaries incurred in the ordinary course of business;

 

119



--------------------------------------------------------------------------------

(k) Customary indemnification obligations or customary obligations in respect of
purchase price or other similar adjustments, in each case incurred by the
Borrower or

any Restricted Subsidiary in connection with the Disposition of any assets
permitted hereby, or any Investment permitted hereby or any acquisition
permitted hereby, but excluding Guarantees of Indebtedness; provided that
(i) such obligations are not then due and payable and (ii) the maximum liability
in respect of all such obligations incurred in connection with any Disposition
shall at no time exceed the gross proceeds, including noncash proceeds (the fair
market value of such noncash proceeds being measured at the time received and
without giving effect to any subsequent changes in value), actually received by
the Borrower and its Restricted Subsidiaries in connection with such
Disposition;

(l) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) customary take-or-pay obligations contained in supply agreements, in each
case, in the ordinary course of business;

(m) Obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries, in each case in the ordinary
course of business;

(n) Indebtedness not otherwise permitted by the foregoing clauses of this
Section 7.03; provided that the aggregate principal or face amount of all such
Indebtedness shall not exceed $75,000,000 at any time outstanding;

(o) any Permitted Refinancing of any Indebtedness otherwise permitted to be
incurred under clause (b), (e), (f), (h), (p) or (q) and this clause (o) of this
Section 7.03;

(p) Indebtedness constituting Incremental Equivalent Notes;

(q) Indebtedness constituting Refinancing Notes; and

(r) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (q) above.

Section 7.04 Prepayment of Certain Indebtedness. Pay the principal (other than
regularly scheduled payments of principal as and when due (to the extent not
prohibited by any applicable subordination provisions)) of (a) any Indebtedness
that is subordinated or secured on a junior priority basis to the Obligations or
(b) any unsecured Indebtedness incurred pursuant to Section 7.03(f), (p) or (q)
(or any Permitted Refinancing of any such Indebtedness), unless, in the case of
each of clauses (a) and (b), (i) no Default or Event of Default has occurred and
is continuing and (ii) the Borrower would be in compliance on a Pro Forma Basis
with the Financial Covenant as of the last day of the most recent Test Period
for which a Compliance Certificate has been delivered.

 

120



--------------------------------------------------------------------------------

Section 7.05 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that (A) when any Wholly Owned
Subsidiary is merging with another Restricted Subsidiary, the Wholly Owned
Subsidiary shall be the continuing or surviving Person and shall have, to the
extent required thereby, complied with the requirements of Section 6.12 and
(B) when any Guarantor is merging with a Restricted Subsidiary, the Guarantor
shall be the continuing or surviving Person;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders and shall have, to the extent required
thereby, complied with the requirements of Section 6.12;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Wholly Owned Subsidiary, then the transferee must either be the Borrower or a
Wholly Owned Subsidiary; provided, further that if the transferor in any such a
transaction is a Guarantor, then the transferee must either be the Borrower or
Guarantor and shall have, to the extent required thereby, complied with the
requirements of Section 6.12;

(d) any Restricted Subsidiary may merge with any other Person in order to effect
an Investment permitted pursuant to Section 7.02 (other than Section 7.02(c));

(e) each of the Borrower and any of its Restricted Subsidiaries may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower (A) is the surviving entity and (B) shall have, to the
extent required thereby, complied with the requirements of Section 6.12 and
(ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving entity and shall have, to
the extent required thereby, complied with the requirements of Section 6.12; and

(f) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose and effect of which is to consummate a Disposition permitted pursuant to
Section 7.06, may occur.

 

121



--------------------------------------------------------------------------------

Section 7.06 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, and Dispositions in the ordinary course of business of
property (other than Equity Interests) no longer used or useful in the conduct
of the business of the Borrower and its Restricted Subsidiaries;

(b) Dispositions of inventory, goods and products, cash equivalents, cash or
other immaterial assets in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar property and shall have, to the
extent required thereby, complied with the requirements of Section 6.12 or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such similar property and shall have, to the extent required thereby,
complied with the requirements of Section 6.12;

(d) Dispositions constituting Restricted Payments permitted by Section 7.07,
Permitted Liens and Investments permitted by Section 7.02 (other than
Section 7.02(c));

(e) Dispositions of property acquired or constructed by the Borrower or any
Restricted Subsidiary after the Closing Date pursuant to sale-leaseback
transactions; provided that the applicable sale-leaseback transaction (i) occurs
within 270 days after the acquisition or construction (as applicable) of such
property and (ii) is made for cash consideration not less than the cost of
acquisition or construction of such property;

(f) Dispositions of accounts receivables in connection with the collection or
compromise thereof in the ordinary course of business;

(g) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), easements, rights of way or similar
rights or encumbrances in each case in the ordinary course of business and which
do not secure the payment of Indebtedness (other than pursuant to the Loan
Documents) and which do not individually or in the aggregate materially detract
from the value of the property subject thereto or materially interfere with the
business of the Borrower and its Restricted Subsidiaries;

(h) Dispositions resulting from Casualty Events and transfers of property that
has suffered a Casualty Event (constituting a total loss or constructive total
loss of such property);

(i) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(j) Dispositions of property, subject to the Security Documents, by the Borrower
or any Restricted Subsidiary to the Borrower or to a Wholly Owned Subsidiary of
the Borrower that is a Restricted Subsidiary of the Borrower; provided that if
the transferor of such property is the Borrower or a Guarantor, the transferee
thereof must either be the Borrower or a Guarantor and the applicable transferee
shall have, to the extent required thereby, complied with the requirements of
Section 6.12;

 

122



--------------------------------------------------------------------------------

(k) Dispositions permitted under Section 7.05 (other than Section 7.05(f));

(l) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under clauses (a) through (k) or (m) through (o) of this Section 7.06
(other than a Disposition of MLP GP Units or IDRs); provided that (i) at the
time of such Disposition, no Default shall exist or would result from such
Disposition and (ii) if the fair market value of the assets subject to such
Disposition exceeds $50,000,000, such Disposition is for consideration that is
at least 75% cash or cash equivalents and (iii) the Borrower is in compliance on
a Pro Forma Basis with the Financial Covenant as of the last day of the
immediately preceding Test Period for which a Compliance Certificate has been
delivered;

(m) [reserved];

(n) the abandonment, failure to maintain or renew or other Disposition of any IP
Rights in the ordinary course of business or as may be decided by the Borrower
in its reasonable judgment or that are not material to the conduct of the
business of the Borrower and its Restricted Subsidiaries; and

(o) to the extent allowable under Section 1031 of the Code, any exchange of like
kind property (excluding any boot thereon) for use in a Similar Business;

provided, however, that any Disposition pursuant to clause (b), (c), (e), (f),
(i) or (l) shall be for fair market value.

No Loan Party will discount, sell, pledge or assign any notes payable to it,
accounts receivable or future income except for Dispositions permitted by clause
(f). The Administrative Agent will, at the Borrower’s request and expense,
execute a release reasonably satisfactory to the Borrower and the Administrative
Agent, of any Collateral so Disposed of to a Person other than the Borrower or a
Guarantor pursuant to this Section.

Section 7.07 Restricted Payments. Declare or make any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that, so long as
no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

 

123



--------------------------------------------------------------------------------

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its Equity Interests (other than Disqualified
Equity Interests);

(d) to the extent constituting Restricted Payments, the Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.09;

(e) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants to the extent that
such Equity Interests represent a portion of the exercise price of such options
or warrants;

(f) the Borrower may pay (x) for the repurchase, retirement or other acquisition
or retirement for value of Equity Interests of the Borrower held by any present
or former employee, officer or director of the Borrower or any direct or
indirect parent of the Borrower or any of its Subsidiaries pursuant to any
employee or director equity plan, employee or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee or director of the
Borrower or any of its Subsidiaries or any direct or indirect parent of the
Borrower and (y) make certain Restricted Payments to employees, officers and
directors of the Borrower or any direct or indirect parent of the Borrower or
any of its Subsidiaries in an amount not to exceed the Taxes payable by such
Persons in respect of Equity Interests awarded to any such Person under any such
plan; provided that the aggregate Restricted Payments made under clause (x) do
not exceed in any calendar year $10,000,000; and provided, further, that to the
extent the Borrower repurchases, retires or otherwise acquires for value Equity
Interests of the Borrower from a Person and in a manner that would otherwise be
subject to clause (x) above, but such repurchase, retirement or other
acquisition for value is undertaken by the Borrower promptly following an award
of Equity Interests by the Borrower to such Person and is in an amount not to
exceed the Taxes payable by such Persons in respect of such Equity Interests
awarded to such Person, such repurchases, retirements or other acquisitions for
value shall be deemed to be Restricted Payments with respect to Taxes governed
by clause (y) above, rather than being subject to clause (x) above; and
provided, further, that cancellation of Indebtedness owing to the Borrower from
members of management, directors, managers or consultants of the Borrower or any
Restricted Subsidiary in connection with a repurchase of Equity Interests of the
Borrower will not be deemed to constitute a Restricted Payment for purposes of
this Section 7.07 or any other provision of this Agreement; and

(g) any other Restricted Payments (other than in the form of a transfer of MLP
GP Units or IDRs) so long as on a Pro Forma Basis (x) no Default or Event of
Default has occurred and is continuing and (y) the Borrower would be in
compliance with the Financial Covenant as of the last day of the most recent
Test Period for which a Compliance Certificate has been delivered.

 

124



--------------------------------------------------------------------------------

Section 7.08 Change in Nature of Business. Engage in any material line of
business other than a Similar Business.

Section 7.09 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to (a) transactions between or among the Borrower
and any of its Wholly Owned Subsidiaries that are Restricted Subsidiaries or
between and among any Wholly Owned Subsidiaries that are Restricted
Subsidiaries, (b) the transactions contemplated hereby and the payment of fees
and expenses related thereto, (c) Restricted Payments permitted under
Section 7.07, (d) payments or loans (or cancellations of loans) to employees,
officers or consultants of the Borrower or any Restricted Subsidiary and
employment agreements, stock option plans and other compensatory arrangements
with such employees, officers or consultants that are, in each case, approved by
the Borrower in good faith, (e) payments by the Borrower and the Restricted
Subsidiaries to each other pursuant to tax sharing agreements among the Borrower
and the Restricted Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Borrower and the Restricted Subsidiaries,
(f) the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, managers, employees or consultants
of the Borrower or any Restricted Subsidiary, (g) transactions pursuant to
agreements, instruments or arrangements in existence on the Closing Date and set
forth on Schedule 7.09 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect, (h) the issuance of
Equity Interests (other than Disqualified Equity Interests) of the Borrower to
any director, manager, officer, employee or consultant of the Borrower, any
Subsidiary, any MLP or any Subsidiary of any MLP or, (i) ordinary course
administrative transactions pursuant to the Partnership Agreement or
(j) Investments permitted by Section 7.02.

Section 7.10 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
neither (x) a Guarantor nor (y) an Immaterial Subsidiary (provided that the
exclusion set forth in this clause (y) shall not apply to any Immaterial
Subsidiary that owns any MLP Units, MLP GP Units or IDRs) to make Restricted
Payments to the Borrower or any Guarantor or (b) any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties to secure the Obligations; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations which
(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.10) are listed on Schedule 7.10 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such Contractual
Obligation in any material respect, (ii) are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary first becomes a Restricted Subsidiary of
the Borrower, so long as such Contractual Obligations were not entered into
solely in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower; provided, further, that this clause (ii)

 

125



--------------------------------------------------------------------------------

shall not apply to Contractual Obligations that are binding on a Person that is
or becomes a Restricted Subsidiary as of the Closing Date or that becomes a
Restricted Subsidiary pursuant to Section 6.14, (iii) are set forth in an
agreement governing Indebtedness permitted by Section 7.03 and that has been
incurred by a Restricted Subsidiary of the Borrower that is not a Loan Party,
(iv) are provisions in Organizational Documents and other customary provisions
in joint venture agreements and other similar agreements applicable to joint
ventures or to other Persons that are not Restricted Subsidiaries (to the extent
Investment in such joint venture or other Person is permitted under
Section 7.02) that limit Liens on or transfers of the Equity Interests in such
joint venture or other Person entered into in the ordinary course of business,
(v) are customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby (or in easements, rights of way or similar
rights or encumbrances, in each case granted to the Borrower or a Restricted
Subsidiary by a third party in respect of real property owned by such third
party) so long as such restrictions relate only to the assets (or the Borrower’s
or Restricted Subsidiary’s rights under such easement, right of way or similar
right or encumbrance, as applicable) subject thereto, (vi) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e) to the extent that such restrictions apply only to the property
or assets securing such Indebtedness, (vii) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or any Restricted Subsidiary, (viii) are customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business or (ix) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business.

Section 7.11 Financial Covenant. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter (beginning with the fiscal quarter ending on
June 30, 2015) to be greater than (a) 4.75 to 1.00 for the fiscal quarter ending
June 30, 2015 through the fiscal quarter ending December 31, 2015, (b) 4.50 to
1.00 for the fiscal quarter ending March 31, 2016 through the fiscal quarter
ending December 31, 2016 and (c) 4.00 to 1.00 for each fiscal quarter ending
thereafter; provided that the Consolidated Leverage Ratio for the applicable
fiscal quarter shall be increased by 0.50 to 1.00 during a Specified Acquisition
Period but shall not exceed 4.75 to 1.00 for any such fiscal quarter.

Section 7.12 Amendment of Other Indebtedness. Permit any waiver, supplement,
modification, amendment, termination or release of any indenture, instrument or
agreement pursuant to which any Indebtedness is outstanding that was incurred in
reliance upon Section 7.03(f), (p) or (q) (or any Permitted Refinancing in
respect thereof), if the effect of any such waiver, supplement, modification,
amendment, termination or release would cause the terms of such Indebtedness to
be inconsistent with (x) in the case of Indebtedness incurred pursuant to
Section 7.03(f), clause (i) of the proviso to such Section, (y) in the case of
Indebtedness incurred pursuant to Section 7.03(p), the definition of
“Incremental Equivalent Notes” and (z) in the case of Indebtedness incurred
pursuant to Section 7.03(q), the definition of “Refinancing Notes.”

Section 7.13 Anti-Corruption Laws. Directly or, to the knowledge of the Borrower
or any Subsidiary, indirectly use the proceeds of any Credit Extension for any
purpose which would breach the FCPA or to the extent the failure to so comply
could reasonably be expected to have a Material Adverse Effect, other applicable
similar anti-corruption Laws in other jurisdictions.

 

126



--------------------------------------------------------------------------------

Section 7.14 Sanctions. Directly or, to the knowledge of the Borrower or any
Subsidiary, indirectly use the proceeds of any Credit Extension, (or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity) to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result and results in a violation by anyan individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.05(a)
(solely with respect to the legal existence of the Borrower) or Article VII;
provided, however that (i) any Event of Default under Section 7.11 is subject to
cure as contemplated by Section 8.05 and (ii) notwithstanding anything else to
the contrary herein, with respect to any Incremental Term Loan Facility or
Refinancing Term Facility, unless the Financial Covenant is otherwise included
in this Agreement (as amended by the Incremental Amendment with respect to such
Incremental Term Loan Facility or any amendment effectuating any Refinancing
Term Loan Facility pursuant to Section 10.01) with respect to such Incremental
Term Loan Facility or Refinancing Term Facility, a breach of the Financial
Covenant shall not constitute a Default or an Event of Default for purposes of
anysuch Incremental Term Loan Facility or Refinancing Term Loan Facility unless
and until the Administrative Agent has (with the consent, or the request, of the
Required Revolving Lenders) or, at the direction of the Required Revolving
Lenders has, terminated the Revolving Credit Commitments and declared any
Revolving Credit Loans then outstanding to be immediately due and payable; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clauses (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof by the Administrative Agent to the
Borrower; or

 

127



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, but after giving effect to any applicable
grace period) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including the undrawn face amount of any outstanding
Letter of Credit, surety bonds and other similar contingent obligations
outstanding under any agreement relating to such Indebtedness or Guarantee and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
that this clause (e)(i)(B) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness, if such sale or transfer is permitted hereunder; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract, and whether such term or a comparable term is used)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Restricted Subsidiary is the Defaulting Party (as defined in
such Swap Contract, and whether such term or a comparable term is used) or
(B) any Termination Event (as so defined, and whether such term or a comparable
term is used) under such Swap Contract as to which the Borrower or any
Restricted Subsidiary is an Affected Party (as so defined, and whether such term
or a comparable term is used) and, in either event, the Swap Termination Value
owed by the Borrower or such Restricted Subsidiary as a result thereof is
greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) consecutive calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) consecutive calendar
days, or an order for relief is entered in any such proceeding; or

 

128



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated, satisfied or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any of its Restricted
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, the same shall remain undischarged,
unvacated or unsatisfied and either (A) enforcement proceedings are commenced by
any creditor upon such judgment or order which have not been stayed by reason of
a pending appeal or otherwise, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount that results in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. In each case, for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Loan Obligations, any material provision of any Loan Document, at any time after
its execution and delivery ceases to be in full force and effect or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document or any Loan Party denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Security Documents. Any Security Document shall for any reason (other than
pursuant to the terms hereof or thereof) cease to create a valid and perfected
first priority Lien in any asset having a value in excess of the Threshold
Amount (if and to the extent perfection may be achieved by the filings required
under the Security Documents or the taking of other actions specifically
required by this Agreement, subject to Permitted Prior Liens), except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent or the Collateral Agent to maintain

 

129



--------------------------------------------------------------------------------

possession of certificates actually delivered to it representing securities
pledged under the Security Documents or to file Uniform Commercial Code
continuation statements and except as to Collateral consisting of real property
to the extent that such losses are covered by a Lender’s Title Policy and such
insurer has not denied coverage.

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders (or, if an Event of Default under
Section 7.11 occurs and is continuing, at the request of, or with the consent
of, the Required Revolving Lenders only, and in such case, without limiting
Section 8.01(b), only with respect to the Revolving Credit Facility and the
Letters of Credit, L/C Credit Extensions and L/C Obligations and, following the
termination of the Revolving Credit Commitments and declaration of any Revolving
Credit Loans then outstanding to be immediately due and payable, at the request
of, or with the consent of the Required Lenders (including for such purposes any
Revolving Credit Lenders that previously so requested or consented to such
termination and/or acceleration), with respect to all Commitments, Obligations
and facilities hereunder), take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or at law or in equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Immaterial Subsidiary affected by
any event or circumstances referred to in any such clause.

 

130



--------------------------------------------------------------------------------

Section 8.04 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the Pari Passu
Intercreditor Agreement and the Second Lien Intercreditor Agreement, if then in
effect, be applied by the Administrative Agent and the Collateral Agent in the
following order:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such and payable to the Collateral Agent in its capacity as such;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of external counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuers in proportion
to the respective amounts described in this clause Third payable to them;

(d) Fourth, pro rata (i) to payment of that portion of the Obligations
constituting unpaid principal of the Loans and L/C Borrowings, the Secured Swap
Obligations and the Cash Management Obligations, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them and (ii) to the Administrative Agent for the account of each
applicable L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit; and

(e) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause “Fourth” above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, in the order set forth above.

Section 8.05 Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.01, in the
event of any Event of Default under the Financial Covenant and until the
expiration of the tenth (10th) day after the date on which financial statements
are required to be delivered

 

131



--------------------------------------------------------------------------------

with respect to the applicable fiscal quarter hereunder, the Borrower may sell
or issue Qualified Equity Interests of the Borrower and apply the amount of the
net cash proceeds (the “Cure Amount”) thereof to increase Consolidated EBITDA
with respect to such applicable quarter (which amount shall be included as
Consolidated EBITDA in such quarter for any Test Period including such quarter);
provided that (i) such net cash proceeds are actually received by the Borrower
following the fiscal quarter with respect to which such Event of Default exists
and no later than ten (10) days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder and
(ii) the amount of such proceeds deemed to be the Cure Amount does not exceed
the aggregate amount necessary to cure such Event of Default under Section 7.11
for the applicable period. The parties hereby acknowledge that this
Section 8.05(a) may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 7.11 and shall not result in any
adjustment to any amounts other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence and, as applicable,
Consolidated Funded Indebtedness in accordance with Section 8.05(b) below.

(b) (i) In each period of four fiscal quarters, there shall be at least two
(2) fiscal quarters in which no cure set forth in Section 8.05(a) is made and
(ii) there shall be no reduction in Consolidated Funded Indebtedness by or on
account of the Cure Amount for purposes of determining compliance with the
Financial Covenant for the fiscal quarter with respect to which such Cure Amount
was made regardless of whether the Cure Amount was actually used to prepay any
Consolidated Funded Indebtedness, but following such fiscal quarter Consolidated
Funded Indebtedness may be reduced for purposes of determining compliance with
the Financial Covenant if the Cure Amount was actually applied to prepay Loans
pursuant to Section 2.05.

(c) There can be no more than five (5) fiscal quarters in the aggregate in which
the cure rights set forth in this Section 8.05 can be exercised during the term
of this Agreement.

ARTICLE IX.

ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly provided
herein, the provisions of this Article are solely for the benefit of the Agents,
the Lenders and the L/C Issuers, and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

132



--------------------------------------------------------------------------------

(b) Each of the Lenders (in its capacities as a Lender, Swing Line Lender (if
applicable), L/C Issuer (if applicable) and a potential Swap Counterparty or
Cash Management Counterparty) hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Security Documents for and on behalf of or in trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, subagents and
attorneys-in-fact appointed by the Administrative Agent or the Collateral Agent
pursuant to Section 9.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including, Section 9.11, as though such co-agents, sub-agents
and attorneys-in-fact were the Collateral Agent) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Collateral Agent to execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents and acknowledge
and agree that any such action by the Collateral Agent shall bind the Lenders.

(c) By accepting the benefits of the Security Documents, each Swap Counterparty
and each Cash Management Counterparty shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Loan Documents as a
Secured Party.

Section 9.02 Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not such Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include such Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any Loan
Party or any Subsidiary or other Affiliate thereof as if such Person were not an
Agent hereunder and without any duty to account therefor to the Lenders.

 

133



--------------------------------------------------------------------------------

Section 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given in writing to such
Agent by the Borrower, a Lender or an L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of

 

134



--------------------------------------------------------------------------------

Credit, that by its terms must be fulfilled to the satisfaction of a Lender or a
L/C Issuer, such Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless such Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent or the Collateral Agent,
respectively. Each of the Administrative Agent and the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
of the Administrative Agent and the Collateral Agent. The Agents shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

Section 9.06 Resignation of Agent. (a) The Administrative Agent or the
Collateral Agent may at any time give notice of its resignation to the Lenders,
the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Collateral Agent gives notice of its
resignation, then such retiring Administrative Agent or Collateral Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent or Collateral Agent meeting the qualifications set forth above; provided
that if the Administrative Agent or Collateral Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent or Collateral Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring Administrative Agent or Collateral Agent shall continue
to hold such Collateral until such time as a successor Administrative Agent or
Collateral Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
Collateral Agent shall instead be made by or to each Lender and the L/C Issuers
directly, until such time as the Required Lenders appoint a successor
Administrative Agent or Collateral Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent or

 

135



--------------------------------------------------------------------------------

Collateral Agent (other than any rights to indemnity payments or other amounts
owed to the retiring Administrative Agent or Collateral Agent, as applicable),
and the retiring Administrative Agent or Collateral Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
or Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Administrative Agent’s or Collateral Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent or
Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent or Collateral Agent was acting as the Administrative Agent.

(b) Any resignation by Bank of America as the Administrative Agent pursuant

to this Section shall also constitute its resignation as L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the applicable Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the applicable Lenders to make Base Rate Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment by the Borrower of a successor L/C Issuer
or Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender) and the acceptance by such successor of such
appointment, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents if not previously so discharged, and
(c) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

Section 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent, any Agent-Related Person or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent, any Agent-Related Person or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

136



--------------------------------------------------------------------------------

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the agents, arrangers or Joint Book Runners listed on
the cover page hereof shall have any powers, duties, liabilities or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent, a Lender or a L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers, the Administrative Agent and the Collateral Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers, the Administrative Agent and the Collateral Agent and
their respective agents and external counsel and all other amounts due the
Lenders, the L/C Issuers and the Administrative Agent under Sections 2.03(i) and
(j), Section 2.09 and Section 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and external counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar

 

137



--------------------------------------------------------------------------------

Laws in any other jurisdictions to which a Loan Party is subject or (b) at any
other sale or foreclosure or acceptance of collateral in lieu of debt conducted
by (or with the consent or at the direction of) the Administrative Agent
(whether by judicial action or otherwise) in accordance with any applicable Law.
In connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid the
Administrative Agent shall be authorized (i) to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (j) of Section 10.01 of this Agreement, (iii) to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Secured Parties, as
a result of which each of the Secured Parties shall be deemed to have received a
pro rata portion of any Equity Interests and/or debt instruments issued by such
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Secured Parties pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 9.10 Collateral and Guarantee Matters. (a) The Lenders, the L/C Issuers,
the Swap Counterparties and the Cash Management Counterparties irrevocably
authorize the Collateral Agent, at its option and in its discretion,

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (w) upon termination of the Aggregate Commitments
and payment in full of all Loan Obligations (other than contingent obligations
with respect to which no claim has been asserted) and any Secured Swap
Obligations and Cash Management Obligations that are then due and payable to the
extent the Administrative Agent has received written notice that such Secured
Swap Obligations and Cash Management Obligations are then due and payable and
the expiration or termination of all Letters of Credit (or other arrangements
having been entered into satisfactory to the applicable L/C Issuer to eliminate
such L/C Issuer’s credit exposure with respect thereto), (x) that is sold or to
be sold as part of or in connection with any sale permitted hereunder to a

 

138



--------------------------------------------------------------------------------

Person other than Borrower or any Restricted Subsidiary, (y) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders or (z) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under the Guarantee
Agreement pursuant to clause (iii) below;

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(e), (f), (i), (m)(i) and (n); and

(iii) to release any Guarantor from its obligations under the Guarantee
Agreement if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee Agreement pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent or the Collateral Agent will (and each Lender irrevocably
authorizes such Agent to), at the Borrower’s expense, and without recourse or
warranty to any Loan Party, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to evidence the release
or subordination of such item of Collateral from the assignment and security
interest granted under the Security Documents, or to evidence the release of
such Guarantor from its obligations under the Guarantee Agreement, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

(b) After the Closing Date, to the extent requested by the Borrower in writing,
the Collateral Agent or Administrative Agent, as applicable, shall take such
actions as may be reasonably requested by the Borrower to enable the Borrower to
exchange its certificated limited partner units in TRP for limited partner units
in TRP in book entry form or to otherwise exchange its certificated Equity
Interests in its direct or indirect Subsidiaries for Equity Interests in book
entry form; provided that, after giving effect thereto, the Collateral Agent
retains a perfected first-priority Lien in such units and Equity Interests
(subject to Permitted Prior Liens) and has “control” of any such units or Equity
Interests constituting a security as provided in Section 8-106 of the New York
UCC, and the pledgor thereof and the applicable issuer shall execute an
uncertificated securities control agreement reasonably satisfactory to the
Collateral Agent that complies with the provisions of Section 8-106(d) of the
New York UCC.

Section 9.11 Indemnification of Agents, each L/C Issuer and the Swing Line
Lender. Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent and Agent-Related Person, L/C
Issuer and Swing Line Lender and any Related Party of any of the foregoing (to
the extent not reimbursed by or on behalf of any Loan Party and without limiting
the obligation of any Loan Party to do so), in accordance with their respective
“ratable shares” (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought or, if reimbursement or indemnification
is sought after the date upon which all Commitments shall have terminated and
the Loans and L/C

 

139



--------------------------------------------------------------------------------

Obligations shall have been paid in full, in accordance with their respective
“ratable shares” of such outstanding Loans, L/C Obligations and Commitments as
in effect immediately prior to such date), and hold harmless each Agent and
Agent-Related Person, each L/C Issuer and the Swing Line Lender and the Related
Parties of the foregoing from and against any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any external counsel for any Agent) incurred by it; provided that no Lender
shall be liable for the payment to any Agent or Agent-Related Person, L/C
Issuer, Swing Line Lender or Related Party of any portion of such losses,
claims, damages, liabilities and related expenses resulting from such Agent’s or
Agent-Related Person’s, L/C Issuer’s, Swing Line Lender’s or Related Party’s own
gross negligence or willful misconduct, as determined by the final judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.11. In the case of any investigation, litigation or proceeding giving
rise to any loss, claim, damage, liability and related expense this Section 9.11
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent, Collateral Agent, each L/C Issuer and
the Swing Line Lender upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney costs) incurred by such Person in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent, L/C Issuer
or Swing Line Lender is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 9.11 shall survive termination of this
Agreement, the termination of the Aggregate Commitments, the payment,
satisfaction or discharge of all other Obligations, and the resignation of any
such Person. For purposes hereof, a Lender’s “ratable share” shall be determined
based upon its share of the sum of the total Loans outstanding, L/C Obligations
and unused Commitments at the time of determination (or, if indemnification or
reimbursement is sought after the date upon which all Commitments shall have
terminated and the Loans and L/C Obligations shall have been paid in full, in
accordance with their respective “ratable shares” of such outstanding Loans, L/C
Obligations and Commitments as in effect immediately prior to such date).

Section 9.12 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender or L/C
Issuer an amount equivalent to any applicable withholding tax. Without limiting
or expanding the provisions of Section 3.01, each Lender and each L/C Issuer
shall, and does hereby, indemnify the Administrative Agent against, and shall
make payable in respect thereof within 30 days after demand therefor, any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender or any L/C Issuer for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender or such L/C Issuer failed to notify the
Administrative Agent of a change in

 

140



--------------------------------------------------------------------------------

circumstance that rendered the exemption from, or reduction of, withholding tax
ineffective); provided that no Lender or L/C Issuer shall be liable for the
payment to the Administrative Agent of any Taxes and any related losses, claims,
liabilities and expenses resulting from the Administrative Agent’s own gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction. A certificate as to the amount of such payment or
liability delivered to any Lender or L/C Issuer by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or L/C Issuer under this Agreement or
any other Loan Document against any amount due the Administrative Agent under
this Section 9.12. The agreements in this Section 9.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of any of the
Obligations.

Section 9.13 Secured Swap Obligations and Cash Management Obligations. No Cash
Management Counterparty or Swap Counterparty that obtains the benefits of
Section 8.04, any Guarantee or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent, Collateral Agent or any other Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Swap Obligations or any Cash Management Obligations
unless the Administrative Agent and Collateral Agent have received written
notice of such Secured Swap Obligations or Cash Management Obligations, together
with such supporting documentation as the Administrative Agent and/or Collateral
Agent may request, from the applicable Cash Management Counterparties or the
applicable Swap Counterparties, as the case may be.

Section 9.14 Intercreditor Agreement. Each Lender (and each Person that becomes
a Lender hereunder pursuant to Section 10.06) and each Agent on behalf of itself
and its Affiliates (in each case, including in its capacities as a Cash
Management Counterparty and/or a Swap Counterparty) hereby (a) authorizes and
directs the Administrative Agent to enter into the Second Lien Intercreditor
Agreement and/or the Pari Passu Intercreditor Agreement as and when contemplated
hereby in connection with the incurrence of Indebtedness and Liens required to
be subject thereto on behalf of such Person and agrees that the Administrative
Agent may take such actions on its behalf as is contemplated by the terms of the
Second Lien Intercreditor Agreement or Pari Passu Intercreditor Agreement, as
applicable, and (b) authorizes the Administrative Agent to enter into any
amendments to the Loan Documents or Security Documents that are necessary in
order to reference the applicable Intercreditor Agreement in such Loan Documents
or Security Documents. Each of the Lenders hereby agrees to be bound by the
terms of the Intercreditor Agreements. The Administrative Agent hereby agrees
that it will enter into the Second Lien Intercreditor Agreement and/or the Pari
Passu Intercreditor Agreement in connection with the incurrence of Indebtedness
and Liens required to be subject thereto.

 

141



--------------------------------------------------------------------------------

Section 9.15 ERISA Lender Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases

(i) being a Lender party hereto, for the benefit of, the Administrative Agent,
the Collateral Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

(ii) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;

(iii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iv) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of subsections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(v) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of,

 

142



--------------------------------------------------------------------------------

the Administrative Agent, the Collateral Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent, the Collateral Agent or the Arrangers or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto);

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Collateral Agent or the Arrangers or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement.

(c) The Administrative Agent, the Collateral Agent and each Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii)

 

143



--------------------------------------------------------------------------------

may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, Etc. No Subject to Section 3.03(b), no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or postpone any date scheduled for the payment thereof, without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate and (ii) to change the
manner of computation of any financial ratio (including any change in any
applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder;

(d) change any provision of this Section or Section 8.04 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

 

144



--------------------------------------------------------------------------------

(e) change the definitions of “Required Class Lenders” or “Required Revolving
Lenders” without the written consent of each Lender of the applicable Class;

(f) change any provision of Section 2.13 or the third sentence of Section 2.06
or the definition of “Pro Rata Share” without the written consent of each Lender
adversely affected thereby;

(g) expressly change or waive any condition precedent in Section 4.02 to any
Revolving Credit Borrowing without the written consent of the Required Revolving
Lenders (provided that, for the avoidance of doubt, this clause (g) shall not
apply to a waiver of a Default or Event of Default not in connection with a
Credit Extension pursuant to Section 4.02);

(h) except as otherwise permitted herein, release all or substantially all of
the aggregate value of the Guarantors from the Guarantee Agreement without the
written consent of each Lender;

(i) except as otherwise permitted hereunder, release of all or substantially all
of the Collateral hereunder without the written consent of each Lender; or

(j) change the application of prepayments as among or between Classes under
Section 2.05(b), without the written consent of the Required Class Lenders of
each Class that is being allocated a lesser prepayment as a result thereof (it
being understood that the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment that is still required to be made is not changed and, if
additional Classes of Term Loans under this Agreement pursuant to Section 2.14
or consented to by the Required Lenders are made, or any Term Loans under a
Refinancing Term Facility or Extended Term Loans are made, such new Term Loans
may be included on a pro rata basis in the various prepayments required pursuant
to Section 2.05(b));

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent or the Collateral
Agent under this Agreement or any other Loan Document; and (iv) the Fee Letters
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Impacted Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder other than with respect to any amendment, waiver or
consent governed by Section 10.01(b), (c) or (f).

 

145



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Borrower, and, with respect to credit facilities that include letter
of credit and swingline subfacilities, the Swing Line Lender and each L/C Issuer
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

Notwithstanding the foregoing, the Required Revolving Lenders may amend, waive
or otherwise modify Section 7.11 and the defined terms used therein solely for
purposes of Section 7.11, or waive any Default or Event of Default resulting
from a breach of Section 7.11, without the consent of any Lenders other than the
Required Revolving Lenders; provided that, any amendment, waiver or modification
of the Financial Covenant or any defined terms used solely for purposes of the
Financial Covenant for purposes of (i) any provision of this Agreement (other
than Section 7.11) that require compliance with the Financial Covenant on a Pro
Forma Basis, or (ii) the calculation of the Applicable Rate shall require the
consent of the Required Lenders.

Notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed), the Borrower and the Lenders providing the relevant
Refinancing Debt to permit the refinancing or replacement of all or any portion
of the outstanding Term Loans, or Revolving Credit Loans and Revolving Credit
Commitments, under an applicable Class; provided that (i) any Refinancing Debt
does not mature prior to the date that is 91 days after the Latest Maturity Date
of the Loans being refinanced or replaced, or have a Weighted Average Life to
Maturity shorter than the Loans or Commitments being refinanced or replaced,
(ii) the Net Cash Proceeds of such Refinancing Debt shall be applied,
concurrently with the incurrence thereof, to the pro rata prepayment of the
applicable outstanding Loans (and, in the case of the Revolving Credit Facility,
pro rata Revolving Credit Commitment reductions) under the applicable
Class being so refinanced, (iii) the aggregate principal amount of such
Refinancing Debt shall not exceed the aggregate principal amount of the Loans
being refinanced or replaced, plus the amount of accrued but unpaid fees,
interest and premium thereon, any committed but undrawn amounts and costs and
expenses associated therewith, (iv) the Borrower shall be the Borrower of any
such Refinancing Debt and any such Refinancing Debt shall not be guaranteed by
any Person other than the Loan Parties, (v) the interest rates applicable to any
Refinancing Debt shall be determined by the Borrower and the applicable Lenders
of the relevant Refinancing Term Facility or Refinancing Revolving Facility,
(vi) the covenants, events of default and guarantees with respect to such
Refinancing Debt, subject to preceding clauses of this sentence, shall be
consistent in all material respects with those applicable to the Loans being
refinanced or replaced (other than any covenants or other provisions applicable
only to periods after the Latest Maturity Date as of the date of incurrence of
such Refinancing Debt or if the Lenders also receive the benefit of such more
restrictive terms) and (vii) the Refinancing Debt shall be pari passu in right
of payment and pari passu in right of security with the other Obligations. Each
of the parties hereto hereby agrees that this Agreement may be amended by the
Borrower, the Administrative Agent (such agreement not to be unreasonably
withheld, conditioned or delayed) and the lenders providing the relevant
Refinancing Term Facility or the Refinancing Revolving Facility, as applicable,
to the extent (but only to the extent) necessary to reflect the existence and
terms of

 

146



--------------------------------------------------------------------------------

the Refinancing Term Facility or the Refinancing Revolving Facility, as
applicable, incurred pursuant thereto (including any amendments necessary to
treat the loans and commitments subject thereto as a separate tranche and
Class of Loans and Commitments hereunder). The Borrower shall extend the
opportunity to refinance or replace the then outstanding Loans and/or
Commitments under the applicable Class pursuant to this paragraph to all
applicable Lenders on a pro rata basis. Any Lender approached to provide all or
a portion of Refinancing Term Facility or any Refinancing Revolving Facility may
elect or decline, in its sole discretion, to provide such Refinancing Term
Facility or Refinancing Revolving Facility.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended pursuant to an Incremental Amendment in accordance with the terms and
conditions of Section 2.14 and an Extension Amendment in accordance with the
terms and conditions of Section 2.15.

Further, notwithstanding anything to the contrary contained in this Section, if
the Administrative Agent and Borrower shall have jointly identified an obvious
error, manifest ambiguity, mistake or inconsistency or any error or omission of
a technical or immaterial nature (including to make any Loan Document consistent
with this Agreement), then the Administrative Agent and Borrower shall be
permitted to amend, supplement or modify such provision and such amendment,
modification or supplement shall become effective without any further action or
consent of any other party to any Loan Document if the same is not objected to
in writing by the Required Lenders within five Business Days following receipt
of notice thereof.

Section 10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or email as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrower, the Administrative Agent, the Collateral Agent, any L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

147



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or L/C Issuer
pursuant to Article II if such Lender or L/C Issuer, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Collateral Agent or any of their Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s, the Administrative Agent’s or
the Collateral Agent’s transmission of the Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party or such

 

148



--------------------------------------------------------------------------------

Agent Party’s Related Parties; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic transmission. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, the Administrative Agent, the Collateral Agent,
each L/C Issuer and the Lenders. The Administrative Agent may also require that
any such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile or other electronically
transmitted document or signature.

(e) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Collateral Agent, any L/C Issuer and the Swing Line Lender may change its
address, telecopier, telephone number or electronic mail address for notices and
other communications hereunder by notice to the other parties hereto. Each
Lender may change its address, telecopier, telephone number or electronic mail
address for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, and, in the case of a Revolving Credit
Lender, each L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (A) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (B) accurate wire instructions for such
Lender.

(f) Public Lenders. Each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(g) Reliance by Administrative Agent, Collateral Agent, L/C Issuer and Lenders.
The Administrative Agent, the L/C Issuers and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Borrowing Notices,
Swing Line Loan Notices and any Letter of Credit Request) purportedly given by
or on behalf of the Borrower or any other Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the Collateral Agent, the
L/C Issuers, each Lender and the Related Parties of each of

 

149



--------------------------------------------------------------------------------

them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower or any other Loan Party except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Person or such Person’s Related
Parties. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies; Exercise of Remedies. No failure
by any Lender, any L/C Issuer, the Administrative Agent or the Collateral Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any of the Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law or in equity in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent or the Collateral Agent in accordance with
Section 8.02 (and, if then in effect, the Second Lien Intercreditor Agreement
and/or the Pari Passu Intercreditor Agreement) for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent or the Collateral Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent or Collateral Agent, as applicable) hereunder
and under the other Loan Documents, (b) any L/C Issuer or Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent or Collateral Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 (and, if then in
effect, the Second Lien Intercreditor Agreement and/or the Pari Passu
Intercreditor Agreement) and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

150



--------------------------------------------------------------------------------

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable, documented
out-of-pocket fees and expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates (limited to, in the case of counsel, the
reasonable fees, charges and disbursements of one (1) outside counsel for the
Administrative Agent (and to the extent deemed reasonably necessary by the
Administrative Agent and the Collateral Agent, one (1) local counsel for each
relevant jurisdiction)), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and reasonable and customary due diligence expenses, (ii) all
reasonable, documented out-of-pocket fees and expenses incurred by each L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any outside counsel
for the Administrative Agent, the Collateral Agent, any Lender or any L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit or (C) in connection with any aspect of the
Transaction or any of the other transactions contemplated thereby. The Borrower
and the other Loan Parties hereby acknowledge that the Administrative Agent, the
Collateral Agent, any Lender or any L/C Issuer may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any counsel
engaged in connection with this Agreement based on the fees such counsel may
receive on account of their relationship with any of the foregoing including,
without limitation, fees paid in connection hereto.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each L/C
Issuer and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any external
counsel for any Indemnitee (limited to, in the case of counsel, the reasonable
fees, charges and disbursements of one (1) outside counsel for such Indemnitee
(and to the extent deemed reasonably necessary by such Indemnitee, one (1) local
counsel for each relevant jurisdiction)), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party or any Subsidiary thereof) other than such Indemnitee’s Related Parties
arising out of, in connection with, or as a result of, by reason of or in any
other way associated with (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, and
the performance by the parties hereto of their respective obligations hereunder
or thereunder, (ii) the Collateral, the Loan Documents and consummation of the
Transaction or any of the other transactions contemplated thereby or events
(including the enforcement or defense thereof and any occupation, operation, use
or maintenance of Collateral or other property of a Loan Party) at any time

 

151



--------------------------------------------------------------------------------

associated therewith or contemplated hereby or thereby, or, in the case of the
Administrative Agent and the Collateral Agent (and any sub-agent thereof) and
their respective Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (iii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by an L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iv) any of the other transactions contemplated by the Loan Documents,
(v) any actual or alleged presence or release of Hazardous Materials on, at,
under or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (vi) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or any Loan
Party or any Subsidiary thereof, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that in the case of an investigation, litigation or proceeding to which
the indemnity of this Section applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by any Loan
Party, any Loan Party’s equityholders or creditors or an Indemnitee, whether or
not an Indemnitee is a party hereto and whether or not any aspect of the
Transaction is consummated; provided further that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or any of its Related
Parties, (y) a material breach of the funding obligations of such Indemnitee or
any of its Related Parties hereunder, or (z) a dispute solely among the
Indemnitees or their Related Parties not involving an act or omission of the
Borrower or any other Loan Party (other than any claims against any Indemnitee
in its capacity or fulfilling its role as an Agent, Arranger or similar capacity
under this Agreement). This Section 10.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each other Agent, each L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to such Person such Lender’s
“ratable share” of such unpaid amount in accordance with Section 9.11.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
other Person, on any theory of liability, for special, indirect, consequential
(including lost profits) or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument

 

152



--------------------------------------------------------------------------------

contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided that the
waivers and agreements set forth in this Section 10.04(d) shall not relieve the
Borrower from its indemnification obligations under Section 10.04(b). No
Indemnitee referred to in Section 10.04(b) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Collateral Agent, any other Agent, any L/C Issuer
and the Swing Line Lender, the replacement of any Lender, the termination of
this Agreement, the termination of the Aggregate Commitments, and the payment,
satisfaction or discharge of all of the other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the Collateral Agent, any
L/C Issuer or any Lender, or the Administrative Agent, the Collateral Agent,
such L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent, such L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and each L/C
Issuer severally agrees to pay to the Administrative Agent or the Collateral
Agent, as applicable, upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent or the
Collateral Agent, as applicable, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent, each L/C Issuer and each
Lender (other than as set

 

153



--------------------------------------------------------------------------------

forth in Section 7.05) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees and the Related
Parties of each of the Administrative Agent, the Collateral Agent, the L/C
Issuers and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(1) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(2) in any case not described in subsection (b)(i)(1) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall, in the case of Term Loan Commitments or Term Loans not be less than
$1,000,000 (and integral multiples of $1,000,000 in excess thereof) and, in the
case of Revolving Credit Commitments or Revolving Credit Loans not be less than
$5,000,000 (and integral multiples of $1,000,000 in excess thereof), in each
case, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

154



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all of the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations in
separate tranches or Classes on a non-pro rata basis;

(iii) Required Consents. The following consents shall have been provided to the
extent required below:

(1) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that no such assignment
may be made to any such Person that is, or would at such time constitute, an
Impacted Lender; provided further that, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;

(2) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required;

(3) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required with respect to any assignment of Revolving Credit
Commitments; and

(4) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required with respect to any assignment of
Revolving Credit Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an applicable Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

155



--------------------------------------------------------------------------------

(v) Assignments to the Borrower and Affiliates. (1) Except as set forth in
clause (2) of this Section 10.06(b)(v), no such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or its Restricted
Subsidiaries. or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (2) Notwithstanding the
foregoing or any consent requirements otherwise set forth in this Section 10.06,
any Term Loan Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of any Class of Term Loans to the
Borrower or any of its Restricted Subsidiaries on a non-pro rata basis through
(x) Dutch auctions open to all Term Loan Lenders of such Class on a pro rata
basis in accordance with customary procedures to be agreed by the Administrative
Agent (or other applicable agent managing such auction) or (y) open market
purchases on a non-pro rata basis, in each case, subject to the following
limitations:

(A) no Default or Event of Default shall have occurred and be continuing at the
time of acceptance of bids for the Dutch auction or consummation of such
purchase, as the case may be;

(B) the principal amount of such Term Loans, along with all accrued and unpaid
interest thereon, assigned to the Borrower or any of its Restricted Subsidiaries
shall be deemed automatically cancelled and extinguished on the date of such
assignment;

(C) the Borrower and its Restricted Subsidiaries shall not use the proceeds of
any Revolving Credit Loans to fund any such purchases, unless (x) the Borrower
shall have, on a Pro Forma Basis as of the last day of the most recent fiscal
quarter for which a Compliance Certificate has been delivered pursuant to
Section 6.02(a), a Consolidated Leverage Ratio at least 1.00:1.00 lower than the
applicable ratio specified in Section 7.11 and (y) after giving pro forma effect
to any such funding, the Borrower shall have at least $50,000,000 of unused
availability under the Revolving Credit Facility;

(D) no cancellation of debt income increase to Consolidated Net Income,
Consolidated EBITDA or Consolidated Adjusted EBITDA shall occur as a result of
such purchase; and

(E) the Borrower shall promptly provide notice to the Administrative Agent of
such contribution, assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register.

 

156



--------------------------------------------------------------------------------

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its pro rata share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the

 

157



--------------------------------------------------------------------------------

Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Collateral Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the limitations and
requirements therein, including the requirements under Section 3.01(e)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amount) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”), provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the Treasury Regulations. The
entries in the Participant Register shall be

 

158



--------------------------------------------------------------------------------

conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Revolving Credit Lender acting as Swing Line Lender or L/C Issuer assigns all of
its Revolving Credit Commitment and Revolving Credit Loans pursuant to
subsection (b) above, such Revolving Credit Lender may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Revolving Credit Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of the resigning
Revolving Credit Lender as L/C Issuer or Swing Line Lender, as the case may be.
If a Revolving Credit Lender resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Revolving Credit Lenders to make Revolving Credit Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If a
Revolving Credit Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Credit Lenders to make
Revolving Credit Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall, subject to the
foregoing two sentences, succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the resigning
Revolving Credit Lender to effectively assume the obligations of the resigning
Revolving Credit Lender with respect to such Letters of Credit.

 

159



--------------------------------------------------------------------------------

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuers
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors, representatives, legal counsel, independent auditors and
other experts (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
or demanded by any regulatory authority purporting to have jurisdiction over it
or any of the Agents, Lenders or L/C Issuer and their respective Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) or in connection with any pledges permitted pursuant to
Section 10.06(f), (c) to the extent required by applicable Laws or regulations
or by any compulsory legal process (including any pending legal or
administrative proceeding), (d) to any Agent, Lender, L/C Issuer or any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of, pledgee of, or
Participant in, or any prospective assignee of, pledgee of, or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Contract under which
payments are to be made by reference to, or relating to, the Borrower or any
Loan Party and its or their obligations, (g) (i) any ratings agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Borrower, (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section,
(y) becomes available to the Administrative Agent, any other Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower, any Subsidiary, an MLP or any Subsidiary
of an MLP or (z) is independently developed by the Administrative Agent, any
other Agent, the L/C Issuer, any Lender or any of their respective Affiliates,
or (j) for purposes of establishing a “due diligence” defense. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

For purposes of this Agreement, “Information” means all information received
from or on behalf of the Borrower, any Subsidiary, an MLP or any Subsidiary of
an MLP relating to the Borrower, any Subsidiary, an MLP or any Subsidiary of an
MLP or any of their respective businesses, other than any such information that
is available to the Administrative Agent, the Collateral Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by or on behalf of
the Borrower, any Subsidiary, an MLP or any Subsidiary of an MLP or information
pertaining to this Agreement routinely provided by arrangers to data service

 

160



--------------------------------------------------------------------------------

providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Collateral Agent, the Lenders and the L/C
Issuers acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material nonpublic information in
accordance with applicable Law, including Federal and state securities Laws.

Section 10.08 Deposit Accounts; Right of Setoff. Each Loan Party hereby grants
to each L/C Issuer and each Lender a security interest, a Lien, and a right of
offset, each of which shall be in addition to all other interests, Liens, and
rights of any L/C Issuer or any Lender at common Law, under the Loan Documents,
or otherwise, to secure the repayment of the Obligations upon and against
(a) any and all moneys, securities or other property (and the proceeds
therefrom) of such Loan Party now or hereafter held or received by or in transit
to any L/C Issuer or any Lender from or for the account of such Loan Party,
whether for safekeeping, custody, pledge, transmission, collection or otherwise,
(b) any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) of such Loan Party with any L/C Issuer or any
Lender, and (c) any other credits and claims of such Loan Party at any time
existing against any L/C Issuer or any Lender, including claims under
certificates of deposit. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to foreclose upon such Lien and/or to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations to such Lender or L/C Issuer,
irrespective of whether or not such Lender or L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such foreclosure or
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such foreclosure or such setoff and application. The
remedies of foreclosure and offset are separate and cumulative, and either may
be exercised independently of the other without regard to procedures or
restrictions applicable to the other.

 

161



--------------------------------------------------------------------------------

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile or
other electronic transmission or imaging means (including, without limitation,
“.pdf” or “.tiff”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent, any L/C Issuer and each Lender,
regardless of any investigation made by the Administrative Agent, the Collateral
Agent, each L/C Issuer or any Lender or on their behalf and notwithstanding that
the Administrative Agent, the Collateral Agent, any L/C Issuer or any Lender may
have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Loan Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

162



--------------------------------------------------------------------------------

Section 10.13 Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.04, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (c) any Lender is an Impacted Lender, (d) any Lender is a
Non-Consenting Lender, or (e) any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment) that is not an Impacted Lender, provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts payable under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws;

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

(f) if a Term Loan Lender is a Non-Consenting Lender with respect to a Repricing
Transaction and such Term Loan Lender is replaced by the Borrower pursuant to
this Section 10.13, the Borrower shall pay such Non-Consenting Lender the Call
Premium to the extent required by Section 2.05(d).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that if it is replaced pursuant to this
Section 10.13, it shall execute and deliver to the Administrative Agent an
Assignment and Assumption to evidence such sale and purchase and shall deliver
to the Administrative Agent any promissory note (if the assigning Lender’s Loans
are evidenced by

 

163



--------------------------------------------------------------------------------

promissory notes) subject to such Assignment and Assumption; provided that the
failure of any Lender replaced pursuant to this Section 10.13 to execute an
Assignment and Assumption or deliver such promissory notes shall not render such
sale and purchase (and the corresponding assignment) invalid, and such Lender
shall be deemed to have executed the Assignment and Assumption within one
Business Day of a request that it do so in the event it has failed to do so
within such period, and such assignment shall be recorded in the Register and
the relevant promissory notes shall be deemed cancelled.

Section 10.14 Governing Law; Jurisdiction, Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THE ENFORCEMENT OF
ANY SECURITY DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION IN WHICH ANY COLLATERAL SUBJECT TO
SUCH SECURITY DOCUMENT IS LOCATED.

 

164



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
AGREES THAT SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. IN FURTHERANCE OF THE FOREGOING, THE BORROWER AND EACH
GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM, 111
EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS AGENT OF THE BORROWER AND EACH
GUARANTOR TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST THE BORROWER OR SUCH
GUARANTOR WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK,
SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY THE BORROWER AND EACH GUARANTOR TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. COPIES OF ANY SUCH PROCESS SO
SERVED SHALL ALSO BE SENT BY REGISTERED MAIL TO THE BORROWER OR SUCH GUARANTOR
AT ITS ADDRESS SET FORTH BELOW, BUT THE FAILURE OF THE BORROWER OR SUCH
GUARANTOR TO RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH
PROCESS AS AFORESAID. THE BORROWER AND EACH GUARANTOR SHALL FURNISH TO THE
ADMINISTRATIVE AGENT A CONSENT OF CT CORPORATION SYSTEM AGREEING TO ACT
HEREUNDER PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, L/C ISSUERS AND LENDERS TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, COLLATERAL AGENT, L/C ISSUERS AND LENDERS TO BRING
PROCEEDINGS AGAINST THE BORROWER OR ANY GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION TO THE EXTENT PERMITTED BY SECTION 10.14(B). IF FOR ANY REASON CT
CORPORATION SYSTEM SHALL RESIGN OR OTHERWISE CEASE TO ACT AS THE BORROWER’S OR
EACH GUARANTOR’S AGENT, THE BORROWER AND EACH GUARANTOR HEREBY IRREVOCABLY
AGREES TO (A) IMMEDIATELY DESIGNATE AND APPOINT A NEW AGENT REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO SERVE IN SUCH CAPACITY AND, IN SUCH

 

165



--------------------------------------------------------------------------------

EVENT, SUCH NEW AGENT SHALL BE DEEMED TO BE SUBSTITUTED FOR CT CORPORATION
SYSTEM FOR ALL PURPOSES HEREOF AND (B) PROMPTLY DELIVER TO THE ADMINISTRATIVE
AGENT THE WRITTEN CONSENT (IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT) OF SUCH NEW AGENT AGREEING TO SERVE IN SUCH CAPACITY.

Section 10.15 Waiver of Jury Trial and Special Damages. EACH PARTY HERETO AND
EACH OTHER LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO AND
EACH OTHER LOAN PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH LOAN PARTY AND EACH
LENDER HEREBY FURTHER (A) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW (PROVIDED THAT THE WAIVER SET
FORTH IN THIS CLAUSE (A) SHALL NOT RELIEVE THE BORROWER FROM ITS INDEMNIFICATION
OBLIGATIONS UNDER SECTION 10.04(b)), (B) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (C) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION,
“SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS
WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER
PARTY HERETO.

Section 10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges each other
Loan Party’s and its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,

 

166



--------------------------------------------------------------------------------

the other Agents, the L/C Issuers and the Lenders are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the other Agents, the
L/C Issuers and the Lenders and their respective Affiliates, on the other hand,
(B) the Borrower and each other Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) (A) the
Administrative Agent, each other Agent, each L/C Issuer and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) none of the
Administrative Agent, the other Agents, the L/C Issuers or the Lenders has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Agents, the L/C Issuers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and none of the
Administrative Agent, any other Agent, the L/C Issuers or any Lender has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or their respective Affiliates. To the fullest extent permitted by Law,
the Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the other Agents, the L/C Issuers and the Lenders and
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of the Transaction or any
other transaction contemplated hereby.

Section 10.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments or other modifications,
Borrowing Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

Section 10.18 USA PATRIOT Act Notice. Each Lender and L/C Issuer that is subject
to the USA PATRIOT Act (as hereinafter defined) and the Administrative Agent
(for itself and not on behalf of any Lender or L/C Issuer) hereby notifies the
Borrower and the other Loan Parties

 

167



--------------------------------------------------------------------------------

that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Borrower
and the other Loan Parties, which information includes the name and address of
the Borrower and the other Loan Parties and other information that will allow
such Lender or such L/C Issuer or the Administrative Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with the USA
PATRIOT Act and the Borrower hereby acknowledges that it has provided such
information on behalf of itself and the other Loan Parties.

Section 10.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.20 Section 10.19 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Remainder of page intentionally left blank.]

 

168



--------------------------------------------------------------------------------

Annex B

Exiting Lenders

1. BNP Paribas

2. Deutsche Bank AG—New York Branch

3. Mizuho Bank, Ltd.

4. Cadence Bank, N.A.

5. Santander Bank, N.A.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Revolving Credit Lender

  

Revolving Credit Commitment

Bank of America, N.A.

   $31,000,000.00

Barclays Bank PLC

   $31,000,000.00

Capital One, National Association

   $31,000,000.00

Citibank, N.A.

   $31,000,000.00

Royal Bank of Canada

   $31,000,000.00

Wells Fargo Bank, N.A.

   $31,000,000.00

Compass Bank

   $27,000,000.00

Goldman Sachs Bank USA

   $27,000,000.00

JPMorgan Chase Bank, N.A.

   $27,000,000.00

MUFG Bank, N.A.

   $27,000,000.00

PNC Bank, National Association

   $27,000,000.00

Toronto Dominion (Texas) LLC

   $27,000,000.00

ABN Amro Capital USA LLC

   $23,000,000.00

ING Capital LLC

   $23,000,000.00

Morgan Stanley Bank, N.A.

   $23,000,000.00

The Bank of Nova Scotia, Houston Brach

   $23,000,000.00

Sumitomo Mitsui Banking Corporation

   $23,000,000.00

SunTrust Bank

   $23,000,000.00

Branch Banking and Trust Company

   $20,000,000.00

BMO Harris Bank N.A.

   $20,000,000.00

Canadian Imperial Bank of Commerce, New York Branch

   $20,000,000.00



--------------------------------------------------------------------------------

Citizens Bank, N.A.    $20,000,000.00 Credit Agricole Corporate and Investment
Bank    $20,000,000.00 Fifth Third Bank    $20,000,000.00 Regions Bank   
$20,000,000.00 The Huntington National Bank    $15,000,000.00 U.S. Bank,
National Association    $15,000,000.00 ZB, N.A. dba Amegy Bank    $10,000,000.00
Raymond James Bank, N.A.    $4,000,000.00

TOTAL

   $670,000,000

 

Term Loan Lender

  

Term Loan Commitment

N/A

   $0.00

TOTAL

   $0.00